13‐981 (L) 
      Turkmen, et al. v. Hasty, et al. 
       
 1                                  UNITED STATES COURT OF APPEALS 
 2                                      FOR THE SECOND CIRCUIT 
 3                                                   
 4                                                    
 5                                          August Term, 2013 
 6     
 7                             (Argued: May 1, 2014          Decided: June 17, 2015) 
 8                                                         
 9                            Docket Nos. 13‐981, 13‐999, 13‐1002, 13‐1003, 13‐1662 
10                                                
11                                                         
12             IBRAHIM TURKMEN, AKHIL SACHDEVA, AHMER IQBAL ABBASI,  
13                 ANSER MEHMOOD, BENAMAR BENATTA, AHMED KHALIFA,  
14      SAEED HAMMOUDA, PURNA BAJRACHARYA, on behalf of themselves and 
15                                        all others similarly situated, 
16                                                             
17                                                            Plaintiffs‐Appellees‐Cross‐Appellants,   
18                                                     
19                                                      ‐v.‐ 
20     
21            DENNIS HASTY, former Warden of the Metropolitan Detention Center, 
22            MICHAEL ZENK, former Warden of the Metropolitan Detention Center, 
23               JAMES SHERMAN, former Metropolitan Detention Center Associate  
24                                            Warden for Custody, 
25     
26                                                            Defendants‐Appellants, 
27     
28                  JOHN ASHCROFT, former Attorney General of the United States,  
29              ROBERT MUELLER, former Director, Federal Bureau of Investigation, 
30                      JAMES W. ZIGLAR, former Commissioner, Immigration and  
31                                           Naturalization Service, 
32     
33                                                            Defendants‐Cross‐Appellees, 
34     
                                                                                                 


 1             SALVATORE LOPRESTI, former Metropolitan Detention Center Captain,  
 2                JOSEPH CUCITI, former Metropolitan Detention Center Lieutenant, 
 3                                              
 4                                                 Defendants.* 
 5                                        
 6     
 7    Before:                                                                  
 8                                                POOLER, RAGGI, AND WESLEY, Circuit Judges. 
 9                                                              
10     
11    Appeal from a January 15, 2013 Memorandum and Order of the United States 
12    District Court for the Eastern District of New York (Gleeson, J.) granting in part 
13    and denying in part Defendants’ motions to dismiss.  Cross‐appeal from an April 
14    10, 2013 Judgment of the United States District Court for the Eastern District of 
15    New York (Gleeson, J.), which was entered pursuant to Rule 54(b) of the Federal 
16    Rules of Civil Procedure on April 11, 2013, granting certain Defendants’ motions 
17    to dismiss.  We AFFIRM in part and REVERSE in part.  Judge Raggi concurs in 
18    part in the judgment and dissents in part in a separate opinion. 
19                                                                
20                                                               RACHEL A. MEEROPOL, Center for Constitutional Rights, 
21                                                               New York, NY (Michael Winger, Sunita Patel, Baher A. 
22                                                               Azmy, Center for Constitutional Rights, New York, NY; 
23                                                               Nancy L. Kestenbaum, Jennifer L. Robbins, Joanne Sum‐
24                                                               Ping, Covington & Burling LLP, New York, NY, on the 
25                                                               brief), for Plaintiffs‐Appellees‐Cross‐Appellants. 
26                                                                
27                                                               HUGH D. SANDLER, Crowell & Moring LLP, New York, 
28                                                               NY (Shari Ross Lahlou, Crowell & Moring LLP, 
29                                                               Washington, D.C., on the brief), for Defendant‐Appellant 
30                                                               Dennis Hasty. 
31     
32                                                               JOSHUA C. KLEIN (Allan N. Taffet, Kirk L. Brett, Megan 
33                                                               E. Uhle, on the brief), Duval & Stachenfeld LLP, New 
34                                                               York, NY, for Defendant‐Appellant Michael Zenk. 
                                                                  
      *    The Clerk of the Court is directed to amend the caption as set forth above. 



                                                                                2 
                                                                   


 1                               
 2                              JEFFREY A. LAMKEN, MoloLamken LLP, Washington, 
 3                              D.C. (Martin V. Totaro, MoloLamken LLP, Washington, 
 4                              D.C.; Debra L. Roth, Julia H. Perkins, Shaw, Bransford 
 5                              & Roth P.C., Washington, D.C., on the brief), for 
 6                              Defendant‐Appellant James Sherman. 
 7                               
 8                              H. THOMAS BYRON III, Appellate Attorney, Civil 
 9                              Division (Stuart F. Delery, Assistant Attorney General, 
10                              Ronald C. Machen Jr., United States Attorney, Dana 
11                              Boente, United States Attorney, Barbara L. Herwig, 
12                              Appellate Attorney, Civil Division, on the brief), U.S. 
13                              Department of Justice, Washington, D.C., for Defendants‐
14                              Cross‐Appellees John Ashcroft and Robert Mueller. 
15     
16                              WILLIAM ALDEN MCDANIEL, JR., Ballard Spahr LLP, 
17                              Baltimore, MD, for Defendant‐Cross‐Appellee James W. 
18                              Ziglar. 
19     
20                              Trina Realmuto, National Immigration Project of the 
21                              National Lawyers Guild, Boston, MA; Mary Kenney, 
22                              American Immigration Council, Washington, D.C., 
23                              amici curiae in support of Plaintiffs‐Appellees‐Cross‐
24                              Appellants. 
25               
26               
27    POOLER AND WESLEY, Circuit Judges: 

28          On September 11, 2001, “19 Arab Muslim hijackers who counted 

29    themselves members in good standing of al Qaeda” hijacked four airplanes and 

30    killed over 3,000 people on American soil.  Ashcroft v. Iqbal (Iqbal), 556 U.S. 662, 

31    682 (2009).  This case raises a difficult and delicate set of legal issues concerning 




                                                 3 
                                                                           


 1    individuals who were caught up in the post‐9/11 investigation even though they 

 2    were unquestionably never involved in terrorist activity.  Plaintiffs are eight 

 3    male, “out‐of‐status” aliens1 who were arrested on immigration charges and 

 4    detained following the 9/11 attacks.  Plaintiffs were held at the Metropolitan 

 5    Detention Center (the “MDC”) in Brooklyn, New York, or the Passaic County Jail 

 6    (“Passaic”) in Paterson, New Jersey; their individual detentions generally ranged 

 7    from approximately three to eight months. 

 8                  The operative complaint, a putative class action, asserts various claims 

 9    against former Attorney General John Ashcroft; former Director of the Federal 

10    Bureau of Investigation (the “FBI”) Robert Mueller; former Commissioner of the 

11    Immigration and Naturalization Service (the “INS”) James Ziglar; former MDC 

12    Warden Dennis Hasty; former MDC Warden Michael Zenk; and former MDC 

13    Associate Warden James Sherman.2  All claims arise out of allegedly 

                                                                  
      1 We use the term “out‐of‐status” alien to mean one who has either (1) entered the 
      United States illegally and is deportable if apprehended, or (2) entered the United States 
      legally but who has fallen “out of status” by violating the rules or guidelines for his 
      nonimmigrant status (often by overstaying his visa) in the United States and is 
      deportable. 
      2 For ease of reference, we refer to Ashcroft, Mueller, and Ziglar collectively as the 

      “Department of Justice (‘DOJ’) Defendants,” and Hasty, Sherman, and Zenk collectively 
      as the “MDC Defendants.”  The operative complaint also alleges claims against MDC 
      officials Joseph Cuciti and Salvatore Lopresti.  Cuciti did not appeal the district court’s 
      decision, and Lopresti filed a notice of appeal but did not timely pay the filing fee or file 
       


                                                                     4 
                                                                                                                                           


 1    discriminatory and punitive treatment Plaintiffs suffered while confined at the 

 2    MDC or Passaic. 


 3                                                                              BACKGROUND 

 4    I.            Procedural History3 

 5                  Plaintiffs initiated this action over thirteen years ago on April 17, 2002.  

 6    Over the following two and one‐half years, Plaintiffs amended their complaint 

 7    three times.  In June 2006, following a series of motions to dismiss, the district 

 8    court dismissed Plaintiffs’ unlawful‐length‐of‐detention claims but permitted to 

 9    proceed, inter alia, the substantive due process and equal protection claims 

10    challenging the conditions of confinement at the MDC.  See Turkmen v. Ashcroft 

11    (Turkmen I), No. 02 CV 2307(JG), 2006 WL 1662663, at *33–36, 40–41 (E.D.N.Y. 

12    June 14, 2006), affʹd in part, vacated in part, Turkmen v. Ashcroft (Turkmen II), 589 

13    F.3d 542 (2d Cir. 2009) (per curiam), remanded to Turkmen III, 915 F. Supp. 2d at 

14    314.  Plaintiffs and Defendants appealed various aspects of that ruling. 

15                  Two significant events occurred while the appeal was pending.  First, six 

16    of the original eight named Plaintiffs at that time withdrew or settled their claims 
                                                                                                                                                                                                      
      a brief.  Lopresti’s appeal was dismissed pursuant to Federal Rule of Appellate 
      Procedure 31(c).  Thus, we do not address the claims against Cuciti and Lopresti. 
      3 For a more comprehensive review of this case’s procedural history, see Turkmen v. 

      Ashcroft (Turkmen III), 915 F. Supp. 2d 314, 331−33 (E.D.N.Y. 2013). 



                                                                                                    5 
                                                                  


 1    against the government.  See Turkmen II, 589 F.3d at 544 n.1, 545.  This left only 

 2    Ibrahim Turkmen and Akhil Sachdeva, both of whom were detained at Passaic, 

 3    as opposed to the MDC.  Second, the Supreme Court issued Iqbal, 556 U.S. at 662, 

 4    which altered the pleading regime governing Plaintiffs’ claims.  In light of these 

 5    events and the remaining Plaintiffs’ stated desire to replead claims unique to the 

 6    settling Plaintiffs, this Court affirmed the dismissal of the length of detention 

 7    claims but vacated and remanded with respect to the conditions of confinement 

 8    claims.  See Turkmen II, 589 F.3d at 546−47, 549−50. 

 9          On remand, the district court permitted Plaintiffs to amend their complaint 

10    and granted leave for six additional Plaintiffs, all of whom had been held at the 

11    MDC, to intervene.  The eight current named Plaintiffs are of Middle Eastern, 

12    North African, or South Asian origin; six of them are Muslim, one is Hindu, and 

13    one is Buddhist.  The Fourth Amended Complaint (the “Complaint”), the 

14    operative complaint in this case, restates Plaintiffs’ putative class claims on 

15    behalf of the “9/11 detainees,” a class of similarly situated non‐citizens who are 




                                                6 
                                                                           


 1    Arab or Muslim, or were perceived by Defendants as Arab or Muslim, and were 

 2    arrested and detained in response to the 9/11 attacks.4 

 3                  The Complaint dramatically winnowed the relevant claims and 

 4    defendants; it alleges seven claims against eight defendants.  The first six claims, 

 5    all brought pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of 

 6    Narcotics, 403 U.S. 388 (1971), are: (1) a conditions of confinement claim under the 

 7    Due Process Clause; (2) an equal protection claim alleging that Defendants 

 8    subjected Plaintiffs to the challenged conditions because of their, or their 

 9    perceived, race, religion, ethnicity, and/or national origin; (3) a claim arising 

10    under the Free Exercise Clause; (4) and (5) two claims generally alleging 

11    interference with counsel; and (6) a claim under the Fourth and Fifth 

12    Amendments alleging unreasonable and punitive strip searches.  The seventh 

13    and final claim alleges a conspiracy under 42 U.S.C. § 1985(3).  The DOJ and 

14    MDC Defendants moved to dismiss the Complaint for failure to state a claim, on 




                                                                  
      4 Benamar Benatta was originally detained by Canadian authorities on September 5, 
      2001, after crossing the Canadian border with false documentation.  Following the 
      September 11 attacks, Benatta was transported back to the United States and detained in 
      the challenged conditions of confinement and pursuant to the post‐9/11 investigation; 
      therefore, we call him a “9/11 detainee.” 



                                                                     7 
                                                                           


 1    qualified immunity grounds, and, in some instances, based on a theory that 

 2    Bivens relief did not extend to the claim at issue. 

 3    II.           The OIG Reports 

 4                  Plaintiffs supplemented the factual allegations in their amended 

 5    complaints with information gleaned from two reports by the Office of the 

 6    Inspector General of the United States Department of Justice (the “OIG  

 7    reports”)5 that documented the federal law enforcement response to 9/11 and 

 8    conditions at the MDC and Passaic. 

 9                  The OIG reports, which the Complaint “incorporate[s] by reference except 

10    where contradicted by the allegations of [the Complaint],” Compl. ¶ 3 n.1, see also 

11    id. ¶ 5 n.2, play a significant role in this case.6  Primarily, the OIG reports provide 


                                                                  
      5 There are two OIG reports.  The first OIG report, published in June 2003, covers 
      multiple aspects of law enforcement’s response to 9/11.  See U.S. Dep’t of Justice, Office 
      of the Inspector General, The September 11 Detainees: A Review of the Treatment of 
      Aliens Held on Immigration Charges in Connection with the Investigation of the 
      September 11 Attacks (April 2003) (the “OIG Report”), available at 
      http://www.justice.gov/oig/special/0306/full.pdf.  The second OIG report, published in 
      December 2003, focuses on abuses at the MDC.  See U.S. Dep’t of Justice, Office of the 
      Inspector General, Supplemental Report on September 11 Detainees’ Allegations of 
      Abuse at the Metropolitan Detention Center in Brooklyn, New York (Dec. 2003) (the 
      “Supplemental OIG Report”), available at 
      http://www.justice.gov/oig/special/0312/final.pdf. 
      6 Various Defendants challenge the district court’s decision to consider the OIG reports 

      to the extent that they are not contradicted by the Complaint.  Defendants are correct 
      that a complaint “include[s] any written instrument attached to it as an exhibit or any 
       


                                                                     8 
                                                                                                                                           


 1    invaluable context for the unprecedented challenges following 9/11 and the 

 2    various strategies federal agencies employed to confront these challenges.  The 

 3    reports help orient our analysis of the Complaint. 

 4    III.          Plaintiffs’ Allegations7 

 5                  In the aftermath of the 9/11 attacks, the FBI and other agencies within the 

 6    DOJ immediately initiated an immense investigation aimed at identifying the 

 7    9/11 perpetrators and preventing any further attacks.  See OIG Report at 1, 11−12.  

 8    PENTTBOM, the Pentagon/Twin Towers Bombings investigation, was initially 

 9    run out of the FBI’s field offices, but shortly thereafter, Mueller ordered that 

10    management of the investigation be switched to the FBI’s Strategic Information 


                                                                                                                                                                                                      
      statements or documents incorporated in it by reference.”  Cortec Indus., Inc. v. Sum 
      Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991); accord DiFolco v. MSNBC Cable L.L.C., 622 
      F.3d 104, 111 (2d Cir. 2010).  But their objection misses the point.  The district court 
      accurately explained that at the pleading stage, although we must consider the words 
      on the page (that is, we cannot disregard the fact that the OIG reports make particular 
      findings), we need not consider the truth of those words to the extent disputed by 
      Plaintiffs.  See Turkmen III, 915 F. Supp. 2d at 342 n.14 (citing DiFolco, 622 F.3d at 111). 
      Even were we to view the OIG reports as fully incorporated, reliance on any assertion 
      of fact requires a credibility assessment that we are fundamentally unsuited to 
      undertake at the Rule 12(b)(6) stage.  And although the OIG reports cannot 
      determinatively prove or disprove Plaintiffs’ allegations, they remain relevant to our 
      analysis because they supplement our understanding of the law enforcement response 
      to 9/11. 
      7 The allegations set forth herein are drawn from the Complaint and those portions of 

      the OIG reports incorporated by reference.  See supra note 6.  We presume the veracity 
      of Plaintiffs’ well‐pleaded allegations.  Iqbal, 556 U.S. at 679. 



                                                                                                    9 
                                                                            


 1    and Operations Center (the “SIOC”) at FBI Headquarters in Washington, D.C.  

 2    Mueller personally directed PENTTBOM from the SIOC and remained in daily 

 3    contact with FBI field offices. 

 4                  In conjunction with PENTTBOM, the Deputy Attorney General’s Office 

 5    (the “DAG’s Office”) established the SIOC Working Group to coordinate “efforts 

 6    among the various components within the [DOJ] that had an investigative 

 7    interest in[,] or responsibility for[,] the September 11 detainees.”  Id. at 15.8  The 

 8    SIOC Working Group included representatives from, among other agencies, the 

 9    FBI, the INS, and the DAG’s Office.  This group met daily—if not multiple times 

10    in a single day—in the months following 9/11; its duties included “coordinat[ing] 

11    information and evidence sharing among the FBI, INS, and U.S. Attorneys’ 

12    offices” and “ensur[ing] that aliens detained as part of the PENTTBOM 

13    investigation would not be released until they were cleared by the FBI of 

14    involvement with the September 11 attacks or terrorism in general.”  Id. 

15                  Given that the 9/11 hijackers were all foreign nationals, the DOJ response 

16    carried a major immigration law component.  See id. at 12.  Ashcroft and Mueller 

17    developed “a policy whereby any Muslim or Arab man encountered during the 
                                                                  
      8 The SIOC Working Group acquired this name because its initial meetings occurred at 
      the FBI’s SIOC. 



                                                                     10 
                                                                            


 1    investigation of a tip received in the 9/11 terrorism investigation . . . and 

 2    discovered to be a non‐citizen who had violated the terms of his visa, was 

 3    arrested.”  Compl. ¶ 1; see also id. ¶¶ 39–49.  Ashcroft also created the related 

 4    “hold‐until‐cleared” policy, which mandated that individuals arrested in the 

 5    wake of 9/11 not be released from “custody until [FBI Headquarters] 

 6    affirmatively cleared them of terrorist ties.”  Id. ¶ 2; see also OIG Report at 38–39. 

 7                  Within a week of 9/11, the FBI had received approximately 96,000 tips from 

 8    civilians across the country.  These tips varied significantly in quality and 

 9    reliability.9  “Mueller [nonetheless] ordered that every one of these tips be 

10    investigated, even if they were implausible on their face.”  Compl. ¶ 40.  

11    Ultimately, 762 detainees were placed on the INS Custody List (the “INS List”) 

12    that then made them subject to Ashcroft’s hold‐until‐cleared policy. 

13                  In the months following 9/11, the DOJ Defendants “received detailed daily 

14    reports of the arrests and detentions.”  Id. ¶ 47.  Ashcroft and Mueller also “met 
                                                                  
      9 For instance, Turkmen came to the FBI’s attention when his landlord called the FBI’s 
      9/11 hotline and reported “that she rented an apartment in her home to several Middle 
      Eastern men, and she ‘would feel awful if her tenants were involved in terrorism and 
      she didn’t call.’”  Compl. ¶ 251.  “The FBI knew that her only basis for suspecting these 
      men was that they were Middle Eastern; indeed, she reported that they were good 
      tenants, and paid their rent on time.”  Id.  Another alien was arrested after the FBI 
      received a tip that stated that the small grocery store where he worked was overstaffed, 
      thus arousing the tipster’s suspicions about the “Middle Eastern men” that worked 
      there.  OIG Report at 17.  



                                                                     11 
                                                                            


 1    regularly with a small group of government officials in Washington, D.C., and 

 2    mapped out ways to exert maximum pressure on the individuals arrested in 

 3    connection with the terrorism investigation.”  Id. ¶ 61.10  This small group 

 4    “discussed and decided upon a strategy to restrict the 9/11 detainees’ ability to 

 5    contact the outside world and delay their immigration hearings.  The group also 

 6    decided to spread the word among law enforcement personnel that the 9/11 

 7    detainees were suspected terrorists[] . . . and that they needed to be encouraged 

 8    in any way possible to cooperate.”  Id. 

 9                  Plaintiffs, with the exception of Turkmen and Sachdeva, were held at the 

10    MDC.  Under MDC confinement policy, the 9/11 detainees placed in the MDC 

11    were held in the MDC’s Administrative Maximum Special Housing Unit (the 

12    “ADMAX SHU”)—“a particularly restrictive type of SHU not found in most 

13    [Bureau of Prisons (‘BOP’)] facilities because the normal SHU is usually sufficient 

                                                                  
        It is unclear whether this “small group” refers to the SIOC Working Group or a 
      10

      distinct group involving Ashcroft, Mueller, and other senior Washington, D.C., officials.  
      One possibility is that Plaintiffs are referring to the small group that consisted of 
      Ashcroft, Mueller, Michael Chertoff, who was then Assistant Attorney General of the 
      Criminal Division, and the Deputy Attorney General.  See OIG Report at 13.  According 
      to Chertoff, this group discussed the DOJ’s post‐9/11 law enforcement strategy and 
      policies.  Given the makeup of this group and the SIOC Working Group, it is reasonable 
      to infer that information flowed between them; for instance, Chertoff’s deputy, Alice 
      Fisher, was placed in charge of immigration issues for the Criminal Division and 
      personally established the SIOC Working Group. 



                                                                     12 
                                                                  


 1    for correcting inmate misbehavior and addressing security concerns.”  Id. ¶ 76.  

 2    The confinement policy was created by the MDC Defendants “in consultation 

 3    with the FBI.”  Id. ¶ 65. 

 4          Conditions in the ADMAX SHU were severe and began to receive media 

 5    attention soon after detentions began.  See OIG Report at 2, 5.  Detainees were: 

 6    “placed in tiny cells for over 23 hours a day,” Compl. ¶ 5; “strip‐searched every 

 7    time they were removed from or returned to their cell[s], . . . even when they had 

 8    no conceivable opportunity to obtain contraband,” id. ¶ 112; provided with 

 9    “meager and barely edible” food, id. ¶ 128; denied sleep by “bright lights” that 

10    were left on in their cells for 24 hours a day, id. ¶ 119, and, “[o]n some occasions, 

11    correctional officers walked by every 20 minutes throughout the night, kicked 

12    the doors to wake up the detainees, and yelled” highly degrading and offensive 

13    comments, id. ¶ 120; constructively denied recreation and exposed to the 

14    elements, see id. ¶¶ 122−23; “denied access to basic hygiene items like toilet 

15    paper, soap, towels, toothpaste, [and] eating utensils,” id. ¶ 130; and prohibited 

16    from moving around the unit, using the telephone freely, using the commissary, 

17    or accessing MDC handbooks, which explained how to file complaints about 

18    mistreatment, see id. ¶¶ 76, 83, 129, 140. 




                                                13 
                                                                 


 1          MDC staff also subjected the 9/11 detainees to frequent physical and verbal 

 2    abuse.  The abuse included slamming the 9/11 detainees into walls; bending or 

 3    twisting their arms, hands, wrists, and fingers; lifting them off the ground by 

 4    their arms; pulling on their arms and handcuffs; stepping on their leg restraints; 

 5    restraining them with handcuffs and/or shackles even while in their cells; and 

 6    handling them in other rough and inappropriate ways.  See id. ¶ 105; see also 

 7    Supplemental OIG Report at 8–28.  MDC staff also referred to the 9/11 detainees 

 8    as “‘terrorists,’ and other offensive names; threaten[ed] them with violence; 

 9    curs[ed] at them; insult[ed] their religion; and ma[de] humiliating sexual 

10    comments during strip‐searches.”  Compl. ¶ 109.  Specifically, Plaintiffs and 

11    putative class members at the MDC were referred to by staff as “camel[s],”  

12    “fucking Muslims,” and “Arabic asshole[s],” id. ¶¶ 110, 147, 218. 

13          The MDC Plaintiffs did not receive copies of the Koran for weeks or 

14    months after requesting them, and one Plaintiff never received a copy, “pursuant 

15    to a written MDC policy . . . that prohibited the 9/11 detainees from keeping 

16    anything, including a Koran, in their cell[s].”  Id. ¶ 132.  The MDC Plaintiffs were 

17    also “denied the Halal food required by their Muslim faith.”  Id. ¶ 133.  And 

18    “MDC staff frequently interrupted Plaintiffs’ and class members’ prayers,” 




                                               14 
                                                                 


 1    including “by banging on cell doors,” yelling derogatory comments, and 

 2    mocking the detainees while they prayed.  Id. ¶ 136. 

 3          The named MDC Plaintiffs’ individual experiences—several of which are 

 4    highlighted below—add further texture to their collective allegations concerning 

 5    the arrest and confinement of the 9/11 detainees. 

 6          A. Anser Mehmood 

 7          Mehmood, a citizen of Pakistan and devout Muslim, entered the United 

 8    States on a business visa in 1989 with his wife, Uzma, and their three children.  

 9    After his visa expired, Mehmood remained in the country and started a trucking 

10    business that provided enough earnings to purchase a home in New Jersey and 

11    to send funds to his family in Pakistan.  In 2000, while living in New Jersey, he 

12    and Uzma had their fourth child.  In May 2001, Uzma’s brother—a United States 

13    citizen—submitted an immigration petition for the entire family. 

14          On the morning of October 3, 2001, Mehmood was asleep with Uzma and 

15    their one‐year‐old son when FBI and INS agents knocked on his door.  The 

16    agents searched Mehmood’s home and asked whether he “was involved with a 

17    jihad.”  Id. ¶ 157.  Mehmood admitted that he had overstayed his visa.  The FBI 

18    informed Mehmood that they were not interested in him; they had come to arrest 




                                               15 
                                                                  


 1    his wife Uzma, whose name the FBI had encountered when investigating 

 2    Plaintiff Ahmer Abbasi, her brother.  Mehmood convinced the FBI to arrest him 

 3    instead of Uzma because their son was still breastfeeding.  “The Agent told 

 4    Mehmood that they had no choice but to arrest one of the parents, but that 

 5    Mehmood faced a minor immigration violation only, and he would be out on 

 6    bail within days.”  Id. ¶ 159. 

 7          Upon his arrival at the MDC, Mehmood “was dragged from the van by 

 8    several large correctional officers, who threw him into several walls on his way 

 9    into the facility.”  Id. ¶ 162.  “His left hand was broken during this incident” and 

10    “[t]he guards threatened to kill him if he asked any questions.”  Id.  His 

11    experience in the ADMAX SHU tracked that of other 9/11 detainees.  For 

12    instance, “[w]henever Mehmood was removed from his cell, he was placed in 

13    handcuffs, chains, and shackles.  Four or more MDC staff members typically 

14    escorted him to his destination, frequently inflicting unnecessary pain along the 

15    way, for example, by banging him into the wall, dragging him, carrying him, and 

16    stepping on his shackles and pushing his face into the wall.”  Id. ¶ 166.  Neither 

17    the FBI nor INS interviewed Mehmood following his arrest.  Mehmood was not 

18    released from the ADMAX SHU until February 6, 2002. 




                                               16 
                                                                  


 1          B. Ahmed Khalifa 

 2          Khalifa, who had completed five years toward a medical degree at the 

 3    University of Alexandria in Egypt, came to the United States on a student visa in 

 4    July 2001.  He came to the FBI’s attention after the FBI received a tip that “several 

 5    Arabs who lived at Khalifa’s address were renting a post‐office box, and possibly 

 6    sending out large quantities of money.”  Id. ¶ 195.  On September 30, 2001, FBI, 

 7    INS, and officers from the New York City Police Department came to the 

 8    apartment Khalifa shared with several Egyptian friends.  The officers searched 

 9    his wallet and apparently became “very interested in a list of phone numbers of 

10    friends in Egypt.”  Id. ¶ 196.  After searching the apartment, the agents asked 

11    Khalifa for his passport and “if he had anything to do with September 11.”  Id. 

12    ¶ 197.  One FBI agent told Khalifa that they were only interested in three of his 

13    roommates, but another agent said they also needed Khalifa, whom they arrested 

14    for “working without authorization.”  Id. 

15          On October 1, 2001, after briefly stopping at a local INS detention facility to 

16    complete paperwork, Khalifa and his roommates were transported to the MDC.  

17    When he arrived at the MDC, Khalifa “was slammed into the wall, pushed and 

18    kicked by MDC officers and placed into a wet cell, with a mattress on the floor.”  




                                               17 
                                                                 


 1    Id. ¶ 201.  “[His] wrists were cut and bruised from his handcuffs, and he was 

 2    worried about other detainees, whom he heard gasping and moaning through 

 3    the walls of his cell.”  Id. 

 4           FBI and INS agents interviewed Khalifa on October 7, 2001.  One of the 

 5    agents apologized to Khalifa after noticing the bruises on his wrists.  When 

 6    Khalifa stated that MDC guards were abusing him, the agents “stated it was 

 7    because he was Muslim.”  Id. ¶ 202.  In notes from the interview, the agents did 

 8    not question Khalifa’s credibility, and noted no suspicion of ties to terrorism or 

 9    interest in him in connection with PENTTBOM. 

10           Following the interview, MDC guards strip searched Khalifa and “laughed 

11    when they made him bend over and spread his buttocks.”  Id. ¶ 203.  Khalifa 

12    complains of the conditions associated with detention in the ADMAX SHU, 

13    including arbitrary and abusive strip searches, sleep deprivation, constructive 

14    denial of recreational activities and hygiene items, and deprivation of food and 

15    medical attention. 

16           By November 5, 2001, the New York FBI field office affirmatively cleared 

17    Khalifa of any ties to terrorism and sent his name to FBI Headquarters for final 




                                               18 
                                                                 


 1    clearance.  Khalifa was not officially cleared until December 19, 2001.  He 

 2    remained confined in the ADMAX SHU until mid‐January 2002. 

 3          C. Purna Raj Bajracharya 

 4          Bajracharya is neither Muslim nor Arab.  He is a Buddhist and native of 

 5    Nepal who entered the United States on a three‐month business visa in 1996.  

 6    After overstaying his visa, Bajracharya remained in Queens, New York, for five 

 7    years, working various odd jobs to send money home to his wife and sons in 

 8    Nepal.  Having planned to return home in the fall or winter of 2001, Bajracharya 

 9    used a video camera to capture the streets he had come to know in New York.  

10    He came to the FBI’s attention on October 25, 2001, when a Queens County 

11    District Attorney’s Office employee “observed an ‘[A]rab male’ videotaping 

12    outside a Queens[] office building that contained the Queens County District 

13    Attorney[’s] Office and a New York FBI office.”  Id. ¶ 230.  When approached by 

14    investigators from the District Attorney’s Office, Bajracharya tried to explain that 

15    he was a tourist.  The investigators took him inside the building and interrogated 

16    him for five hours.  FBI and INS agents arrived at some point during the 

17    interrogation.  Bajracharya subsequently took the agents to his apartment; 




                                               19 
                                                                 


 1    provided them with his identification documents, which established his country 

 2    of origin; and admitted to overstaying his visa. 

 3          Apparently due to the videotaping, Bajracharya was designated as being 

 4    of “special interest” to the FBI and on October 27, 2001, he was transported to the 

 5    MDC.  Id. ¶¶ 233−34.  On October 30, 2001, the FBI agent assigned to 

 6    Bajracharya’s case, along with other law enforcement personnel, interviewed him 

 7    with the aid of an interpreter.  During the interview, “Bajracharya was asked 

 8    whether he was Muslim or knew any Muslims.”  Id. ¶ 235.  Bajracharya 

 9    explained that he was not Muslim and knew no Muslims.  The FBI agent’s notes 

10    from the interview do not question Bajracharya’s credibility or express any 

11    suspicion of ties to terrorism.  Two days later, the same agent affirmatively 

12    cleared Bajracharya of any link to terrorism.  By November 5, 2001, the New 

13    York FBI field office completed its investigation and forwarded Bajracharya’s 

14    case to FBI Headquarters for final clearance.  Documents at FBI Headquarters 

15    note that the FBI had no interest in Bajracharya by mid‐November 2001.  

16    Nonetheless, he was not released from the ADMAX SHU until January 13, 2002.  

17    The FBI agent assigned to Bajracharya’s case did not understand why 

18    Bajracharya remained in the ADMAX SHU throughout this period; the agent 




                                              20 
                                                                 


 1    eventually called the Legal Aid Society and advised an attorney that Bajracharya 

 2    needed legal representation. 

 3          Bajracharya, who is 5’3” and weighed about 130 pounds at the time of his 

 4    arrest, complains of the same conditions common to the other MDC Plaintiffs.  

 5    For instance, he could not sleep due to the light in his cell, and when he was 

 6    removed from his cell, he would be placed in handcuffs, chains, and shackles 

 7    and escorted by four or more MDC staff members.  Bajracharya became so 

 8    traumatized by his experience in the ADMAX SHU that he wept constantly.  

 9    When an attorney requested that the MDC transfer Bajracharya to general 

10    population, an MDC “doctor responded that Bajracharya was crying too much, 

11    and would cause a riot.”  Id. ¶ 241. 

12    IV.   The New York List and the “Of Interest” Designation 

13          As originally articulated by Ashcroft, following 9/11, the DOJ sought to 

14    prevent future terrorism by arresting and detaining those people who “have 

15    been identified as persons who participate in, or lend support to, terrorist 

16    activities.”  OIG Report at 12 (internal quotation marks omitted).  To that end, 

17    Michael Pearson, who was then INS Executive Associate Commissioner for Field 

18    Operations, issued a series of Operational Orders, which addressed the 




                                               21 
                                                                   


 1    responsibilities of INS agents operating with the FBI to investigate leads on 

 2    illegal aliens.  A September 22, 2001 order instructed agents to “exercise sound 

 3    judgment” and to limit arrests to those aliens in whom the FBI had an “interest” 

 4    and discouraged arrest in cases that were “clearly of no interest in furthering the 

 5    investigation of the terrorist attacks of September 11th.”  Id. at 45 (internal 

 6    quotation marks omitted).  The “of interest” designation by an FBI agent had 

 7    significant implications for a detainee.  “Of interest” detainees were placed on 

 8    the INS List, subject to the hold‐until‐cleared policy, and required FBI clearance 

 9    of any connection to terrorism before they could be released or removed from the 

10    United States.  Detainees who were not designated “of interest” to the FBI’s 

11    PENTTBOM investigation were not placed on the INS List, did not require 

12    clearance by the FBI, and could be processed according to normal INS 

13    procedures.  Id. at 40. 

14          The arrest and detention mandate was not uniformly implemented 

15    throughout the country.  Specifically, the New York FBI investigated all 

16    PENTTBOM leads without vetting the initial tip and designated as “of interest” 

17    “anyone picked up on a PENTTBOM lead . . . regardless of the strength of the 

18    evidence or the origin of the lead.”  Id. at 41; see also Compl. ¶¶ 43–45.  For 




                                                22 
                                                                   


 1    instance, days after 9/11, New York City police stopped three Middle Eastern 

 2    men in Manhattan on a traffic violation and found plans to a public school in the 

 3    car.  The next day, their employer confirmed that the men had the plans because 

 4    they were performing construction work on the school.  Nonetheless, the men 

 5    were arrested and detained.  See OIG Report at 42.  In another instance, a Middle 

 6    Eastern man was arrested for illegally crossing into the United States from 

 7    Canada over a week before 9/11.  After the attacks, the man was placed on New 

 8    York’s “‘special interest’ list even though a document in his file, dated September 

 9    26, 2001, stated that FBI New York had no knowledge of the basis for his 

10    detention.”  Id. at 64 (internal quotation marks omitted). 

11          In many cases, the New York FBI did not even attempt to determine 

12    whether the alien was linked to terrorism, see id. at 14, 16, 41−42, 47, and it “never 

13    labeled a detainee ‘no interest’ until after the clearance process was complete,” id. 

14    at 18 (emphasis added).  Thus, aliens encountered and arrested pursuant to a 

15    PENTTBOM lead in New York were designated “of interest” (or special interest) 

16    and held until the local field office confirmed they had no ties to terrorism.  Id. at 




                                                23 
                                                                            


 1    14; see also id. at 53.11  The result was that the MDC Plaintiffs and others similarly 

 2    situated in New York were held at the MDC ADMAX SHU as if they met the 

 3    national “of interest” designation.  These practices—specifically the absolute lack 

 4    of triage—appear to have been unique to New York.  See id. at 47, 56.12 

 5                  At some point in October 2001, INS representatives to the SIOC Working 

 6    Group learned that the New York FBI was maintaining a separate list (the “New 

 7    York List”) of detainees who had not been included in the national INS List.  One 

 8    explanation for maintaining a separate New York List was that the New York FBI 

 9    could not determine if the detainees had any connection with terrorist activity.  

10    Id. at 54. 

11                  After INS Headquarters learned of the separate New York List, small 

12    groups of senior officials from the DAG’s Office, the FBI, and the INS convened 

13    on at least two occasions in October and November 2001 to suggest how to deal 

14    with the two separate lists of detainees.  In discussing how to address the New 


                                                                  
      11 The OIG Report indicates that 491 of the 762 detainees were arrested in New York.  
      OIG Report at 21−22.  However, the OIG Report does not identify how many New York 
      arrests were the result of the New York FBI’s efforts. 
      12 The OIG Report posits that the New York response differed from the rest of the 

      nation, at least in part, as a result of the New York FBI and U.S. Attorney’s Office’s long 
      tradition of independence from their headquarters in Washington, D.C.  See OIG Report 
      at 54. 



                                                                     24 
                                                                  


 1    York List, “officials at the INS, FBI, and [DOJ] raised concerns about, among 

 2    other things, whether the aliens [on the New York List] had any nexus to 

 3    terrorism.”  Id. at 53.  Nonetheless, this list was merged with the INS List due to 

 4    the concern that absent further investigation, “the FBI could unwittingly permit a 

 5    dangerous individual to leave the United States.”  Id.  The decision to merge the 

 6    lists ensured that some of the individuals on the New York List would remain 

 7    detained in the challenged conditions of confinement as if there were some 

 8    suspicion that those individuals were tied to terrorism, even though no such 

 9    suspicion existed. 

10    V.    The Issues on Appeal 

11          In a January 15, 2013 Memorandum and Order, the district court granted 

12    in part and denied in part Defendants’ motions to dismiss the Complaint.  The 

13    district court dismissed all claims against the DOJ Defendants.  As to the MDC 

14    Defendants, the district court denied their motions to dismiss Plaintiffs’ 

15    substantive due process conditions of confinement claim (Claim 1); equal 

16    protection conditions of confinement claim (Claim 2); free exercise claim (Claim 

17    3); unreasonable strip search claim (Claim 6); and conspiracy claim under 42 

18    U.S.C. § 1985(3) (Claim 7).  See Turkmen III, 915 F. Supp. 2d at 324.  The MDC 




                                               25 
                                                                                      


 1    Defendants appealed, and Plaintiffs cross‐appealed the dismissal of the claims 

 2    against the DOJ Defendants based on a judgment that was entered pursuant to 

 3    Rule 54(b) of the Federal Rules of Civil Procedure.13 


 4                                                                   DISCUSSION14 

 5    I.            Pleading Standard 

 6                To satisfy Iqbal’s plausibility standard, Plaintiffs must “plead[] factual 

 7    content that allows the court to draw the reasonable inference that the defendant 

 8    is liable for the misconduct alleged.”  556 U.S. at 678.  Although plausibility is not 

 9    a “probability requirement,” Plaintiffs must allege facts that permit “more than a 

10    sheer possibility that a defendant has acted unlawfully.”  Id. (internal quotation 

11    marks omitted).  Factual allegations that are “merely consistent with” unlawful 

12    conduct do not create a reasonable inference of liability.  Id. 

13                  Moreover, “[t]hreadbare recitals of the elements of a cause of action, 

14    supported by mere conclusory statements, do not suffice.”  Id.  Well‐pleaded 

15    factual allegations, in contrast, should be presumed true, and we must determine 

                                                                  
      13 Plaintiffs have not appealed the district court’s dismissal of their interference with 
      counsel claims (Claims 4 and 5). 
      14 We review the district court’s determination of Defendants’ Rule 12(b)(6) motions to 

      dismiss de novo.  See Papelino v. Albany Coll. of Pharmacy of Union Univ., 633 F.3d 81, 88 
      (2d Cir. 2011). 



                                                                          26 
                                                                    


 1    “whether they plausibly give rise to an entitlement to relief.”  Id. at 679.  

 2    Ultimately, every plausibility determination is a “context‐specific task that 

 3    requires the reviewing court to draw on its judicial experience and common 

 4    sense.”  Id. 

 5          With the exception of the Section 1985 conspiracy claim, all of Plaintiffs’ 

 6    claims allege constitutional violations based on injuries first recognized by the 

 7    Supreme Court in Bivens, 403 U.S. at 388.  During the course of this litigation, the 

 8    Supreme Court made it clear in Iqbal that a federal tortfeasor’s Bivens liability 

 9    cannot be premised on vicarious liability.  556 U.S. at 676.  Thus, Plaintiffs must 

10    plausibly plead that each Defendant, “through the official’s own individual 

11    actions,” violated Plaintiffs’ constitutional rights.  Id.  In other words, Bivens 

12    relief is available only against federal officials who are personally liable for the 

13    alleged constitutional tort.  Id. at 676−77.  Iqbal precludes relying on a 

14    supervisor’s mere knowledge of a subordinate’s mental state (i.e., discriminatory 

15    or punitive intent) to infer that the supervisor shared that intent.  Id. at 677.  

16    Knowing that a subordinate engaged in a rogue discriminatory or punitive act is 

17    not enough.  But that is not to say that where the supervisor condones or ratifies 




                                                 27 
                                                                    


 1    a subordinate’s discriminatory or punitive actions the supervisor is free of 

 2    Bivens’s reach.  See id. at 683. 

 3    II.    Availability of a Bivens Remedy for Plaintiffs’ Claims 

 4          Unlike the MDC Defendants, none of the DOJ Defendants challenge the 

 5    existence of a Bivens remedy in their briefs to this Court.  While the DOJ 

 6    Defendants did raise this issue below, and are represented by able counsel on 

 7    appeal, they have chosen to not offer that argument now as a further defense of 

 8    their victory in the district court.  However, as the reader will later discover, our 

 9    dissenting colleague makes much of this defense, raising it as her main objection 

10    to our resolution of the appeal.  Given the MDC Defendants’ arguments, as well 

11    as the dissent’s decision to press the issue, legitimately noting that a district 

12    court’s judgment can be affirmed on any ground supported by the record, 

13    Dissenting Op., post at 7 n.4 (citing Lotes Co. v. Hon Hai Precision Indus. Co., 753 

14    F.3d 395, 413 (2d Cir. 2014)), we think it appropriate to explain our conclusion 

15    that a Bivens remedy is available for the MDC Plaintiffs’ punitive conditions of 

16    confinement and strip search claims against both the DOJ and the MDC 

17    Defendants. 




                                                28 
                                                                      


 1          In Bivens, 403 U.S. at 388, the Supreme Court “recognized for the first time 

 2    an implied private action for damages against federal officers alleged to have 

 3    violated a citizen’s constitutional rights.”  Corr. Servs. Corp. v. Malesko, 534 U.S. 

 4    61, 66 (2001).  “The purpose of Bivens is to deter individual federal officers from 

 5    committing constitutional violations.”  Id. at 70.  Because a Bivens claim has 

 6    judicial parentage, “the Supreme Court has warned that the Bivens remedy is an 

 7    extraordinary thing that should rarely if ever be applied in new contexts.”  Arar 

 8    v. Ashcroft, 585 F.3d 559, 571 (2d Cir. 2009) (en banc) (internal quotation marks 

 9    omitted).  Thus, a Bivens remedy is not available for all who allege injury from a 

10    federal officer’s violation of their constitutional rights. 

11          In Arar, we outlined a two‐step process for determining whether a Bivens 

12    remedy is available.  First, the court must determine whether the underlying 

13    claims extend Bivens into a “new context.”  Id. at 572.  If, and only if, the answer 

14    to this first step is yes, the court must then consider (a) “whether there is an 

15    alternative remedial scheme available to the plaintiff,” and, even if there is not, 

16    (b) “whether special factors counsel hesitation in creating a Bivens remedy.”  Id. 

17    (internal quotation marks and brackets omitted).  As Arar noted, case law 

18    provides limited guidance regarding how to determine whether a claim presents 




                                                 29 
                                                                   


 1    a new context for Bivens purposes.  Thus, “[w]e construe[d] the word ‘context’ as 

 2    it is commonly used in law: to reflect a potentially recurring scenario that has 

 3    similar legal and factual components.”  Id. 

 4         Determining the “context” of a claim can be tricky.  The MDC Defendants 

 5    contend that the context of Plaintiffs’ claims is the nation’s “response to an 

 6    unprecedented terrorist attack.”  Sherman Br. 45.  The DOJ Defendants made a 

 7    similar argument before the district court in an earlier round of this litigation.  

 8    See Turkmen I, 2006 WL 1662663, at *30.  The MDC Defendants, and the dissent 

 9    on behalf of the DOJ Defendants, contend that Arar supports this view.  But if 

10    that were the case, then why did Arar take pains to note that the “context” of 

11    Arar’s claims was not the nation’s continuing response to terrorism, but the acts 

12    of federal officials in carrying out Arar’s extraordinary rendition?  585 F.3d at 

13    572.  We looked to both the rights injured and the mechanism of the injury to 

14    determine the context of Arar’s claims.  In rejecting the availability of a Bivens 

15    remedy, we focused on the mechanism of his injury: extraordinary rendition—“a 

16    distinct phenomenon in international law”—and determined this presented a 

17    new context for Bivens‐based claims.  Id.  Only upon concluding that 

18    extraordinary rendition presented a new context did we examine the policy 




                                                30 
                                                                      


 1    concerns and competing remedial measures available to Arar.  In our view, 

 2    setting the context of the Bivens claims here as the national response in the wake 

 3    of 9/11 conflates the two‐step process dictated by this Court in Arar.  The reasons 

 4    why Plaintiffs were held at the MDC as if they were suspected of terrorism do 

 5    not present the “context” of their confinement—just as the reason for Arar’s 

 6    extraordinary rendition did not present the context of his claim.  Without doubt, 

 7    9/11 presented unrivaled challenges and severe exigencies—but that does not 

 8    change the “context” of Plaintiffs’ claims.  “[M]ost of the rights that the 

 9    Plaintiff[s] contend[] were violated do not vary with surrounding circumstances, 

10    such as the right not to be subjected to needlessly harsh conditions of 

11    confinement, the right to be free from the use of excessive force, and the right not 

12    to be subjected to ethnic or religious discrimination.  The strength of our system 

13    of constitutional rights derives from the steadfast protection of those rights in 

14    both normal and unusual times.”  Iqbal v. Hasty (Hasty), 490 F.3d 143, 159 (2d Cir. 

15    2007), rev’d on other grounds sub nom. Iqbal, 556 U.S. 662. 

16         Thus, we think it plain that the MDC Plaintiffs’ conditions of confinement 

17    claims are set in the following context: federal detainee Plaintiffs, housed in a 

18    federal facility, allege that individual federal officers subjected them to punitive 




                                                31 
                                                                            


 1    conditions.  This context takes account of both the rights injured (here, 

 2    substantive due process and equal protection rights)15 and the mechanism of 

 3    injury (punitive conditions without sufficient cause).  The claim—that individual 

 4    officers violated detainees’ constitutional rights by subjecting them to harsh 

 5    treatment with impermissible intent or without sufficient cause—stands firmly 

 6    within a familiar Bivens context.  Both the Supreme Court and this Circuit have 

 7    recognized a Bivens remedy for constitutional challenges to conditions of 

 8    confinement.  In Carlson v. Green, 446 U.S. 14, 17–20 (1980), the Supreme Court 

 9    recognized an implied remedy for the plaintiff’s claim alleging an Eighth 

10    Amendment violation for prisoner mistreatment.  Furthermore, in Malesko, in 

11    refusing to extend a Bivens remedy to claims against private corporations 

12    housing federal detainees, the Supreme Court observed in dicta that, while no 

                                                                  
      15 The rights‐injured component of Plaintiffs’ claims fall within a recognized Bivens 
      context.  This Circuit has presumed the availability of a Bivens remedy for substantive 
      due process claims in several cases.  See Arar, 585 F.3d at 598 (Sack, J., dissenting) (citing 
      cases).  In addition, the Supreme Court has acknowledged the availability of “a Bivens 
      action to redress a violation of the equal protection component of the Due Process 
      Clause of the Fifth Amendment.” Iqbal, 556 U.S. at 675 (citing Davis v. Passman, 442 U.S. 
      228 (1979)).  And while it is true that the Supreme Court has subsequently declined to 
      extend Davis to other employment discrimination claims, such as in Chappell v. Wallace, 
      462 U.S. 296, 300–04 (1983), the Court’s analysis was focused on the special nature of the 
      employer‐employee relationship in the military—or, in other words, the mechanism of 
      injury.  Here, where the mechanism of injury is also familiar, a Bivens remedy is plainly 
      available. 



                                                                     32 
                                                                     


 1    claim was available against the private corporation, a federal prisoner would have 

 2    a remedy against federal officials for constitutional claims.  534 U.S. at 72.  “If a 

 3    federal prisoner in a BOP facility alleges a constitutional deprivation, he may 

 4    bring a Bivens claim against the offending individual officer, subject to the 

 5    defense of qualified immunity.”  Id.  The Court went on to recognize that the 

 6    “prisoner may not bring a Bivens claim against the officer’s employer, the United 

 7    States, or the BOP.”  Id.  The MDC Plaintiffs’ claims here plainly follow Malesko’s 

 8    guidance: the claims are raised against the individual officers, both at the DOJ 

 9    and the MDC, who were responsible for subjecting the Plaintiffs to punitive 

10    conditions of confinement. 

11          The Second Circuit has also recognized the availability of Bivens relief for 

12    federal prisoners housed in federal facilities bringing claims against individual 

13    federal officers.  In Thomas v. Ashcroft, 470 F.3d 491, 497 (2d Cir. 2006), this Court 

14    reversed the district court’s dismissal of the prisoner plaintiff’s Bivens claim for 

15    violation of his due process rights against supervisory prison officials.  See also 

16    Tellier v. Fields, 280 F.3d 69, 80–83 (2d Cir. 2000) (recognizing a Bivens remedy for 

17    a claim of deprivation of procedural due process brought by a federal prisoner 

18    against federal prison officials).  Furthermore, in Hasty, where we considered 




                                                 33 
                                                                    


 1    claims nearly identical to those at issue in this case, we “did not so much as hint 

 2    either that a Bivens remedy was unavailable or that its availability would 

 3    constitute an unwarranted extension of the Bivens doctrine.”  Arar, 585 F.3d at 

 4    597 (Sack, J., dissenting) (discussing Hasty, 490 F.3d at 177–78). 

 5          Our sister circuits have also permitted Bivens claims for unconstitutional 

 6    conditions of confinement.  In Cale v. Johnson, 861 F.2d 943, 947 (6th Cir. 1988), 

 7    abrogated on other grounds by Thaddeus–X v. Blatter, 175 F.3d 378 (6th Cir. 1999) (en 

 8    banc), the Sixth Circuit held that “federal courts have the jurisdictional authority 

 9    to entertain a Bivens action brought by a federal prisoner, alleging violations of 

10    his right to substantive due process.”  The Third Circuit has also permitted a 

11    federal inmate to bring a civil rights action against prison officials.  See Bistrian v. 

12    Levi, 696 F.3d 352, 372–75 (3d Cir. 2012) (assuming availability of a Bivens remedy 

13    for plaintiff’s Fifth Amendment substantive due process and other constitutional 

14    claims challenging his conditions of confinement). 

15          Notwithstanding the persuasive precedent suggesting the availability of a 

16    Bivens remedy for the MDC Plaintiffs’ conditions of confinement claims, the 

17    MDC Defendants, and our dissenting colleague, argue that the MDC Plaintiffs’ 

18    claims present a new Bivens context because the Plaintiffs are illegal aliens.  But 




                                                 34 
                                                                            


 1    because the MDC Plaintiffs’ right to be free from punitive conditions of 

 2    confinement is coextensive with that of a citizen, their unlawful presence in the 

 3    United States at the time of the challenged confinement does not place their 

 4    standard mistreatment claim into a new context.  Indeed, the Fifth Circuit has 

 5    recognized a Bivens claim raised by a Mexican national for violations of her 

 6    Fourth and Fifth Amendment rights to be free from false imprisonment and the 

 7    use of excessive force by law enforcement personnel.  See Martinez‐Aguero v. 

 8    Gonzalez, 459 F.3d 618, 625 (5th Cir. 2006).  The Ninth Circuit has also recognized 

 9    a Bivens claim for due process violations that occurred during an illegal alien 

10    plaintiff’s detention.  See Papa v. United States, 281 F.3d 1004, 1010–11 (9th Cir. 

11    2002).16  Thus, we conclude that a Bivens remedy is available for the Plaintiffs’ 

12    substantive due process and equal protection conditions of confinement claims. 

13                  Our understanding of Bivens and this Court’s decision in Arar do not 

14    however suggest the availability of a Bivens remedy for the Plaintiffs’ free 

15    exercise claim.  That claim—that Defendants deliberately interfered with 


                                                                  
      16 We note that the Ninth Circuit has declined to provide illegal aliens with an implied 
      Bivens remedy for unlawful detention during deportation proceedings.  Mirmehdi v. 
      United States, 689 F.3d 975, 981–83 (9th Cir. 2012).  Of course, that decision is plainly 
      inapposite here where the MDC Plaintiffs do not challenge the fact that they were 
      detained, but rather the conditions in which they were detained. 



                                                                     35 
                                                                  


 1    Plaintiffs’ religious practices by: (1) denying them timely access to copies of the 

 2    Koran; (2) denying them Halal food; and (3) failing to stop MDC staff from 

 3    interfering with Plaintiffs’ prayers—does not fall within a familiar Bivens context.  

 4    Here, it is the right injured—Plaintiffs’ free exercise right—and not the 

 5    mechanism of injury that places Plaintiffs’ claims in a new Bivens context.  

 6    Indeed, the Supreme Court has “not found an implied damages remedy under 

 7    the Free Exercise Clause” and has “declined to extend Bivens to a claim sounding 

 8    in the First Amendment.”  Iqbal, 556 U.S. at 675 (citing Bush v. Lucas, 462 U.S. 367 

 9    (1983)).  Accordingly, we agree with the MDC Defendants that Plaintiffs’ free 

10    exercise claim should have been dismissed. 

11          But the MDC Plaintiffs’ claim that they were subjected to unlawful strip 

12    searches falls within an established Bivens context: federal detainee plaintiffs, 

13    housed in a federal facility, allege that individual federal officers subjected them 

14    to unreasonable searches in violation of the Fourth Amendment.  The MDC 

15    Defendants fail to persuasively explain why recognizing the MDC Plaintiffs’ 

16    unlawful strip search claim would extend Bivens to a new context.  Indeed, the 

17    right violated certainly falls within a recognized Bivens context: the Fourth 

18    Amendment is at the core of the Bivens jurisprudence, as Bivens itself concerned a 




                                               36 
                                                                    


 1    Fourth Amendment claim.  In Bivens, the plaintiff brought a Fourth Amendment 

 2    claim for the defendants’ use of unreasonable force without probable cause, 

 3    resulting in the plaintiff’s unlawful arrest.  403 U.S. at 389–90; see also Groh v. 

 4    Ramirez, 540 U.S. 551, 555 (2004) (recognizing the availability of a Bivens remedy 

 5    for a Fourth Amendment claim of an unreasonable search, as a result of a facially 

 6    invalid warrant).  This Circuit has also permitted Bivens relief for Fourth 

 7    Amendment claims involving unreasonable searches.  See, e.g., Castro v. United 

 8    States, 34 F.3d 106, 107 (2d Cir. 1994).  And the mechanism of the violation—here, 

 9    an unreasonable search performed by a prison official—has also been recognized 

10    by this Circuit.  Indeed, in Arar, we stated that “[i]n the small number of contexts 

11    in which courts have implied a Bivens remedy, it has often been easy to identify 

12    both the line between constitutional and unconstitutional conduct, and the 

13    alternative course which officers should have pursued. . . . [T]he immigration 

14    officer who subjected an alien to multiple strip searches without cause should 

15    have left the alien in his clothes.”  585 F.3d at 580; see also Hasty, 490 F.3d at 170–

16    73 (assuming the existence of a Bivens remedy to challenge strip searches under 

17    the Fourth Amendment). 




                                                 37 
                                                                                     


 1                  Accordingly, we conclude that a Bivens remedy is available for Plaintiffs’ 

 2    conditions of confinement claims, under both the Due Process and Equal 

 3    Protection Clauses of the Fifth Amendment, and Fourth Amendment 

 4    unreasonable and punitive strip searches claim.17  However, Plaintiffs’ free 

 5    exercise claim would require extending Bivens to a new context, a move we 

 6    decline to make absent guidance from the Supreme Court. 

 7    III.          Claim 1:                      Substantive Due Process Conditions of Confinement 

 8                  The MDC Plaintiffs allege that the harsh conditions of confinement in the 

 9    MDC violated their Fifth Amendment substantive due process rights and that all 

10    Defendants are liable for this harm.18  Plaintiffs present distinct theories of 

11    liability as to the DOJ and MDC Defendants. 

12                  A. Applicable Legal Standard 

13                  The Fifth Amendment’s Due Process Clause forbids subjecting pretrial 

14    detainees to punitive restrictions or conditions.  See Bell v. Wolfish (Wolfish), 441 


                                                                  
      17 Because we conclude that Plaintiffs’ substantive due process, equal protection, and 
      unreasonable punitive strip searches claims do not extend Bivens to a new context, we 
      need not address “whether there is an alternative remedial scheme available to the 
      plaintiff” or “whether special factors counsel hesitation in creating a Bivens remedy.”  
      Arar, 585 F.3d at 572 (internal quotation marks and brackets omitted). 
      18 Turkmen and Sachdeva, the Passaic Plaintiffs, do not bring a substantive due process 

      conditions of confinement claim or unreasonable strip search claim (Claims 1 and 6). 



                                                                     38 
                                                                            


 1    U.S. 520, 535 & n.16 (1979).19  Plaintiffs must plausibly plead that Defendants, (1) 

 2    with punitive intent, (2) personally engaged in conduct that caused the 

 3    challenged conditions of confinement.  See id. at 538; see also Iqbal, 556 U.S. at 676–

 4    77.  Absent “an expressed intent to punish,” Wolfish, 441 U.S. at 538, we may only 

 5    infer that Defendants acted with punitive intent if the challenged conditions 

 6    were “not reasonably related to a legitimate goal—if [they were] arbitrary or 

 7    purposeless,” id. at 539. 

 8                  B. The DOJ Defendants 

 9                  While the DOJ Defendants do not raise a no‐Bivens‐claim defense, they do 

10    forcefully contest liability here with powerful post‐Iqbal assertions that “the 

11    former Attorney General and FBI Director did not themselves require or specify 

12    any of the particular conditions set forth in the complaint.  And they cannot be 

13    held liable on what amounts to a theory of respondeat superior for the actions of 

14    others who may have imposed those conditions.”  Ashcroft & Mueller Br. 10.  

15    They contend that because the former Attorney General’s initial detention order 

16    was constitutional, having been approved by the Supreme Court in Iqbal, the DOJ 

                                                                  
        The parties have not argued for a different standard in this appeal.  Accordingly, we 
      19

      do not address whether the rights of civil immigration detainees should be governed by 
      a standard that is even more protective than the standard that applies to pretrial 
      criminal detainees. 



                                                                     39 
                                                                    


 1    Defendants were “entitled to presume that the facially constitutional policy 

 2    would in turn be implemented lawfully . . . .”  Id. at 9.  We agree . . . to a point. 

 3          The MDC Plaintiffs concede that the DOJ Defendants did not create the 

 4    particular conditions in question.  See Turkmen III, 915 F. Supp. 2d at 326 n.4; see 

 5    also OIG Report at 19, 112−13 (reporting that, at least initially, BOP officials 

 6    determined the conditions under which detainees would be held, without 

 7    direction from the FBI or elsewhere).  The MDC Plaintiffs similarly fail to plead 

 8    that Ashcroft’s initial arrest and detention mandate required subordinates to 

 9    apply excessively restrictive conditions to civil detainees against whom the 

10    government lacked individualized suspicion of terrorism.  Given the mandate’s 

11    facial validity, the DOJ Defendants had a right to presume that subordinates 

12    would carry it out in a constitutional manner.  See Al‐Jundi v. Estate of Rockefeller, 

13    885 F.2d 1060, 1065−66 (2d Cir. 1989).  But that is not the end of the matter. 

14          The MDC Plaintiffs plausibly plead that the DOJ Defendants were aware 

15    that illegal aliens were being detained in punitive conditions of confinement in 

16    New York and further knew that there was no suggestion that those detainees 

17    were tied to terrorism except for the fact that they were, or were perceived to be, 




                                                 40 
                                                                           


1    Arab or Muslim.20  The MDC Plaintiffs further allege that while knowing these 

2    facts, the DOJ Defendants were responsible for a decision to merge the New York 

3    List with the national INS List, which contained the names of detainees whose 

4    detention was dependent not only on their illegal immigrant status and their 

5    perceived Arab or Muslim affiliation, but also a suspicion that they were 

6    connected to terrorist activities.  The merger ensured that the MDC Plaintiffs 

7    would continue to be confined in punitive conditions.  This is sufficient to plead 

8    a Fifth Amendment substantive due process violation.21  Given the lack of 

                                                                 
     20 The dissent counters that “[t]his is not apparent in the record,” citing Plaintiff 
     Bajracharya’s videotaping of a building in Queens as evidence of that Plaintiff’s possible 
     tie to terrorism.  Dissenting Op., post at 43 n.28.  The dissent makes no mention, of 
     course, of Plaintiff Khalifa, who was told that the FBI was only interested in his 
     roommates, but who was arrested and then detained in the ADMAX SHU anyway, 
     Compl. ¶ 197; or of Plaintiff Mehmood, who was arrested and detained in the ADMAX 
     SHU in place of his wife, in whom the FBI had apparently expressed interest, but who 
     was still breastfeeding their son, id. ¶ 159.  The dissent further claims that detainees 
     were not sent to the ADMAX SHU based on their perceived race or religion, but—as the 
     OIG Report states—based on whether they were designated of “high interest” to the 
     PENTTBOM investigation.  Dissenting Op., post at 44 n.28 (citing OIG Report at 18, 111).  
     But, as the dissent concedes, id., Plaintiffs’ well‐pleaded Complaint specifically 
     contradicts this point: the MDC Plaintiffs were detained in the ADMAX SHU “even 
     though they had not been classified ‘high interest,’” Compl. ¶ 4.  
     21 We acknowledge, as the dissent points out, that the MDC Plaintiffs did not advance 

     the “lists‐merger theory” before this Court or the district court.  Dissenting Op., post at 
     43 n.28.  Rather, they structured the Complaint to challenge Ashcroft’s arrest and 
     detention mandate as initially formulated and generally applied.  In examining the 
     Complaint’s sufficiency, we have been clear that the pleadings are inadequate to 
     challenge the validity of the policy ab initio, but do state a claim with regard to the 
     merger decision, an event that Plaintiffs explicitly reference in the Complaint.  See 
      


                                                                    41 
                                                                                                                                           


 1    individualized suspicion, the decision to merge the lists was not “reasonably 

 2    related to a legitimate goal.”  See Wolfish, 441 U.S. at 539.  The only reason why 

 3    the MDC Plaintiffs were held as if they were suspected of terrorism was because 

 4    they were, or appeared to be, Arab or Muslim.  We conclude that this plausibly 

 5    pleads punitive intent.  Id. 

 6                                 1. Punitive Conditions of Confinement 

 7                  Contrary to the district court’s conclusion that Plaintiffs failed to “allege 

 8    that the DOJ [D]efendants were even aware of [the] conditions,” Turkmen III, 915 

 9    F. Supp. 2d at 340, the Complaint and the OIG Report each contain allegations of 

10    the DOJ Defendants’ knowledge of the challenged conditions.  Plaintiffs allege, 

11    inter alia, that Mueller ran the 9/11 investigation out of FBI Headquarters; and 

12    that “Ashcroft, Mueller[,] and Ziglar received detailed daily reports of the arrests 

13    and detentions,” Compl. ¶ 47; see also id. ¶¶ 63−65. 

14                  The OIG Report makes plain the plausibility of Plaintiffs’ allegations.  The 

15    “[DOJ] was aware of the BOP’s decision to house the September 11 detainees in 

16    high‐security sections in various BOP facilities.”  OIG Report at 19.  The Deputy 

17    Chief of Staff to Ashcroft told the OIG that an allegation of mistreatment was 
                                                                                                                                                                                                      
      Compl. ¶ 47; Pls.’ Br. 38.  Sufficiency analysis requires a careful parsing of the 
      Complaint and that is all that has occurred here. 



                                                                                                  42 
                                                                            


 1    called to the Attorney General’s attention.  Id. at 20.  And BOP Director Kathy 

 2    Hawk Sawyer stated that in the weeks following 9/11, the Deputy Attorney 

 3    General’s Chief of Staff and the Principal Associate Deputy Attorney General 

 4    “called her . . . with concerns about detainees’ ability to communicate both with 

 5    those outside the facility and with other inmates,” id. at 112, which she said 

 6    confirmed for her that the decision to house detainees in the restrictive 

 7    conditions of the ADMAX SHU was appropriate, id. at 112–113.  This supports 

 8    the reasonable inference that not only was Ashcroft’s office aware of some of the 

 9    conditions imposed, but affirmatively supported them.  See also id. at 113 (DOJ 

10    officials told Sawyer to “take [BOP] policies to their legal limit”).22  Furthermore, 

11    the OIG Report also makes clear that conditions in the ADMAX SHU began to 




                                                                  
        The dissent attempts to minimize the force of these comments, claiming that 
      22

      communications about a condition of confinement that was lifted before the merger 
      decision cannot support an inference as to what the DOJ Defendants knew about the 
      conditions in the ADMAX SHU.  Dissenting Op., post at 56–57.  Simply put, we 
      disagree.  The fact remains that a condition of confinement, less severe and abusive than 
      the conditions at issue here, garnered the attention of senior officials; it stands to reason 
      that conditions that kept detainees in their cells for twenty‐three hours a day, denied 
      them sleep by bright lights, and involved excessive strip searches and physical abuse, 
      would have come to the DOJ Defendants’ attention. 



                                                                     43 
                                                                            


 1    receive media attention soon after detentions began, see id. at 2, 5;23 thus, it seems 

 2    implausible that the public’s concerns did not reach the DOJ Defendants’ desks. 

 3                  Of course, we cannot say for certain that daily reports given to Ashcroft 

 4    and Mueller detailed the conditions at the ADMAX SHU or that the daily 

 5    meetings of the SIOC Working Group (containing representatives from each of 

 6    the DOJ Defendants’ offices) discussed those conditions.  But on review of a 

 7    motion to dismiss, Plaintiffs need not prove their allegations; they must plausibly 

 8    plead them.  At a minimum, a steady stream of information regarding the 

 9    challenged conditions flowed between the BOP and senior DOJ officials.  Given 

10    the MDC Plaintiffs’ allegations, the media coverage of conditions at the MDC, 

11    and the DOJ Defendants’ announced central roles in PENTTBOM, it seems to us 

12    plausible that information concerning conditions at the MDC, which held eighty‐

13    four of the 9/11 detainees, reached the DOJ Defendants.24 

                                                                  
      23 See, e.g., Neil A. Lewis, A Nation Challenged: The Detainees; Detentions After Attacks Pass 
      1,000, U.S. Says, N.Y. TIMES, Oct. 30, 2001, available at 
      http://www.nytimes.com/2001/10/30/us/a‐nation‐challenged‐the‐detainees‐detentions‐
      after‐attacks‐pass‐1000‐us‐says.html (citing “common news reports of abuse involv[ing] 
      mistreatment of prisoners of Middle Eastern background at jails”). 
      24 Furthermore, the OIG reports were issued pursuant to the Office of the Inspector 

      General’s responsibilities under the USA PATRIOT Act, which was enacted on October 
      26, 2001.  See OIG Report at 3 n.6.  The PATRIOT Act, Section 1001, reads: “The 
      Inspector General of the Department of Justice shall designate one official who shall—
      (1) review information and receive complaints alleging abuses of civil rights and civil 
       


                                                                     44 
                                                                                                                                           


 1                                 2. Lack of Individualized Suspicion 

 2                  The MDC Plaintiffs also plausibly plead that the DOJ Defendants were 

 3    aware that the FBI had not developed any connection between some of the 

 4    detainees and terrorist activities.  The Complaint and OIG Report both make 

 5    clear that the New York FBI arrested all “out‐of‐status” aliens encountered—

 6    even coincidentally—in the course of investigating a PENTTBOM lead.  OIG 

 7    Report at 41–42, 69–70.  These arrestees were “deemed ‘of interest’ for purposes 

 8    of the ‘hold until cleared’ policy, regardless of the strength of the evidence or the 

 9    origin of the lead.”  Id. at 41.  Those deemed of “high interest” were sent to the 

10    MDC’s ADMAX SHU, id. at 111, but “there was little consistency or precision to 

11    the process that resulted in detainees being labeled ‘high interest,’” id. at 158.25 


                                                                                                                                                                                                      
      liberties by employees and officials of the Department of Justice.”  PATRIOT Act, Pub. 
      L. No. 107‐56, § 1001, 115 Stat. 272 (2001).  “On October 30, 2001, the OIG reviewed a 
      newspaper article in which a September 11 detainee alleged he was physically abused 
      when he arrived at the MDC on October 4, 2001.  Based on the allegations in the article, 
      the OIG’s Investigations Division initiated an investigation into the matter.”  OIG 
      Report at 144.  It seems to us most plausible that if the OIG—who is “under the 
      authority, direction, and control of the Attorney General with respect to audits or 
      investigations,” 5 U.S.C. App. 3 § 8E(a)(1)—was aware of the challenged conditions at 
      the MDC, the DOJ Defendants were as well. 
      25 Even some detainees who were not labeled “high interest” were nonetheless sent to 

      the MDC’s ADMAX SHU.  For example, “Abbasi, Bajracharya, Mehmood, and Khalifa[] 
      were placed in the ADMAX SHU even though they had not been classified ‘high 
      interest’ and despite the absence of any information indicating they were dangerous or 
      involved in terrorism, or any other legitimate reason for such treatment.”  Compl. ¶ 4. 



                                                                                                  45 
                                                                   


 1          Even if the DOJ Defendants were not initially aware of this practice, the 

 2    Complaint and OIG reports support the reasonable inference that Ashcroft and 

 3    Mueller learned of it within weeks of 9/11.  The Complaint clearly alleges that the 

 4    DOJ Defendants agreed that individuals for whom the FBI could only articulate 

 5    an immigration law violation as a reason for detention—and for whom the FBI 

 6    had not developed any reliable tie to terrorism—would continue to be treated as 

 7    if the FBI had reason to believe the detainees had ties to terrorist activity.  Compl. 

 8    ¶ 67.  Plaintiffs point to the detailed daily reports that the DOJ Defendants 

 9    received regarding arrests and detentions and allege that the DOJ Defendants 

10    “were aware that the FBI had no information tying Plaintiffs and class members 

11    to terrorism prior to treating them as ‘of interest’ to the PENTTBOM 

12    investigation.”  Id. ¶ 47.  Indeed, they claim that Ashcroft, in particular, “insisted 

13    on regular, detailed reporting on arrests”; they allege that he received a daily 

14    “Attorney General’s Report” on persons arrested.  Id. ¶ 63.  They further allege 

15    that it was Ziglar who was ultimately responsible for providing much of this 

16    information—which he gleaned from his twice daily briefings with his staff 

17    regarding the 9/11 detentions—to Ashcroft, indicating that he too was aware of 

18    the lack of individualized suspicion.  Id. ¶ 64. 




                                                46 
                                                                 


 1           Once again, the OIG reports also support the MDC Plaintiffs’ allegation 

 2    that the DOJ Defendants became aware of the lack of individualized suspicion 

 3    for some detainees held in the challenged conditions of confinement.  The OIG 

 4    Report states that “[a] variety of INS, FBI, and [DOJ] officials who worked on 

 5    the[] September 11 detainee cases told the OIG that it soon became evident that 

 6    many of the people arrested during the PENTTBOM investigation might not 

 7    have a nexus to terrorism.”  OIG Report at 45.  Other DOJ officials also stated 

 8    that it “soon became clear” that only some of the detainees were of “genuine 

 9    investigative interest”—as opposed to aliens identified by the FBI as “of interest” 

10    for whom the FBI had no suspicion of a connection to the attacks or terrorism in 

11    general.  Id. at 47. 

12           The OIG Report supports the reasonable inference that this information, 

13    known by other DOJ officials, came to the attention of the DOJ Defendants.  In 

14    particular, the OIG Report specifies that Ashcroft and Mueller were involved in a 

15    “‘continuous meeting’ for the first few months” after 9/11, at which “the issue of 

16    holding aliens until they were cleared was discussed.”  Id. at 39–40.  

17    Furthermore, the OIG Report makes clear that the SIOC Working Group, 

18    containing representatives from the offices of each of the DOJ Defendants, was 




                                               47 
                                                                            


 1    aware of the lack of evidence tying detainees to terrorism.  Id. at 53–57.  As we 

 2    have already noted, the OIG Report details how at some point in October 2001, 

 3    the SIOC Working Group learned about the New York List and that “officials at 

 4    the INS, FBI, and [DOJ] raised concerns about, among other things, whether the 

 5    aliens had any nexus to terrorism.”  Id. at 53.  Clearly this created a major 

 6    problem for the DOJ.  The existence of the New York List suddenly presented the 

 7    possibility of more than doubling the number of detainees subject to the hold‐

 8    until‐cleared policy.26  It seems quite plausible that DOJ officials would confer 

 9    with the Attorney General and the Director of the FBI (it was, after all, his agents 

10    who were arresting out‐of‐status Arab and Muslim aliens and holding them as if 

11    they were “of interest” without any suspicion of terrorist connections) about the 

12    problem of the New York List and the hundreds of detainees picked up in 

13    contravention of Ashcroft’s stated policy.  Indeed, it seems to us implausible they 

14    did not.  Finally, the OIG Report once again makes clear that media reports 

15    regarding allegations of mistreatment of detainees alleged that detainees 




                                                                  
         In October and November of 2001, the New York List contained approximately 300 
      26

      detainees while the INS List for the rest of the nation contained only 200 detainees.  OIG 
      Report at 54. 



                                                                     48 
                                                                  


 1    remained in detention even though they had no involvement in terrorism.  Id. at 

 2    2, 5. 

 3                   3. The Decision to Merge the Lists 

 4             Plaintiffs plausibly plead that, despite the DOJ Defendants’ knowledge of 

 5    the conditions at the ADMAX SHU and the lack of any form of verified suspicion 

 6    for a large number of those detainees on the New York List, Ashcroft approved, 

 7    or at least endorsed, a decision to merge the New York List.  The MDC Plaintiffs 

 8    contend that he did so notwithstanding vocal opposition from various internal 

 9    sources.  The Complaint clearly alleges that “[a]gainst significant internal 

10    criticism from INS agents and other federal employees involved in the sweeps, 

11    Ashcroft ordered that, despite a complete lack of any information or a statement 

12    of FBI interest, all such Plaintiffs and class members [on the New York List] be 

13    detained until cleared and otherwise treated as ‘of interest.’”  Compl. ¶ 47.  By 

14    taking this action, Ashcroft ensured that some of the individuals on the New 

15    York List would be placed in, or remain detained in, the challenged conditions of 

16    confinement. 

17             Our dissenting colleague levels a concern as to the import of the merger of 

18    the lists and counters that nothing in the OIG reports confirms Ashcroft’s 




                                                 49 
                                                                   


 1    personal knowledge of the correlation between the merger of the lists and the 

 2    lack of individualized suspicion as to the MDC Plaintiffs.  The dissent contends 

 3    that, because Plaintiffs’ allegations are not based on personal knowledge, there is 

 4    no factual basis in the record for them.  Dissenting Op., post at 45.  True enough 

 5    that Ashcroft did not acknowledge that he was aware of the merger of the lists 

 6    and its implication for the MDC Plaintiffs, nor did he take responsibility for it.  

 7    But then again a review of the OIG Report gives no indication that anybody 

 8    asked him. 

 9          The absence of an inquiry to the former Attorney General is not a criticism 

10    of the Office of the Inspector General’s methods, but a simple recognition of a 

11    fact that points out a key difference between our view of the OIG reports and 

12    that of the dissent.  For us, the OIG reports provide context for the allegations of 

13    the Complaint.  See supra note 6.  However, it would be a mistake to think of the 

14    OIG reports as a repository of all relevant facts of that troubled time; but that is 

15    exactly what the dissent seems inclined to do.  The dissent measures plausibility 

16    by the absence or presence of fact‐findings in the OIG reports.  Thus, for the 

17    dissent, the fact that the Attorney General may not have been questioned is 

18    confirmation that he knew nothing.  The reports make no such assertion. 




                                                50 
                                                                  


 1          It may be that following discovery it will be clear that Ashcroft was not 

 2    responsible for the merger decision (nor was Mueller or Ziglar), but that is not 

 3    the question at the pleading stage.  The question is whether the MDC Plaintiffs 

 4    plausibly plead that Ashcroft was responsible.  Given the importance of the 

 5    merger and its implications for how his lawful original order was being carried 

 6    out, we think the MDC Plaintiffs plausibly allege that he was. 

 7          Indeed, the OIG Report supports the MDC Plaintiffs’ allegation that 

 8    Ashcroft was responsible for the merger decision.  An incident at one of the New 

 9    York List meetings provides additional context that supports that allegation.  At 

10    the November 2, 2001 meeting, the group discussed the necessity of CIA checks, 

11    often a prerequisite to a 9/11 detainee’s release from detention.  OIG Report at 55.  

12    In response, Stuart Levey, the Associate Deputy Attorney General responsible for 

13    oversight of immigration issues, stated that he had to “check” before 

14    communicating a decision on whether “any detainees could be released without 

15    the CIA check.”  Id. at 56.  This response could reasonably indicate (a) a lack of 

16    authority to respond to the question, or (b) that Levey wanted to consider other 

17    views before making the decision.  Because either is plausible, it is irrelevant that 




                                               51 
                                                                            


 1    only inference (a) supports the conclusion that Levey could not answer the 

 2    question on his own and had to take it to more senior officials.27 

 3                  Furthermore, in late November 2001, when the INS Chief of Staff 

 4    approached Levey about the CIA check policy, Levey said that he “did not feel 

 5    comfortable making the decision about [the] request to change the CIA check 

 6    policy without additional input.”  Id. at 62.  It seems to us that if Levey was not 

 7    comfortable changing the CIA check policy without input from more senior 

 8    officials, he certainly would not have been comfortable making the decision on 

 9    his own to double the number of detainees subject to that policy in the first 

10    instance.28 


                                                                  
      27 The OIG Report states that Levey specifically consulted David Laufman, the Deputy 
      Attorney General’s Chief of Staff.  OIG Report at 62.  The dissent takes this as definitive 
      proof that Ashcroft was not consulted on this, or the merger, decision.  Dissenting Op., 
      post at 47–49.  The dissent mischaracterizes our reference to the CIA checks decision.  
      We do not contend that Levey consulted Ashcroft about that decision, nor do we need 
      to.  In our view, the fact that Levey spoke to Laufman about that decision is not the end 
      of the matter; indeed, the only relevance of the CIA checks decision, period, is that 
      Levey was not capable of making it on his own, suggesting that he also would not be 
      able to make the list‐merger decision on his own. 
      28 Indeed, Ziglar told the OIG that he contacted Ashcroft’s office on November 7, 2001, 

      to discuss concerns about the process of clearing names from the INS Custody List, 
      especially the impact that merging the lists would have on that process and said that 
      “based on these and other contacts with senior Department officials, he believed the 
      Department was fully aware” of the INS’s concerns.  OIG Report at 66–67.  This also 
      suggests that Levey had communicated those concerns to Ashcroft, who nonetheless 
      made the decision to merge the lists. 



                                                                     52 
                                                                            


 1                  The dissent argues that the OIG Report forecloses the plausibility of the 

 2    allegation that Levey brought the list‐merger decision to Ashcroft because 

 3    “Levey made the lists‐merger decision ‘[a]t the conclusion of the [November 2] 

 4    meeting’ at which the subject was first raised to him.”  Dissenting Op., post at 49 

 5    (quoting OIG Report at 56).  But the OIG Report does not indicate that the merger 

 6    issue was first raised to Levey at the November 2 meeting.  Rather, the OIG 

 7    Report makes clear that the issue of the New York List was discovered in 

 8    October 2001,29 and that the decision to merge the lists was communicated at the 

 9    November 2 meeting.  Thus, surely it is plausible that Levey consulted with more 

10    senior officials, including Ashcroft, prior to that meeting.30  Of course, discovery 

11    may show that Levey was solely responsible for the decision.  But, again, the 


                                                                  
      29 While the dissent’s observation that Levey did not attend the October 22, 2001 
      meeting during which the “problems presented by the New York List” were discussed 
      is accurate, it is also irrelevant.  See Dissenting Op., post at 49–50 (quoting OIG Report at 
      55).  We do not contend that Levey learned about the New York List at the October 22 
      meeting, but simply that he learned about it before the November 2 meeting, giving him 
      time to consult with more senior officials, including Ashcroft, before communicating a 
      decision at that November meeting.  Indeed, one would think that Levey would not 
      attend the November 2 meeting without knowing its agenda. 
      30 The dissent challenges the sufficiency of Plaintiffs’ allegations and our reading of 

      them as “wholly speculative.”  Dissenting Op., post at 48.  Of course, Plaintiffs have no 
      way of knowing what Levey and Ashcroft discussed; nor do we.  Iqbal does not require 
      as much, but rather “sufficient factual matter, accepted as true” to allow the court to 
      draw the reasonable inference that Ashcroft was ultimately responsible for the decision.  
      556 U.S. at 678.  We believe that Plaintiffs have met this burden. 



                                                                     53 
                                                                      


 1    question is whether Plaintiffs’ allegations support the inference that the decision 

 2    was Ashcroft’s; they do. 

 3           The MDC Plaintiffs’ allegations against Mueller and Ziglar are also 

 4    sufficient.  The Complaint alleges, inter alia, that Ashcroft made the decision to 

 5    merge the lists in spite of the lack of individualized suspicion linking the MDC 

 6    Plaintiffs to terrorism and that “Mueller and Ziglar were fully informed of this 

 7    decision, and complied with it.”  Compl. ¶ 47; see also id. ¶¶ 55−57, 67.  Mueller 

 8    and Ziglar are not exculpated from this claim merely because Plaintiffs allege 

 9    that they complied with, as opposed to ordered, the list merger.  Plaintiffs 

10    plausibly plead that both were aware that the separate list contained detainees 

11    for whom the FBI had asserted no interest and that subjecting them to the 

12    challenged conditions would be facially unreasonable.  Even if an official is not 

13    the source of a challenged policy, that official can be held personally liable for 

14    constitutional violations stemming from the execution of his superior’s orders if 

15    those orders are facially invalid or clearly illegal.  See, e.g., Varrone v. Bilotti, 123 

16    F.3d 75, 81 (2d Cir. 1997) (granting defendants qualified immunity where there 

17    was “no claim that the order was facially invalid or obviously illegal”).  In this 

18    instance, Plaintiffs plausibly allege that Ashcroft’s decision was facially invalid; it 




                                                  54 
                                                                 


 1    would be unreasonable for Mueller and Ziglar to conclude that holding ordinary 

 2    civil detainees under the most restrictive conditions of confinement available was 

 3    lawful. 

 4                 4. Punitive Intent 

 5          The MDC Plaintiffs must show not only that the DOJ Defendants knew of 

 6    and approved continued use of the ADMAX SHU, but also that they did so with 

 7    punitive intent—that they endorsed the use of those conditions with an intent to 

 8    punish the MDC Plaintiffs.  Federal courts have long recognized that punitive 

 9    intent is not often admitted.  The Supreme Court has noted that it can be inferred 

10    if the conditions of confinement are “not reasonably related to a legitimate goal.”  

11    Wolfish, 441 U.S. at 539.  If the conditions under which one is held have no 

12    reasonable connection to a legitimate goal of the state, then one logical 

13    assumption is that they are imposed for no other purpose than to punish.  See id. 

14          The DOJ Defendants argue that even if they knew of the plight of the MDC 

15    Plaintiffs, the decision to continue their confinement at the MDC under 

16    exceptionally harsh conditions was motivated by national security concerns—a 

17    legitimate worry during the days following the 9/11 attacks—and not some 

18    animus directed at the MDC Plaintiffs.  They seem to imply that once “national 




                                               55 
                                                                 


 1    security” concerns become a reason for holding someone, there is no need to 

 2    show a connection between those concerns and the captive other than that the 

 3    captive shares common traits of the terrorist: illegal immigrant status and a 

 4    perceived Arab or Muslim affiliation.  Indeed, our dissenting colleague asserts 

 5    that because the MDC Plaintiffs were, or appeared to be, members of the 

 6    group—Arab or Muslim males—that was targeted for recruitment by al Qaeda 

 7    that they could be held in the ADMAX SHU without any reasonable suspicion of 

 8    terrorist activity.  Dissenting Op., post at 64–65, 76–77.  Under this view, the MDC 

 9    Plaintiffs were not held with punitive intent because there was no way to know 

10    that they were not involved in terrorist activities.  Simply being in the United 

11    States illegally and being, or appearing to be, Arab or Muslim was enough to 

12    justify detention in the most restrictive conditions of confinement available.  

13    Indeed, Levey admitted that the decision to merge the lists, ensuring that some 

14    of the 9/11 detainees would be subject to the challenged harsh conditions of 

15    confinement, was made because he “wanted to err on the side of caution so that a 

16    terrorist would not be released by mistake.”  OIG Report at 56. 

17          This argument rests on the assumption that if an individual was an out‐of‐

18    status Arab or Muslim, and someone called the FBI for even the most absurd 




                                               56 
                                                                   


 1    reason, that individual was considered a possible threat to national security.  It 

 2    presumes, in essence, that all out‐of‐status Arabs or Muslims were potential 

 3    terrorists until proven otherwise.  It is built on a perception of a race and faith 

 4    that has no basis in fact.  There was no legitimate governmental purpose in 

 5    holding someone in the most restrictive conditions of confinement available 

 6    simply because he happened to be—or, worse yet, appeared to be—Arab or 

 7    Muslim. 

 8          To be clear, it is “no surprise”—nor is it constitutionally problematic—that 

 9    the enforcement of our immigration laws in the wake of 9/11 had a “disparate, 

10    incidental impact on Arab Muslims.”  Iqbal, 556 U.S. at 682.  And we do not 

11    contend that Supreme Court, or our own, precedent requires individualized 

12    suspicion to subject detainees to generally restrictive conditions of confinement; 

13    restriction is an incident of detention.  Rather, we simply acknowledge that “if a 

14    restriction or condition is not reasonably related to a legitimate goal—if it is 

15    arbitrary or purposeless—a court permissibly may infer that the purpose of the 

16    governmental action is punishment that may not constitutionally be inflicted 

17    upon detainees qua detainees.”  Wolfish, 441 U.S. at 539.  We believe, then, that 

18    the challenged conditions—keeping detainees in their cells for twenty‐three 




                                                57 
                                                                            


 1    hours a day, constructively denying them recreation and exposing them to the 

 2    elements, strip searching them whenever they were removed from or returned to 

 3    their cells, denying them sleep by bright lights—were not reasonably related to a 

 4    legitimate goal, but rather were punitive and unconstitutional. 

 5                  While national security concerns could justify detaining those individuals 

 6    with suspected ties to terrorism in these challenged conditions for the litany of 

 7    reasons articulated by the dissent, see Dissenting Op., post at 67–68, those 

 8    concerns do not justify detaining individuals solely on the basis of an 

 9    immigration violation and their perceived race or religion in those same 

10    conditions.  Individualized suspicion is required here because, absent some 

11    indication that the detainees had a tie to terrorism, the restrictions or conditions 

12    of the ADMAX SHU were “arbitrary or purposeless.”  Wolfish, 441 U.S. at 539.31 



                                                                  
      31 The dissent cites several cases that it claims demonstrate that individualized suspicion 
      is not required for imposing restrictive conditions of confinement.  Dissenting Op., post 
      at 62–63.  We do not disagree: individualized suspicion is not required to impose 
      conditions that are reasonably related to a legitimate governmental objective.  Wolfish, 
      441 U.S. at 539.  Thus, in each of the cases cited by the dissent, rather than announce 
      that individualized suspicion was not required, the Supreme Court determined that the 
      restrictions at issue in each of those cases were related to the legitimate goal of prison 
      security and, therefore, were not punitive.  Thus, the cases cited by the dissent do not 
      change our conclusion here, where the challenged conditions—the most restrictive 
      available and imposed on detainees qua detainees—are not reasonably related to either 
      the goal of prison security, or national security. 



                                                                     58 
                                                                  


 1          Indeed, in Wolfish, the Supreme Court acknowledged that “loading a 

 2    detainee with chains and shackles and throwing him in a dungeon may ensure 

 3    his [detention] and preserve the security of the institution.  But it would be 

 4    difficult to conceive of a situation where conditions so harsh, employed to 

 5    achieve objectives that could be accomplished in so many alternative and less 

 6    harsh methods, would not support a conclusion that the purpose for which they 

 7    were imposed was to punish.”  Id. at 539 n.20.  That is the situation before us.  

 8    Clearly detention conditions less restrictive than the ADMAX SHU were feasible 

 9    for the MDC Plaintiffs, given that the detainees held in the Passaic facility “were 

10    not held in isolation or otherwise placed in restrictive confinement.”  Compl. 

11    ¶ 66.  Placing the MDC Plaintiffs in chains and shackles and throwing them in 

12    the ADMAX SHU ensured that they posed no threat in the aftermath of 9/11; but 

13    we can reach no conclusion other than that the DOJ Defendants’ decision to do so 

14    was made with punitive intent. 

15          In view of the foregoing, we hold that the MDC Plaintiffs fail to plausibly 

16    plead a substantive due process claim against the DOJ Defendants coextensive 

17    with the entire post‐9/11 investigation and reaching back to the time of Plaintiffs’ 

18    initial detention.  Nonetheless, Plaintiffs’ well‐pleaded allegations, in conjunction 




                                               59 
                                                                    


 1    with the OIG Report’s documentation of events such as the New York List 

 2    controversy, render plausible the claim that by the beginning of November 2001, 

 3    Ashcroft knew of, and approved, the MDC Plaintiffs’ confinement under severe 

 4    conditions, and that Mueller and Ziglar complied with Ashcroft’s order 

 5    notwithstanding their knowledge that the government had no evidence linking 

 6    the MDC Plaintiffs to terrorist activity.  Discovery may ultimately prove 

 7    otherwise, but for present purposes, the MDC Plaintiffs’ substantive due process 

 8    claim—with the exception of the temporal limitation noted above—may proceed 

 9    against the DOJ Defendants. 

10                 5. Qualified Immunity 

11          A defendant is entitled to qualified immunity if he can establish (1) that 

12    the complaint fails to plausibly plead that the defendant personally violated the 

13    plaintiff’s constitutional rights, or (2) that the right was not clearly established at 

14    the time in question.  See Pearson v. Callahan, 555 U.S. 223, 232 (2009); Varrone, 123 

15    F.3d at 78 (noting that the qualified immunity inquiry turns, generally, on the 

16    objective legal reasonableness of a defendant’s actions). 

17          For the reasons stated above, the MDC Plaintiffs plausibly plead that the 

18    DOJ Defendants violated their substantive due process rights.  With regard to the 




                                                 60 
                                                                   


 1    second prong of this inquiry, the law regarding the punishment of pretrial 

 2    detainees was clearly established in the fall of 2001.  As discussed, Wolfish made 

 3    clear that a particular condition or restriction of pretrial detention not reasonably 

 4    related to a legitimate governmental objective is punishment in violation of the 

 5    constitutional rights of detainees.  See 441 U.S. at 535−39 & n.20.  And in Hasty, 

 6    this Court denied qualified immunity with respect to a materially identical 

 7    conditions claim against Hasty.  490 F.3d at 168−69.  We explained that “[t]he 

 8    right of pretrial detainees to be free from punitive restraints was clearly 

 9    established at the time of the events in question, and no reasonable officer could 

10    have thought that he could punish a pretrial detainee by subjecting him to the 

11    practices and conditions alleged by the Plaintiff.”  Id. at 169. 

12          Hasty further rejected the argument that the post‐9/11 context warranted 

13    qualified immunity even if it was otherwise unavailable.  Id. at 159−60, 169.  

14    Recognizing the “gravity of the situation” that 9/11 presented, we explained that 

15    qualified immunity remained inappropriate because a pretrial detainee’s right to 

16    be free from punishment does not vary with the surrounding circumstances.  Id. 

17    at 159.  Nothing has undermined the logic or precedential authority of our 

18    qualified immunity holding in Hasty.  We therefore conclude that the DOJ 




                                                61 
                                                                            


 1    Defendants are not entitled to qualified immunity on the MDC Plaintiffs’ 

 2    conditions of confinement claim. 

 3                  C. The MDC Defendants 

 4                  In his opinion below, Judge Gleeson divided the MDC Plaintiffs’ 

 5    conditions of confinement claim against the MDC Defendants into two 

 6    categories: “official conditions” allegations and “unofficial abuse” allegations.  

 7    The “official conditions” allegations concern express confinement policies that 

 8    the MDC Defendants approved and implemented; the “unofficial abuse” 

 9    allegations concern the physical and verbal abuse that the MDC Defendants 

10    employed or permitted their subordinates to employ.  We find this taxonomy 

11    helpful in analyzing the conditions claim against Hasty, Sherman, and Zenk.32 

12                                 1. Official Conditions 

13                  The MDC Plaintiffs generally allege that the “official conditions” to which 

14    the MDC Defendants subjected them constituted punishment.  We do not 

15    address whether Plaintiffs have sufficiently alleged an express intent to punish, 

16    but rather analyze whether they have plausibly pleaded that (1) the MDC 


                                                                  
        Plaintiffs’ allegations against Zenk do not extend to the “unofficial abuse” nor to any 
      32

      harm arising from the “official conditions” that occurred prior to April 22, 2002, the 
      date he became MDC Warden. 



                                                                     62 
                                                                   


 1    Defendants caused them to suffer the challenged conditions, and that (2) the 

 2    challenged conditions were “not reasonably related to a legitimate goal,” which 

 3    allows us to infer punitive intent, Wolfish, 441 U.S. at 539. 

 4          The MDC Plaintiffs plausibly plead that Hasty and Sherman are personally 

 5    responsible for and caused the MDC Plaintiffs to suffer the challenged 

 6    conditions.  The Complaint contains allegations that Hasty ordered the creation 

 7    of the ADMAX SHU and directed two of his subordinates to design “extremely 

 8    restrictive conditions of confinement.”  Compl. ¶¶ 24, 75; see also id. ¶ 76 

 9    (describing the extreme conditions in the ADMAX SHU).  According to the 

10    Complaint, those conditions were then approved and implemented by Hasty and 

11    Sherman.  Id. ¶ 75. 

12          The OIG reports support these allegations.  While the decision to impose 

13    highly restrictive conditions was made at BOP headquarters, OIG Report at 19, 

14    MDC officials created the particular conditions imposed, id. at 124–25.  The 

15    reports specify that MDC officials modified one wing of the preexisting SHU to 

16    accommodate the detainees and that the ADMAX SHU was “designed to confine 

17    the detainees in the most restrictive and secure conditions permitted by BOP 

18    policy.”  Supplemental OIG Report at 2–3.  As Warden and Associate Warden of 




                                                63 
                                                                 


 1    the MDC, Hasty and Sherman had the responsibility to carry out these tasks.  But 

 2    that alone would not sustain liability for either. 

 3          However, the MDC Plaintiffs also plausibly plead that Hasty and Sherman 

 4    subjected them to the challenged conditions with punitive intent because the 

 5    conditions were “not reasonably related to a legitimate goal.”  Wolfish, 441 U.S. at 

 6    539.  Specifically, the MDC Plaintiffs allege that Hasty and Sherman imposed 

 7    these harsh conditions despite the fact that they “were aware that the FBI had not 

 8    developed any information to tie the MDC Plaintiffs [and other detainees] they 

 9    placed in the ADMAX SHU to terrorism.”  Compl. ¶ 69.  As discussed above 

10    with respect to the DOJ Defendants, individualized suspicion was not required 

11    to subject detainees to the restrictive conditions of confinement inherent in any 

12    detention.  But the challenged conditions were not simply restrictive; they were 

13    punitive: there is no legitimate governmental purpose in holding someone as if 

14    he were a terrorist simply because he happens to be, or appears to be, Arab or 

15    Muslim. 

16          The MDC Defendants, and our dissenting colleague, note that BOP 

17    Headquarters ordered that the detainees “be placed in the highest level of 

18    restrictive detention” and, thus, argue that we cannot infer punitive intent from 




                                                64 
                                                                            


 1    the MDC Defendants’ compliance with that order.  See Dissenting Op., post at 70 

 2    n.40, 71 (quoting OIG Report at 112).  They further claim that because the FBI had 

 3    designated the individuals held in the ADMAX SHU as “of interest,” the MDC 

 4    Defendants are absolved from liability.  See, e.g., Hasty Br. 17, 25–26. 

 5                  But even if Hasty and Sherman initially believed that they would be 

 6    housing only those detainees who were suspected of ties to terrorism, the 

 7    Complaint contains sufficient factual allegations that the MDC Defendants 

 8    eventually knew that the FBI lacked any individualized suspicion for many of 

 9    the detainees that were sent to the ADMAX SHU.  Plaintiffs allege that Hasty 

10    and Sherman received regular written updates explaining why each detainee had 

11    been arrested and including “all evidence relevant to the danger he might pose” 

12    to the MDC, and that these updates often lacked any indication of a suspicion of 

13    a tie to terrorism.  Compl. ¶ 69.33  They further explain that “[t]he exact language 

14    of these updates was repeated weekly, indicating the continued lack of any 



                                                                  
        For example, the MDC Defendants were informed that Plaintiff Abbasi was 
      33

      “‘encountered’ by INS pursuant to an FBI lead; that he used a fraudulent passport to 
      enter the U.S. to seek asylum, and later destroyed that passport; that he requested and 
      was denied various forms of immigration relief; that he obtained and used a fraudulent 
      advance parole letter to enter the country, and that he was thus inadmissible.  The 
      update included no statement of FBI interest in Abbasi.”  Compl. ¶ 72. 



                                                                     65 
                                                                   


 1    information tying [Plaintiffs] to terrorism, or tending to show that any of them 

 2    might pose a danger.”  Id. ¶ 73. 

 3          The MDC Plaintiffs relatedly allege that Hasty and Sherman knew that 

 4    BOP regulations require individualized assessments for detainees placed in the 

 5    SHU for more than seven days, yet ordered the MDC Plaintiffs’ continued 

 6    detention in the ADMAX SHU without performing these assessments, and Hasty 

 7    “ordered [his] subordinates to ignore BOP regulations regarding detention 

 8    conditions.”  Id. ¶ 68; see also id. ¶¶ 73–74. 

 9          The MDC Plaintiffs further allege that Hasty and Sherman approved a 

10    document that falsely stated that “executive staff at MDC had classified the 

11    ‘suspected terrorists’ as ‘High Security’ based on an individualized assessment of 

12    their ‘precipitating offense, past terrorist behavior, and inability to adapt to 

13    incarceration.’”  Id. ¶ 74.  In addition, the MDC Plaintiffs allege that Hasty and 

14    Sherman continued to detain them in the ADMAX SHU even after affirmatively 

15    learning that the FBI lacked individualized evidence linking Plaintiffs to 

16    terrorism.  See id. ¶¶ 69−71, 74.  These allegations are buttressed by Plaintiffs’ 

17    assertions that they remained confined in the ADMAX SHU even after receiving 

18    final clearance from the New York FBI field office and FBI Headquarters.  For 




                                                  66 
                                                                   


 1    instance, the Complaint alleges that Benamar Benatta was cleared on November 

 2    14, 2001, that this information was available to the MDC, and that Benatta 

 3    nonetheless remained in the ADMAX SHU until April 30, 2002.  See id. ¶ 188. 

 4          The OIG Report directly supports these allegations; as stated by one BOP 

 5    official, all 9/11 detainees at the MDC were placed in the ADMAX SHU and 

 6    subjected to the official conditions because, at least initially, “the BOP did not 

 7    really know whom the detainees were.”  OIG Report at 19; see also Compl. ¶ 4; 

 8    OIG Report at 112, 126.  Specific factual allegations that Hasty and Sherman 

 9    failed to assess whether the restrictive conditions were appropriate for 

10    individual 9/11 detainees buttress the MDC Plaintiffs’ claim that the challenged 

11    conditions were not reasonably related to a legitimate goal, and that Hasty and 

12    Sherman were personally responsible for the treatment. 

13          We recognize that the MDC Defendants may have been in a difficult 

14    position when they received detainees without accompanying information 

15    regarding those individuals.  Record proof may eventually establish that the 

16    MDC Plaintiffs’ claim is limited to the period of time that Hasty and Sherman 

17    knew that the MDC Plaintiffs were being held without suspicion of ties to 

18    terrorism.  But we cannot conclude, at least at the motion to dismiss stage, that it 




                                                67 
                                                                            


 1    was reasonable to take a default position of imposing the most restrictive form of 

 2    detention available when one lacks individualized evidence that the detainee 

 3    poses a danger to the institution or the nation.  Accordingly, we conclude that 

 4    the MDC Plaintiffs plausibly plead a substantive due process claim against Hasty 

 5    and Sherman as to the official conditions. 

 6                  The Complaint does not, however, permit an inference of personal liability 

 7    as to Zenk, who did not become MDC Warden until April 22, 2002, when only 

 8    two Plaintiffs remained in the ADMAX SHU.  Fundamentally, the allegations 

 9    that personally identify Zenk are too general and conclusory to support 

10    Plaintiffs’ claim.  We therefore dismiss the MDC Plaintiffs’ substantive due 

11    process claim against Zenk. 

12                                 2. Unofficial Abuse 

13                  The district court properly viewed the MDC Plaintiffs’ “unofficial abuse” 

14    allegations under the deliberate indifference standard commonly applied in the 

15    Eighth Amendment prisoner‐mistreatment context.  See Turkmen III, 915 F. Supp. 

16    2d at 341 & n.13.34  Given the nature of the MDC Plaintiffs’ “unofficial abuse” 


                                                                  
        The deliberate indifference standard would clearly apply if the MDC Plaintiffs had 
      34

      been prisoners entitled to the Eighth Amendment’s protection against cruel and 
      unusual punishment.  See Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013).  Because a 
       


                                                                     68 
                                                                                                                                           


 1    allegations, premising liability on Hasty and Sherman’s deliberate indifference is 

 2    consistent with Iqbal’s holding that Bivens defendants are liable only if, through 

 3    their own actions, they satisfy each element of the underlying constitutional tort.  

 4    See 556 U.S. at 676. 

 5                  Prior to Iqbal, this Court recognized claims against a supervisory defendant 

 6    so long as the defendant was personally involved with the alleged constitutional 

 7    violation.  In Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995), this Court 

 8    identified five ways in which a plaintiff may establish a defendant’s personal 

 9    involvement.  One is through a defendant’s “deliberate indifference.”  Id.  As the 

10    district court explained, the fact that a particular type of conduct constitutes 

11    “personal involvement” under Colon does not inherently preclude the conduct 

12    from also supporting a theory of direct liability.  Turkmen III, 915 F. Supp. 2d at 

13    335–36.  For instance, plausibly pleading that a defendant “participated directly 

14    in the alleged constitutional violation”—one form of personal involvement 


                                                                                                                                                                                                      
      pretrial detainee’s rights are at least as robust as those of a sentenced prisoner, we have 
      applied the Eighth Amendment deliberate indifference test to pretrial detainees 
      bringing claims under the Due Process Clause of the Fifth Amendment.  See, e.g., Cuoco 
      v. Moritsugu, 222 F.3d 99, 106 (2d Cir. 2000).  We do not address whether civil 
      immigration detainees should be governed by an even more protective standard than 
      pretrial criminal detainees. 
       



                                                                                                  69 
                                                                   


 1    enumerated in Colon, 58 F.3d at 873—could establish direct, as opposed to 

 2    vicarious, liability.  The proper inquiry is not the name we bestow on a particular 

 3    theory or standard, but rather whether that standard—be it deliberate 

 4    indifference, punitive intent, or discriminatory intent—reflects the elements of 

 5    the underlying constitutional tort.  See Iqbal, 556 U.S. at 676 (“The factors 

 6    necessary to establish a Bivens violation will vary with the constitutional 

 7    provision at issue.”). 

 8           Our conclusion is consistent with Iqbal, this Court’s prior rulings, see 

 9    Walker, 717 F.3d at 125, and the weight of Circuit precedent.  For instance, in Starr 

10    v. Baca, 652 F.3d 1202, 1206–07 (9th Cir. 2011), the Ninth Circuit determined that 

11    Iqbal does not preclude Bivens claims premised on deliberate indifference when 

12    the underlying constitutional violation requires no more than deliberate 

13    indifference.  See also Dodds v. Richardson, 614 F.3d 1185, 1204–05 (10th Cir. 2010); 

14    Sandra T.E. v. Grindle, 599 F.3d 583, 590–91 (7th Cir. 2010); Sanchez v. Pereira–

15    Castillo, 590 F.3d 31, 49 (1st Cir. 2009). 

16           The MDC Plaintiffs’ “unofficial abuse” claim therefore survives so long as 

17    Plaintiffs plausibly plead that the conditions were sufficiently serious, and Hasty 

18    and Sherman “kn[e]w of, and disregard[ed], an excessive risk to inmate health or 




                                                    70 
                                                                  


 1    safety.” Walker, 717 F.3d at 125 (internal quotation marks omitted); accord Cuoco, 

 2    222 F.3d at 107.  The MDC Plaintiffs clearly meet this standard with respect to 

 3    Hasty.  Simply stated, their factual allegations permit the inference that he knew 

 4    that MDC staff subjected the MDC Plaintiffs to the “unofficial abuses” and 

 5    permitted—if not facilitated—the continuation of these abuses.  See Compl. 

 6    ¶¶ 24, 77–78, 107, 109−10. 

 7          For example, the Complaint contains allegations that Hasty avoided 

 8    evidence of detainee abuse by “neglecting to make rounds on the ADMAX 

 9    [SHU] unit,” as was required of him by BOP policy.  Id. ¶ 24.  The MDC Plaintiffs 

10    also allege that Hasty was nonetheless made aware of the abuse “through inmate 

11    complaints, staff complaints, hunger strikes, and suicide attempts.”  Id.; see also 

12    id. ¶¶ 77–78 (detailing how Hasty made it difficult for detainees to file 

13    complaints and ignored the evidence when they did, and how staff officials who 

14    complained were called “snitches” and were threatened).  Indeed, complaints 

15    about abuse of 9/11 detainees were pervasive enough to cause the BOP to 

16    videotape all detainee movements and resulted in the investigations later 

17    detailed in the OIG reports.  Id. ¶ 107.  The MDC Plaintiffs also complain that 




                                               71 
                                                                            


 1    Hasty encouraged his subordinates’ harsh treatment of the detainees by himself 

 2    referring to the detainees as terrorists.  Id. ¶¶ 77, 109. 

 3                  The allegations against Sherman, because they are more general and 

 4    conclusory in nature, are more tenuous.  For instance, Plaintiffs allege principally 

 5    that Sherman “allowed his subordinates to abuse MDC Plaintiffs and class 

 6    members with impunity.  Sherman made rounds on the ADMAX SHU and was 

 7    aware of conditions there.”  Id. ¶ 26.  These allegations lack a specific factual 

 8    basis to support a claim that Sherman was aware of the particular abuses at 

 9    issue.  Therefore, we hold that the MDC Plaintiffs fail to plausibly plead an 

10    unofficial conditions claim as to Sherman.35 

11                                 3. Qualified Immunity 

12                  The MDC Defendants claim that qualified immunity is appropriate 

13    because they were merely following the orders of BOP superiors, “with the input 

14    and guidance of the FBI and INS.”  See, e.g., Hasty Br. 33.  Specifically, Hasty 

15    claims that the “BOP, INS, and FBI officials ordered [him] to place ‘high interest’ 

16    9/11 detainees in the ADMAX SHU, and directed that they be subject to the 

17    ‘tightest’ security possible.”  Id.  He further argues that “[t]he sole basis for the 
                                                                  
        The MDC Plaintiffs nonetheless maintain a substantive due process claim against 
      35

      Sherman as to the official conditions, as discussed supra. 



                                                                     72 
                                                                   


 1    detainees’ confinement in the ADMAX SHU—the FBI’s investigative interest—

 2    was outside the scope of MDC officials’ discretion.”  Id. at 35.  By extension, he 

 3    claims that it was reasonable to detain the MDC Plaintiffs and other “high 

 4    interest” 9/11 detainees in the ADMAX SHU. 

 5          These arguments fail.  First, as with the DOJ Defendants, our qualified 

 6    immunity analysis in Hasty applies with equal force to the MDC Plaintiffs’ 

 7    conditions claim against Hasty and Sherman in this case.  See Hasty, 490 F.3d at 

 8    168–69.  In 2001, it was clearly established that punitive conditions of 

 9    confinement, like those involved here, could not be imposed on pretrial 

10    detainees such as the MDC Plaintiffs.  As discussed above with respect to the 

11    DOJ Defendants, Wolfish made clear that a condition of pretrial detention not 

12    reasonably related to a legitimate governmental objective is punishment in 

13    violation of the constitutional rights of detainees.  See 441 U.S. at 535–39 & n.20; 

14    Hasty, 490 F.3d at 169.  Furthermore, given the nearly identical claims and 

15    circumstances in Hasty and this case, we see no reason to depart from our prior 

16    determination that Hasty was not entitled to qualified immunity. 

17          Nor is Hasty entitled to qualified immunity with regard to the unofficial 

18    conditions claim.  As discussed, the MDC Plaintiffs have plausibly alleged that 




                                                73 
                                                                    


 1    Hasty personally violated their constitutional rights by knowing of, and 

 2    disregarding, an excessive risk to their health or safety.  The right of the MDC 

 3    Plaintiffs to be free from such unofficial abuse was clearly established at the time 

 4    of the events in question.  See, e.g., DeShaney v. Winnebago Cnty. Dep’t of Soc. 

 5    Servs., 489 U.S. 189, 200 (1989) (“[W]hen the State by the affirmative exercise of its 

 6    power so restrains an individual’s liberty that it renders him unable to care for 

 7    himself, and at the same time fails to provide for his basic human needs—e.g., 

 8    food, clothing, shelter, medical care, and reasonable safety—it transgresses the 

 9    substantive limits on state action set by . . . the Due Process Clause.”); see also 

10    Walker, 717 F.3d at 125, 130; Cuoco, 222 F.3d at 106. 

11          Plaintiffs’ allegations, the OIG Report, and the MDC Defendants’ 

12    arguments confirm that Hasty and Sherman housed 9/11 detainees for extended 

13    periods of time in highly restrictive conditions without ever obtaining 

14    individualized information that would warrant this treatment.  Because 

15    Plaintiffs’ allegations support an inference of punitive intent, and it would be 

16    inappropriate to wrestle with competing factual accounts at this stage of the 

17    litigation, we hold that a reasonable officer in the MDC Defendants’ position 




                                                 74 
                                                                                     


 1    would have concluded that this treatment was not reasonably related to a 

 2    legitimate goal. 

 3    IV.           Claim 2:                      Equal Protection − Conditions of Confinement 

 4                  Plaintiffs next assert a claim that Defendants subjected them to the harsh 

 5    conditions of confinement detailed above based on their race, ethnicity, religion, 

 6    and/or national origin, in violation of the equal protection guarantee of the Fifth 

 7    Amendment.36 

 8                  A. Applicable Legal Standard 

 9                  To state an equal protection violation under the Fifth Amendment, “the 

10    plaintiff must plead and prove that the defendant acted with discriminatory 

11    purpose.”  Iqbal, 556 U.S. at 676.  “[P]urposeful discrimination requires more than 

12    intent as volition or intent as awareness of consequences.”  Id. (internal quotation 

13    marks omitted).  “It instead involves a decisionmaker’s undertaking a course of 

14    action because of, not merely in spite of, [the action’s] adverse effects upon an 

15    identifiable group.”  Id. at 676–77 (alteration in original) (internal quotation 

16    marks omitted). 


                                                                  
        All Plaintiffs assert an equal protection claim against the DOJ Defendants.  Abbasi, 
      36

      Khalifa, Mehmood, and Bajracharya do not assert this claim against Zenk, and 
      Sachdeva and Turkmen do not make this claim against any of the MDC Defendants. 



                                                                     75 
                                                                    


 1          A plaintiff can show intentional discrimination by: (1) “point[ing] to a law 

 2    or policy that expressly classifies persons on the basis of” a suspect classification; 

 3    (2) “identify[ing] a facially neutral law or policy that has been applied in an 

 4    intentionally discriminatory manner[;]” or (3) “alleg[ing] that a facially neutral 

 5    statute or policy has an adverse effect and that it was motivated by 

 6    discriminatory animus.”  Brown v. City of Oneonta, N.Y., 221 F.3d 329, 337 (2d Cir. 

 7    2000) (internal quotation marks omitted). 

 8          The district court characterized Plaintiffs’ equal protection claim as falling 

 9    within the first category—that is, a claim that Defendants subjected Plaintiffs to 

10    the challenged conditions of confinement pursuant to a policy that expressly 

11    classified Plaintiffs on the basis of their race, ethnicity, religion, and/or national 

12    origin.  Given our reading of Plaintiffs’ allegations and arguments on appeal, we 

13    will not analyze this claim, particularly as it relates to the MDC Defendants, 

14    under the first equal protection theory alone. 

15          B. The DOJ Defendants 

16          The district court concluded that Plaintiffs failed to state an equal 

17    protection claim against the DOJ Defendants, but “f[ou]nd the issue to be a close 

18    one.”  Turkmen III, 915 F. Supp. 2d at 345.  In view of our analysis of Plaintiffs’ 




                                                 76 
                                                                 


 1    substantive due process claim against the DOJ Defendants, and particularly these 

 2    Defendants’ roles with respect to the merger of the New York List, we hold that 

 3    the MDC Plaintiffs have adequately alleged an equal protection claim against 

 4    Ashcroft, Mueller, and Ziglar. 

 5          Plaintiffs’ well‐pleaded allegations and the OIG Report give rise to the 

 6    following reasonable inferences, which render plausible the MDC Plaintiffs’ 

 7    equal protection claim against the DOJ Defendants: (1) the New York FBI field 

 8    office discriminatorily targeted individuals in the 9/11 investigation not based on 

 9    individualized suspicion, but rather based on race, ethnicity, religion, and/or 

10    national origin, and those individuals were then placed on the New York List; 

11    (2) the DOJ Defendants knew about the discriminatory manner in which the New 

12    York FBI field office placed individuals on the New York List; and (3) the DOJ 

13    Defendants condoned the New York FBI’s discrimination by merging the New 

14    York List with the INS List, thereby ensuring that some of the individuals on the 

15    New York List would be subjected to the challenged conditions of confinement. 

16          Plaintiffs allege that the New York FBI field office targeted individuals in 

17    the PENTTBOM investigation and placed them on the New York List based on 

18    race, ethnicity, religion, and/or national origin.  “[T]he head of the New York FBI 




                                              77 
                                                                  


 1    field office stated that an individual’s Arab appearance and status as a Muslim 

 2    were factors to consider in the investigation.”  Compl. ¶ 42.  Even more telling, a 

 3    supervisor in the same local FBI office, “who oversaw the clearance process[,] 

 4    stated that a tip about Russian tourists filming the Midtown tunnel was 

 5    ‘obviously’ of no interest, but that the same tip about Egyptians was of interest.”  

 6    Id.  Individuals who were arrested by the New York FBI and INS in connection 

 7    with a PENTTBOM lead were automatically treated as “of interest,” OIG Report 

 8    at 40–41, and were placed on the New York List, see id. at 53. 

 9          This discriminatory approach, focusing on “an individual’s Arab 

10    appearance,” Compl. ¶ 42, is consistent with what is alleged to have occurred in 

11    Bajracharya’s case.  Bajracharya, who as noted, is a Buddhist and native of Nepal, 

12    came to the FBI’s attention when an employee from the Queens County District 

13    Attorney’s Office “observed an ‘[A]rab male’ videotaping outside a Queens[] 

14    office building that contained the Queens County District Attorney[’s] Office and 

15    a New York FBI office.”  Id. ¶ 230.  Investigators from the District Attorney’s 

16    Office questioned Bajracharya about “why he was taking pictures,” and 

17    Bajracharya “tried to explain that he was a tourist.”  Id.  He was arrested after 

18    acknowledging he overstayed his visa and was detained in the ADMAX SHU.  




                                               78 
                                                                   


 1    Given the Complaint’s allegations regarding the New York FBI’s tactics, it is 

 2    reasonable to infer that officials in the New York FBI targeted certain individuals, 

 3    including Plaintiffs, for investigation, arrest, and placement on the New York 

 4    List simply because they were, or appeared to be, Arab or Muslim, and not 

 5    because of any suspicion regarding a link to terrorism. 

 6          As we conclude above with respect to the substantive due process claim, 

 7    the DOJ Defendants were informed of the problems presented by the New York 

 8    List.  As noted, the OIG Report reveals that by October 2001 the SIOC Working 

 9    Group learned about the New York List and that “officials at the INS, FBI, and 

10    [DOJ] raised concerns about, among other things, whether the aliens had any 

11    nexus to terrorism.”  OIG Report at 53.  Plaintiffs allege that a high‐ranking DOJ 

12    official noted that individuals were detained “without any attempt” to determine 

13    if they were of “actual interest,” and that the official “was concerned early in the 

14    investigation that detainees were being held simply on the basis of their 

15    ethnicity.”  Compl. ¶ 45.  The DOJ Defendants were unlikely to have remained 

16    unaware of these concerns, as they “received detailed daily reports of the arrests 

17    and detentions,” id. ¶ 47, see also id. ¶¶ 63–64, and Mueller “was in daily contact 

18    with the FBI field offices regarding the status of individual clearances,” id. ¶ 57.  




                                                79 
                                                                   


 1    In light of these allegations, we can reasonably infer that these Defendants were 

 2    aware that the New York FBI field office was placing individuals on the New 

 3    York List not because of any suspected ties to terrorism but rather because they 

 4    were, or were perceived to be, Arab or Muslim. 

 5          While the DOJ Defendants’ mere knowledge of this discriminatory action 

 6    by the New York FBI field office would be insufficient to allow for the reasonable 

 7    inference that these Defendants possessed the discriminatory purpose required 

 8    to state an equal protection claim, Plaintiffs’ allegations are not limited to the 

 9    DOJ Defendants’ knowledge alone.  Rather, as we discuss in detail in the 

10    substantive due process analysis above, Plaintiffs plausibly plead that Ashcroft 

11    made the decision to merge the New York List with the national INS List, 

12    ensuring that some of the individuals on the New York List would be placed in, 

13    or remain detained in, the challenged conditions of confinement.  Plaintiffs 

14    further allege that Mueller and Ziglar were aware that the New York List 

15    contained detainees against whom the FBI had asserted no interest and that 

16    subjecting them to the challenged conditions would be facially unreasonable.  In 

17    ordering and complying with the merger of the New York List, the DOJ 




                                                80 
                                                                   


 1    Defendants actively condoned the New York FBI field office’s discriminatory 

 2    formulation of that list. 

 3          The DOJ Defendants’ condonation of the New York FBI field office’s 

 4    purposeful discrimination allows us to reasonably infer at the motion to dismiss 

 5    stage that the DOJ Defendants themselves acted with discriminatory purpose.  

 6    The Supreme Court in Iqbal stated that “discrete wrongs—for instance, 

 7    beatings—by lower level Government actors[] . . . if true, and if condoned by 

 8    [Ashcroft and Mueller], could be the basis for some inference of wrongful intent 

 9    on [Ashcroft and Mueller’s] part.”  556 U.S. at 683.  In a similar vein, we have 

10    held, in a case involving an equal protection claim under 42 U.S.C. § 1983, that a 

11    reasonable factfinder could conclude that the Commissioner of the Fire 

12    Department of the City of New York intended to discriminate when he decided 

13    to continue to use the results of employment examinations that he knew had a 

14    disparate impact based on race.  See United States v. City of New York, 717 F.3d 72, 

15    94 (2d Cir. 2013).  Here, it is reasonable to infer that Ashcroft, Mueller, and Ziglar 

16    possessed the requisite discriminatory intent because they knew that the New 

17    York List was formed in a discriminatory manner, and nevertheless condoned 

18    that discrimination by ordering and complying with the merger of the lists, 




                                                81 
                                                                    


 1    which ensured that the MDC Plaintiffs and other 9/11 detainees would be held in 

 2    the challenged conditions of confinement. 

 3          Contrary to the dissent’s contentions, see Dissenting Op., post at 76−78, this 

 4    case is distinguishable from Iqbal, where the Supreme Court concluded that the 

 5    plaintiff failed to state an equal protection claim.  In Iqbal, there were “more 

 6    likely explanations” for why the plaintiff was detained in harsh conditions other 

 7    than his race, religion, or national origin.  556 U.S. at 681.  Those more likely 

 8    explanations for the plaintiff’s treatment, according to the Supreme Court, were 

 9    that Ashcroft and Mueller supported “a legitimate policy . . . to arrest and detain 

10    individuals because of their suspected link to the attacks,” which “produce[d] a 

11    disparate, incidental impact on Arab Muslims, even though the purpose of the 

12    policy was to target neither Arabs nor Muslims.”  Id. at 682 (emphasis added).  

13    The Supreme Court noted that “[o]n the facts respondent alleges the arrests Mueller 

14    oversaw were likely lawful and justified by his nondiscriminatory intent to 

15    detain aliens who were illegally present in the United States and who had potential 

16    connections to those who committed terrorist acts.”  Id. (emphasis added); see also id. 

17    at 683 (noting that all the allegations in Iqbal “suggest[ed] is that the Nation’s top 

18    law enforcement officers . . . sought to keep suspected terrorists in the most secure 




                                                 82 
                                                                            


 1    conditions available until the suspects could be cleared of terrorist activity” 

 2    (emphasis added)). 

 3                  In this case, unlike in Iqbal, it is not “more likely” that the MDC Plaintiffs 

 4    were detained in the challenged conditions because of their suspected ties to the 

 5    9/11 attacks.  Indeed, as discussed at length earlier, Plaintiffs have plausibly 

 6    alleged that they were detained without any suspicion of a link to terrorist 

 7    activity and that the DOJ Defendants knew that the government lacked 

 8    information tying Plaintiffs to terrorist activity, but decided to merge the lists 

 9    anyway.37  Thus, unlike in Iqbal, there was no legitimate reason to detain the 

10    MDC Plaintiffs in the challenged conditions and, thus, no obvious, more likely 




                                                                  
        Given the clear language used by the Supreme Court in Iqbal regarding the detainees’ 
      37

      connections to terrorism, 556 U.S. at 682−83, we understand the Iqbal Court to have 
      rejected as conclusory the allegation in the Iqbal complaint identified by the dissent, 
      which only pleads in the broadest terms that the Iqbal plaintiffs were confined without 
      “any individual determination” that such restrictions were “appropriate or should 
      continue.”  See Dissenting Op., post at 81−82 (quoting First Am. Compl. ¶ 97, App. to 
      Pet. for Cert. 173a, Ashcroft v. Iqbal, No. 07‐1015 (U.S. Feb. 6, 2008), available at 
      http://1.usa.gov/1CfHJQF).  Here, in contrast, the well‐pleaded allegations, as supported 
      by the OIG reports, allege that the DOJ Defendants made, and complied with, the 
      decision to merge the New York List with the national INS List, thereby ensuring that 
      the MDC Plaintiffs, and others, remained in the challenged conditions of confinement 
      despite the absence of any suspicion that they were tied to terrorism.  



                                                                     83 
                                                                            


 1    explanation for the DOJ Defendants’ actions with respect to the New York List 

 2    merger.38 

 3                  The dissent also argues that we cannot plausibly infer the DOJ Defendants’ 

 4    discriminatory intent from the merger decision because not all of the individuals 

 5    on the New York List were subjected to the same level of restrictive confinement.  

 6    See Dissenting Op., post at 79−80.  But the fact that some individuals of the same 

 7    race, ethnicity, religion, and/or national origin as the MDC Plaintiffs were 

 8    restrained in the Passaic County Jail, as opposed to the ADMAX SHU, hardly 

 9    dooms the MDC Plaintiffs’ claim against the DOJ Defendants.  There is no 

10    allegation that the DOJ Defendants were responsible for the assignment of 

11    certain actual or perceived Arab and Muslim males to Passaic as opposed to the 

12    more restrictive ADMAX SHU.  See OIG Report at 17–18, 126–27, 158 (noting that 

13    assignment responsibility fell largely to the arresting FBI agent).  Rather, 

14    Plaintiffs have plausibly alleged that the DOJ Defendants condoned and ratified 

15    the New York FBI’s discrimination in identifying detainees by merging the New 


                                                                  
        Furthermore, the fact that Plaintiffs plausibly plead that the DOJ Defendants merged 
      38

      the New York List, and complied with the list merger, based on punitive intent (the 
      substantive due process claim) arguably suggests the plausibility of the MDC Plaintiffs’ 
      allegations that the DOJ Defendants also possessed the discriminatory intent required 
      for an equal protection claim.  See supra Section III.B. 



                                                                     84 
                                                                            


 1    York List with the INS List.  The DOJ Defendants, apparently deferring to others’ 

 2    designation of detainees for particular facilities, thus ensured that some (and for 

 3    all they knew, all) of the individuals on the New York List would be subjected to 

 4    the challenged conditions of confinement solely on the basis of discriminatory 

 5    criteria.  The fact that some of these individuals were actually assigned to the less 

 6    restrictive Passaic facility is thus a red herring.39 

 7                  Based on the foregoing, we conclude that the MDC Plaintiffs’ allegations 

 8    are sufficient to state an equal protection claim against Ashcroft, Mueller, and 

 9    Ziglar for their condonation of the New York FBI’s discriminatory formulation of 

10    the New York List, which resulted in the MDC Plaintiffs being subjected to the 

11    conditions of confinement challenged here. 




                                                                  
        Moreover, to the extent this differential assignment of class members, again 
      39

      apparently by agents of the New York FBI and not the DOJ Defendants, might be 
      relevant to Plaintiffs’ equal protection claim, because it could suggest that the New 
      York FBI was not actually discriminating, it is more appropriately considered at 
      summary judgment.  Indeed, the cases embraced by the dissent conclude that evidence 
      of differential treatment of members of the same class may weaken an inference of 
      discrimination at the summary judgment stage.  See O’Connor v. Consol. Coin Caterers Corp., 
      517 U.S. 308, 309 (1996) (summary judgment); Fleming v. MaxMara USA, Inc., 371 F. 
      App’x 115, 116 (2d Cir. 2010) (summary order) (summary judgment); James v. N.Y. 
      Racing Ass’n, 233 F.3d 149, 151 (2d Cir. 2000) (summary judgment).  In light of the well‐
      pleaded allegations regarding discrimination by the New York FBI, Plaintiffs have 
      hardly pleaded themselves out of court on this point. 



                                                                     85 
                                                                   


 1          C. The MDC Defendants 

 2         We agree with the district court that the MDC Plaintiffs have stated a 

 3    plausible equal protection claim against Hasty and Sherman, although we base 

 4    our decision on somewhat different reasoning than that employed by the court 

 5    below.  However, we do not agree with the district court that the MDC Plaintiffs 

 6    have adequately alleged this claim against Zenk. 

 7         Our conclusion focuses on allegations of mendacity by Hasty and Sherman 

 8    regarding the basis for detaining the MDC Plaintiffs in the ADMAX SHU.  The 

 9    Complaint asserts that Hasty and Sherman “were aware that placing the 9/11 

10    detainees in the ADMAX SHU unit without an individualized determination of 

11    dangerousness or risk was unlawful.”  Compl. ¶ 74.  However, these Defendants 

12    never actually undertook that “required individualized assessment.”  Id. ¶ 73.  

13    Nevertheless, Hasty and Sherman approved a document that “untruthfully 

14    stated that the executive staff at [the] MDC had classified the ‘suspected 

15    terrorists’ as ‘High Security’ based on an individualized assessment of their 

16    ‘precipitating offense, past terrorist behavior, and inability to adapt to 

17    incarceration.’”  Id. ¶ 74.  In fact, neither Hasty nor Sherman “saw or considered 

18    information in any of these categories in deciding to place the 9/11 detainees in 




                                                86 
                                                                            


 1    the ADMAX SHU.”  Id.; 40 see also id. ¶¶ 68–72 (Hasty and Sherman held the MDC 

 2    Plaintiffs in the ADMAX SHU knowing that they were not tied to terrorism and 

 3    without performing the required individualized assessment of whether Plaintiffs 

 4    posed a danger to the facility). 

 5                Based on the foregoing allegations of duplicity regarding the basis for 

 6    confining the 9/11 detainees, it is reasonable to infer that Hasty and Sherman 

 7    approved this false document to justify detaining actual or perceived Arabs and 

 8    Muslims in the harsh conditions of the ADMAX SHU based on discriminatory 

 9    intent.  Cf. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 147 (2000) (in the 

10    employment discrimination context, “the trier of fact can reasonably infer from 

11    the falsity of the explanation that the employer is dissembling to cover up a 

12    discriminatory purpose”); id. (an inference of discriminatory purpose based on 

13    an employer’s false explanation “is consistent with the general principle of 

14    evidence law that the factfinder is entitled to consider a party’s dishonesty about 

15    a material fact as affirmative evidence of guilt” (internal quotation marks 


                                                                  
      40 As previously noted, the term “9/11 detainees” is defined in the Complaint as non‐
      citizens from the Middle East, South Asia, and elsewhere who are Arab or Muslim, or 
      were perceived to be Arab or Muslim.  Individuals with certain of these characteristics 
      who were arrested and detained in response to the 9/11 attacks constitute the putative 
      class in this case. 



                                                                     87 
                                                                   


 1    omitted)); St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 511 (1993) (“disbelief of the 

 2    reasons put forward by the defendant (particularly if disbelief is accompanied by 

 3    a suspicion of mendacity) may . . . show intentional discrimination” in the 

 4    employment discrimination context).  

 5          The dissent argues that we cannot infer discriminatory intent from the 

 6    MDC Defendants’ approval of this false document, concluding that the “more 

 7    likely” reason for this mendacity is these Defendants’ concern for national 

 8    security.  See Dissenting Op., post at 83−84.  Although recognizing that the MDC 

 9    Defendants might be faulted for approving a false document stating that each 

10    detainee had been assessed as a “High Security” “suspected terrorist[],” our 

11    dissenting colleague believes Hasty and Sherman’s actions are more likely 

12    explained by reliance on the FBI’s designation of each MDC Plaintiff as a person 

13    “of interest” or “of high interest” to the ongoing terrorism investigation.  Yet, the 

14    allegations in the Complaint belie this alternative explanation for Hasty and 

15    Sherman’s dishonesty.  Plaintiffs allege that the “MDC Defendants were aware 

16    that the FBI had not developed any information” to tie the 9/11 detainees to 

17    terrorism.  Compl. ¶ 69 (emphasis added).  Indeed, the MDC Defendants 

18    received regular updates on the FBI’s investigation, including the dearth of 




                                                88 
                                                                      


 1    evidence connecting the 9/11 detainees to terrorism.  Such briefing—placing 

 2    Hasty and Sherman on repeated notice of the lack of any specific information 

 3    justifying restrictive confinement in the ADMAX SHU—renders implausible the 

 4    innocent explanation for their mendacity. 

 5           As an additional matter, the fact that the false document that Hasty and 

 6    Sherman approved, on its face, applied to suspected terrorists and not just actual 

 7    or perceived Arabs and Muslims does not undermine the reasonableness of the 

 8    inference that these Defendants acted based on discriminatory intent.  Plaintiffs 

 9    allege that Hasty and Sherman approved the document even though they had 

10    not performed the required individualized assessments and knew that keeping 

11    “the 9/11 detainees” in the ADMAX SHU without those assessments was 

12    unlawful.  Id. ¶¶ 73−74.  They further allege that, in approving the document, 

13    Hasty and Sherman failed to consider the past offenses, past terrorist activity, 

14    and inability to adapt to incarceration with respect to “the 9/11 detainees.”  Id. 

15    ¶ 74.  Based on Plaintiffs’ allegations about how the false document related in 

16    particular to the 9/11 detainees, a group the Complaint specifically defines on 

17    racial, ethnic, and religious grounds, see id. ¶ 1, it is reasonable to infer, at least at 




                                                  89 
                                                                   


 1    the motion to dismiss stage, that Hasty and Sherman lied in order to conceal an 

 2    intent to discriminate on the basis of suspect classifications. 

 3         Further buttressing this inference, the Complaint asserts that MDC staff 

 4    used racially, ethnically, and religiously charged language to refer to the MDC 

 5    Plaintiffs.  See id. ¶ 109 (MDC staff referred to the MDC Plaintiffs as terrorists and 

 6    insulted their religion); id. ¶ 110 (Saeed Hammouda and others complained “that 

 7    MDC staff called them ‘camel[s]’”); id. ¶ 136 (MDC staff mocked Plaintiffs’ 

 8    prayers and interrupted their praying by “screaming derogatory anti‐Muslim 

 9    comments”); id. ¶ 218 (during his transport and processing Hammouda was 

10    called “Arabic asshole”).  These allegations are supported by the OIG reports.  

11    See OIG Report at 144 (noting allegations that MDC officers used racial slurs); 

12    Supplemental OIG Report at 28–30 (concluding that some MDC staff verbally 

13    abused detainees based on their Muslim faith, among other grounds). 

14         The context in which the term “terrorist” was used at the MDC bolsters the 

15    inference that the MDC Plaintiffs were believed to be terrorists simply because 

16    they were, or were perceived to be, Arab or Muslim.  Significantly, the term 

17    “terrorist” was not used in isolation.  Rather, MDC staff called the MDC 

18    Plaintiffs “‘fucking Muslims’ and ‘terrorists,’” Compl. ¶ 147, as well as 




                                                90 
                                                                  


 1    “‘terrorist’ and ‘Arabic asshole,’” id. ¶ 218; see also Supplemental OIG Report at 

 2    28 (noting that along with the term “terrorists,” MDC staff referred to detainees 

 3    as “fucking Muslims” and “bin Laden Junior” (internal quotation marks 

 4    omitted)). 

 5         While most of the aforementioned comments are not directly attributed to 

 6    Hasty, Sherman, or Zenk, Plaintiffs do allege that the use of racially, ethnically, 

 7    and religiously charged language was brought to the attention of the MDC 

 8    Defendants through detainee complaints and reports from MDC staff, among 

 9    other means.  Mere knowledge of the MDC staff’s discriminatory comments, of 

10    course, is insufficient to infer shared discriminatory intent by Hasty, Sherman, or 

11    Zenk.  See Iqbal, 556 U.S. at 676–77.  However, with respect to Hasty, Plaintiffs 

12    allege more than mere awareness of the MDC staff’s discriminatory treatment of 

13    the MDC Plaintiffs.  Plaintiffs claim that Hasty fostered the MDC staff’s use of 

14    discriminatory language to refer to the MDC Plaintiffs by himself “referring to 

15    the detainees as ‘terrorists,’” Compl. ¶ 77, see also id. ¶ 109, notwithstanding 

16    Hasty’s knowledge that the MDC Plaintiffs lacked ties to terrorism.  Hasty’s 

17    knowledge about the charged manner in which the term “terrorist” was used to 

18    refer to the MDC Plaintiffs, and his personal use of the term in that context, 




                                                91 
                                                                 


 1    renders even more plausible the conclusion that he approved the false document 

 2    justifying the MDC Plaintiffs’ detention in the ADMAX SHU based on 

 3    discriminatory animus.  Given the fact that the 9/11 hijackers were Arab 

 4    Muslims, and Hasty knew that there were no articulable ties between the MDC 

 5    Plaintiffs and terrorism, Plaintiffs plausibly plead that Hasty referred to the MDC 

 6    Plaintiffs as terrorists, and treated them as if they were, simply because they 

 7    were, or he believed them to be, Arab or Muslim. 

 8         In view of the foregoing, the MDC Plaintiffs have stated a plausible claim 

 9    that Hasty and Sherman detained them in the challenged conditions because of 

10    their race, ethnicity, religion, and/or national origin.  These Defendants’ approval 

11    of the false document, and Hasty’s use of charged language in the particular 

12    context of the MDC Plaintiffs’ detention, support the reasonable inference that 

13    Hasty and Sherman subjected the MDC Plaintiffs to harsh conditions of 

14    confinement based on suspect classifications. 

15         With respect to Zenk, the MDC Plaintiffs’ allegations are more limited and 

16    fail to support the reasonable inference that he established or implemented the 

17    alleged conditions of confinement based on animus that offends notions of equal 

18    protection. 




                                               92 
                                                                     


 1          D. Qualified Immunity 

 2          The DOJ Defendants, Hasty, and Sherman are not entitled to qualified 

 3    immunity on the MDC Plaintiffs’ equal protection claim.  With regard to the first 

 4    prong of this inquiry, whether the complaint plausibly pleads that a defendant 

 5    personally violated the plaintiff’s constitutional rights, for the reasons stated 

 6    above, the MDC Plaintiffs have plausibly alleged that Ashcroft, Mueller, Ziglar, 

 7    Hasty, and Sherman violated their rights under the equal protection guarantee. 

 8          With respect to the second prong of the inquiry, it was clearly established at 

 9    the time of Plaintiffs’ detention that it was illegal to hold individuals in harsh 

10    conditions of confinement and otherwise target them for mistreatment because of 

11    their race, ethnicity, religion, and/or national origin.  Plaintiffs’ right “not to be 

12    subjected to ethnic or religious discrimination[] w[as] . . . clearly established prior 

13    to 9/11, and . . . remained clearly established even in the aftermath of that horrific 

14    event.”  Hasty, 490 F.3d at 160.  In Hasty, the plaintiff alleged “that he was 

15    deemed to be ‘of high interest,’ and accordingly was kept in the ADMAX SHU 

16    under harsh conditions, solely because of his race, ethnicity, and religion,” and 

17    “that Defendants specifically targeted [him] for mistreatment because of [his] 

18    race, religion, and national origin.”  Id. at 174 (alterations in original).  We 




                                                 93 
                                                                   


 1    concluded “that any reasonably competent officer would understand [those 

 2    alleged actions] to have been illegal under prior case law.”  Id. (internal quotation 

 3    marks omitted).  There is no reason that this analysis should not govern here.  

 4    Although, as the dissent notes, see Dissenting Op., post at 62, Hasty employed a 

 5    more lenient pleading standard than what we now utilize in assessing factual 

 6    allegations, this hardly prevents us from relying on its conclusions as to whether 

 7    certain legal principles were clearly established at the time of Plaintiffs’ 

 8    detention.  Accordingly, in view of the sufficiency of the MDC Plaintiffs’ 

 9    allegations here, the DOJ Defendants, Hasty, and Sherman are not entitled to 

10    qualified immunity on this claim. 

11         We reverse the portion of the district court’s decision that dismissed the 

12    MDC Plaintiffs’ equal protection claim against the DOJ Defendants, affirm the 

13    district court’s denial of Hasty and Sherman’s motions to dismiss the MDC 

14    Plaintiffs’ claim, and reverse the district court’s decision denying Zenk’s motion 

15    to dismiss the equal protection claim. 

16         Because the Passaic Plaintiffs were held in the general population and not 

17    the ADMAX SHU, we agree with the district court that they have failed to 

18    adequately plead that they were subjected to harsh conditions of confinement 




                                                94 
                                                                                     


 1    because of their race, ethnicity, religion, and/or national origin.  Thus, we affirm 

 2    the district court’s dismissal of the Passaic Plaintiffs’ equal protection claim. 

 3    V.            Claim 6:                      Unreasonable and Punitive Strip Searches 

 4                The MDC Plaintiffs claim that they were subject to unreasonable and 

 5    punitive strip searches while detained at the MDC, in violation of the Fourth and 

 6    Fifth Amendments.41 

 7                  A. Applicable Legal Standard 

 8                Determining the legal standard that applies to this claim turns on whether 

 9    the MDC Plaintiffs were held in a prison or a jail.  See Hasty, 490 F.3d at 172.  In 

10    Hasty, we decided that the plaintiff, who was detained in the ADMAX SHU at 

11    the MDC (like the MDC Plaintiffs here), should be treated in accordance with the 

12    standard governing prisons.  See id.  Under that standard, a “regulation is valid if 

13    it is reasonably related to legitimate penological interests.”  Turner v. Safley, 482 




                                                                  
        Only the MDC Plaintiffs assert this claim, which is only raised against the MDC 
      41

      Defendants.  Benatta and Hammouda alone assert this claim against Zenk.  To the 
      extent that the MDC Plaintiffs’ allegations regarding the strip searches are cognizable 
      under the Fifth Amendment, we factor these allegations into our analysis of the 
      substantive due process claim, which is discussed above.  See supra Section III.C. 



                                                                     95 
                                                                            


 1    U.S. 78, 89 (1987).  Given that the parties here do not argue for a different 

 2    standard, we assume that the foregoing standard applies in this case.42 

 3                  B. The MDC Defendants 

 4                The MDC Plaintiffs allege that Defendant Joseph Cuciti, a former lieutenant 

 5    at the MDC and not a party on appeal, was tasked with “developing the strip‐

 6    search policy on the ADMAX [SHU].”  Compl. ¶ 111.  Plaintiffs further claim that 

 7    “Hasty ordered . . . Cuciti to design extremely restrictive conditions of 

 8    confinement.”  Id. ¶ 75.  The reasonable inference based on these allegations is 

 9    that Hasty ordered Cuciti to develop the strip‐search policy, which was “then 

10    approved and implemented by Hasty and Sherman, and, later, by Zenk.”  Id. 

11                Plaintiffs allege that the 9/11 detainees at the MDC were strip searched 

12    upon arrival, and again after they had been escorted in shackles and under 

13    continuous guard to the ADMAX SHU.  They were also strip searched every 

14    time they were taken from or returned to their cells, including after non‐contact 

                                                                  
      42 We note, however, that this standard governs prison regulations, see Turner, 482 U.S. 
      at 89, and that the application of this standard in Hasty may have been justified because 
      the plaintiff in that case faced criminal charges (apparently felonies), see 490 F.3d at 147–
      48 & n.1, 162 n.8, 172.  In contrast, Plaintiffs here were almost exclusively charged with 
      civil immigration violations and were detained on that basis.  While it may be that a 
      different standard, one more favorable to detainees, should govern the constitutionality 
      of searches in the context of civil immigration detention, we leave that question for 
      another day. 



                                                                     96 
                                                                   


 1    attorney visits, when “physical contact between parties was prevented by a clear 

 2    partition,” OIG Report at 123, and when being transferred from one cell to 

 3    another.  Benatta was strip searched on September 23, 24, and 26 of 2001, even 

 4    though he was not let out of his cell on any of those days.  Numerous strip 

 5    searches were documented in a “visual search log” that was created for review 

 6    by MDC management, including Hasty.  Compl. ¶ 114 (internal quotation marks 

 7    omitted). 

 8         Plaintiffs’ allegations regarding the strip searches are supported by the 

 9    Supplemental OIG Report, which concluded that MDC staff “inappropriately 

10    used strip searches to intimidate and punish detainees.”  Supplemental OIG 

11    Report at 35.  That report also “questioned the need for the number of strip 

12    searches, such as after attorney and social visits in non‐contact rooms.”  Id. 

13         The foregoing allegations, supported as they are by the Supplemental OIG 

14    Report, are sufficient to establish at this stage of the litigation that Hasty and 

15    Sherman were personally involved in creating and executing a strip‐search 

16    policy that was not reasonably related to legitimate penological interests.  Hasty 

17    ordered the policy, and both he and Sherman approved and implemented it.  

18    Under that policy, the MDC Plaintiffs were strip searched when there was no 




                                                97 
                                                                            


 1    possibility that they could have obtained contraband.  Plaintiffs have alleged that 

 2    Hasty and Sherman were aware of these searches either based on the search log 

 3    that was created for review by MDC management, or because they were 

 4    involved in the implementation of the strip‐search policy.43  These allegations 

 5    give rise to a plausible Fourth Amendment claim against Hasty and Sherman.  

 6    See Hasty, 490 F.3d at 172 (finding a plausible allegation of a Fourth Amendment 

 7    violation in the post‐9/11 context where the plaintiff alleged that he “was 

 8    routinely strip searched twice after returning from the medical clinic or court and 

 9    that, on one occasion, [he] was subjected to three serial strip and body‐cavity 

10    searches in the same room”); Hodges v. Stanley, 712 F.2d 34, 35 (2d Cir. 1983) 

11    (noting that because “there was no possibility that [the plaintiff] could have 

12    obtained and concealed contraband[] . . . the second search appears to have been 

13    unnecessary”).44 

                                                                  
      43  To the extent the dissent believes that we premise Hasty and Sherman’s personal 
      involvement entirely on these Defendants’ alleged review of the visual search log, see 
      Dissenting Op., post at 90, that assertion is incorrect.  As discussed, Plaintiffs have 
      plausibly alleged that Hasty ordered the development of, and that he and Sherman 
      approved and implemented, the challenged strip‐search policy.  Plaintiffs’ allegations 
      regarding the visual search log only buttress the inference of Hasty’s personal 
      involvement. 
      44 Although the dissent correctly notes that Hodges was decided before the Supreme 

      Court’s opinion in Turner, see Dissenting Op., post at 88, we have ratified Hodges in 
      subsequent strip search case law.  See Hasty, 490 F.3d at 172; N.G. v. Connecticut, 382 F.3d 
       


                                                                     98 
                                                                                                                                           


 1                With respect to Zenk, however, the MDC Plaintiffs fail to state a plausible 

 2    Fourth Amendment claim.  As noted earlier, Plaintiffs do not assert any claim 

 3    against Zenk for injuries they suffered prior to the date on which he became 

 4    Warden of the MDC, which was April 22, 2002.  Only two Plaintiffs, Benatta and 

 5    Hammouda, were still detained at the MDC as of that date.  These Plaintiffs have 

 6    not sufficiently alleged that they were unlawfully strip searched during the 

 7    period in which Zenk was Warden of the MDC. 

 8                  C. Qualified Immunity 

 9                Hasty and Sherman are not entitled to qualified immunity on the MDC 

10    Plaintiffs’ strip search claim.  With respect to the first prong of the qualified 

11    immunity analysis, Plaintiffs have plausibly alleged that Hasty and Sherman 

12    each violated the MDC Plaintiffs’ rights under the Fourth Amendment.  With 

13    regard to the second prong of the inquiry, Plaintiffs’ Fourth Amendment rights 

14    were clearly established at the time of the searches at issue.  
                                                                                                                                                                                                      
      225, 233−34 (2d Cir. 2004).  Similarly, we reject the dissent’s attempt to confine Hodges to 
      its facts, only finding the absence of a legitimate penological purpose where the strip 
      searches are “immediately successive.”  Dissenting Op., post at 88 (emphasis added).  
      Like previous panels, we read Hodges as holding that a search may be unnecessary and 
      purposeless where “there was no possibility that [the plaintiff] could have obtained and 
      concealed contraband.”  712 F.2d at 35; see also N.G., 382 F.3d at 233−34.  Here, consistent 
      with Hodges, Plaintiffs have plausibly alleged that they were strip searched when there 
      was no opportunity to acquire contraband, including in instances where they were 
      shackled and under escort, or were never permitted to leave their cells. 



                                                                                                  99 
                                                                  


 1          In Hasty, we denied Hasty qualified immunity on the plaintiff’s Fourth 

 2    Amendment claim, stating that in the wake of 9/11 “it was clearly established 

 3    that even the standard most favorable to prison officials required that strip and 

 4    body‐cavity searches be rationally related to legitimate government purposes.”  

 5    490 F.3d at 172; see also id. at 159–60 (the “right not to be needlessly harassed and 

 6    mistreated in the confines of a prison cell by repeated strip and body‐cavity 

 7    searches” was “clearly established prior to 9/11, and . . . remained clearly 

 8    established even in the aftermath of that horrific event”).  Because the MDC 

 9    Plaintiffs’ claim here is substantially the same as the Fourth Amendment claim at 

10    issue in Hasty, we are bound by that decision and thus deny Hasty and Sherman 

11    qualified immunity on the Fourth Amendment claim in this case.  

12          Accordingly, we affirm the district court’s denial of Hasty and Sherman’s 

13    motions to dismiss the MDC Plaintiffs’ Fourth Amendment strip search claim, 

14    and reverse the district court’s denial of Zenk’s motion to dismiss this claim. 

15    VI.   Claim 7:      Conspiracy Under 42 U.S.C. § 1985 

16          Plaintiffs’ final claim is that Defendants conspired to deprive them of their 

17    rights in violation of 42 U.S.C. § 1985(3). 




                                                100 
                                                                             


 1                  A. Applicable Legal Standard  

 2                A conspiracy claim under Section 1985(3) has four elements: “(1) a 

 3    conspiracy, (2) for the purpose of depriving any person or class of persons of the 

 4    equal protection of the laws or of equal privileges and immunities under the 

 5    laws, (3) an act in furtherance of the conspiracy, and (4) whereby a person is 

 6    injured in his person or property or deprived of a right or privilege of a citizen.” 

 7    Hasty, 490 F.3d at 176.45  In addition, this claim requires that “there must be some 

 8    racial, or perhaps otherwise class‐based, invidiously discriminatory animus 

 9    behind the conspirators’ action.”  Griffin v. Breckenridge, 403 U.S. 88, 102 (1971); 

10    accord Reynolds v. Barrett, 685 F.3d 193, 201–02 (2d Cir. 2012). 

11                  B. The Sufficiency of the Allegations 

12                In this case, the MDC Plaintiffs have sufficiently alleged that Ashcroft, 

13    Mueller, and Ziglar met regularly and eventually agreed to subject the detainees 

14    to the challenged conditions of confinement by merging, and complying with the 

                                                                  
      45    Section 1985(3) of Title 42 of the United States Code provides, in pertinent part, that:  
                 If two or more persons in any State or Territory conspire . . . for the purpose of 
                 depriving, either directly or indirectly, any person or class of persons of the equal 
                 protection of the laws, or of equal privileges and immunities under the laws; . . . 
                 if one or more persons engaged therein do, or cause to be done, any act in 
                 furtherance of the object of such conspiracy, . . . the party so injured or deprived 
                 may have an action for the recovery of damages occasioned by such injury or 
                 deprivation, against any one or more of the conspirators. 



                                                                     101 
                                                                    


 1    merger of, the New York List.  The MDC Plaintiffs have also plausibly alleged 

 2    that the DOJ Defendants’ actions with respect to the New York List merger were 

 3    based on the discriminatory animus required for a Section 1985(3) conspiracy 

 4    claim, as we conclude above in our analysis of the equal protection claim.  With 

 5    respect to Hasty and Sherman, their joint approval of the false document without 

 6    performing the requisite individualized assessment supports the reasonable 

 7    inference that these two Defendants came to an agreement to and did subject 

 8    Plaintiffs to harsh conditions of confinement based on the discriminatory animus 

 9    required by Section 1985(3). 

10         Plaintiffs also allege an agreement, albeit not an explicit one, among the 

11    DOJ Defendants and Hasty and Sherman to effectuate the harsh conditions of 

12    confinement with discriminatory intent.  Such a tacit agreement can suffice 

13    under Section 1985(3).  See Webb v. Goord, 340 F.3d 105, 110–11 (2d Cir. 2003).  The 

14    Complaint asserts that the conditions of confinement at the MDC “were 

15    formulated in consultation with the FBI.”  Compl. ¶ 65.  In addition, Hasty 

16    ordered, and Hasty and Sherman approved and implemented, the conditions of 

17    confinement “[t]o carry out Ashcroft, Mueller[,] and Ziglar’s unwritten policy to 

18    subject the 9/11 detainees to harsh treatment.”  Id. ¶ 75; see also id. ¶ 68.  The 




                                                102 
                                                                  


 1    foregoing allegations are sufficient to support the reasonable inference that the 

 2    DOJ Defendants, Hasty, and Sherman shared such a tacit understanding about 

 3    carrying out the unlawful conduct with respect to the MDC Plaintiffs’ detention. 

 4         Accordingly, the MDC Plaintiffs’ allegations state a plausible claim for a 

 5    Section 1985(3) conspiracy against Ashcroft, Mueller, Ziglar, Hasty, and 

 6    Sherman. 

 7          C. The Intracorporate Conspiracy Doctrine 

 8         The MDC Defendants argue that they are legally incapable of conspiring 

 9    with each other, and with the DOJ Defendants, because they are all part of the 

10    same governmental entity—the DOJ.  In Girard v. 94th Street & Fifth Avenue Corp., 

11    530 F.2d 66, 70–72 (2d Cir. 1976), we recognized that the defendants—officers 

12    and directors of a single corporation, and the corporation itself—could not 

13    legally conspire with one another in violation of Section 1985(3).  We reached 

14    that conclusion because the defendants formed a “single business entity with a 

15    managerial policy implemented by the one governing board.”  Id. at 71.  Thus, 

16    the defendants could not satisfy the statutory requirement of a conspiracy 

17    between two or more persons.  Id.  We also noted, however, that where various 

18    entities in a single institution have “disparate responsibilities and functions,” a 




                                               103 
                                                                             


 1    conspiracy claim could lie because the actions of those entities would not be 

 2    “actions of only one policymaking body.”  Id. 

 3                Assuming that Defendants can ultimately invoke the intracorporate 

 4    conspiracy doctrine in this case, at this stage of the litigation, we cannot conclude 

 5    that Ashcroft, Mueller, Ziglar, Hasty, and Sherman acted as members of a single 

 6    policymaking entity for purposes of the MDC Plaintiffs’ Section 1985(3) 

 7    conspiracy claim.  According to the Complaint, the former Attorney General, the 

 8    former Director of the FBI, the former Commissioner of the INS, and the former 

 9    Warden and Associate Warden at the MDC had varied responsibilities and 

10    functions that distinguish them from the single corporate entity in Girard.  

11    Although Hasty and Sherman may have acted, at least in part, to implement the 

12    DOJ Defendants’ policy, it is also the case that Hasty and Sherman themselves 

13    established policies at the MDC.  Thus, factual questions about how disparate or 

14    distinct Defendants’ functions were, and how policy was created by the various 

15    Defendants, preclude us from deciding as a matter of law that Defendants 

16    resemble the single policymaking body of a corporation.46 


                                                                  
        We note that the BOP and, therefore, the MDC, are subject to the supervision of the 
      46

      Attorney General.  See 18 U.S.C. § 4041.  We have also found one unpublished district 
      court decision that concludes that the Attorney General and employees of a BOP facility 
       


                                                                     104 
                                                                                                                                           


 1                  D. Qualified Immunity 

 2                The DOJ Defendants, Hasty, and Sherman are not entitled to qualified 

 3    immunity on this claim.  First, the MDC Plaintiffs have plausibly alleged a 

 4    Section 1985(3) conspiracy claim against these Defendants.  In addition, as we 

 5    concluded in Hasty, in the wake of the 9/11 attacks, “even without a definitive 

 6    ruling from this Court on the application of section 1985(3) to federal officials, 

 7    federal officials could not reasonably have believed that it was legally 

 8    permissible for them to conspire with other federal officials to deprive a person 

 9    of equal protection of the laws.”  490 F.3d at 177.  In that case, we denied the 

10    defendants qualified immunity on the Section 1985(3) claim.  See id.  Given the 

11    sufficiency of the allegations in this case, our qualified immunity decision in 

12    Hasty controls here. 

13                  Accordingly, we reverse the district court’s dismissal of the Section 1985(3) 

14    claim against the DOJ Defendants and affirm the denial of Hasty and Sherman’s 

15    motions to dismiss this claim.  Because the MDC Plaintiffs fail to adequately 


                                                                                                                                                                                                      
      cannot conspire together under Section 1985.  See Chesser v. Walton, No. 12‐cv‐01198‐
      JPG, 2013 WL 1962285, at *3 (S.D. Ill. May 10, 2013).  However, for the reasons stated 
      above, neither this statutory provision nor district court case satisfy us that Defendants 
      here were sufficiently similar to the members of a single corporate policymaking body 
      such that the intracorporate conspiracy doctrine should apply. 



                                                                                                 105 
                                                                    


 1    plead that Zenk acted with discriminatory animus, we reverse the denial of 

 2    Zenk’s motion to dismiss the conspiracy claim.  This claim is also dismissed with 

 3    respect to the Passaic Plaintiffs, as they fail to adequately plead that Defendants 

 4    acted with the requisite discriminatory animus. 

 5    VII. Final Thoughts 

 6          If there is one guiding principle to our nation it is the rule of law.  It 

 7    protects the unpopular view, it restrains fear‐based responses in times of trouble, 

 8    and it sanctifies individual liberty regardless of wealth, faith, or color.  The 

 9    Constitution defines the limits of the Defendants’ authority; detaining 

10    individuals as if they were terrorists, in the most restrictive conditions of 

11    confinement available, simply because these individuals were, or appeared to be, 

12    Arab or Muslim exceeds those limits.  It might well be that national security 

13    concerns motivated the Defendants to take action, but that is of little solace to 

14    those who felt the brunt of that decision.  The suffering endured by those who 

15    were imprisoned merely because they were caught up in the hysteria of the days 

16    immediately following 9/11 is not without a remedy. 

17          Holding individuals in solitary confinement twenty‐three hours a day with 

18    regular strip searches because their perceived faith or race placed them in the 




                                                106 
                                                                   


 1    group targeted for recruitment by al Qaeda violated the detainees’ constitutional 

 2    rights.  To use such a broad and general basis for such severe confinement 

 3    without any further particularization of a reason to suspect an individual’s 

 4    connection to terrorist activities requires certain assumptions about the “targeted 

 5    group” not offered by Defendants nor supported in the record.  It assumes that 

 6    members of the group were already allied with or would be easily converted to 

 7    the terrorist cause, until proven otherwise.  Why else would no further 

 8    particularization of a connection to terrorism be required?  Perceived 

 9    membership in the “targeted group” was seemingly enough to justify extended 

10    confinement in the most restrictive conditions available. 

11          Discovery may show that the Defendants—the DOJ Defendants, in 

12    particular—are not personally responsible for detaining Plaintiffs in these 

13    conditions.  But we simply cannot conclude at this stage that concern for the 

14    safety of our nation justified the violation of the constitutional rights on which 

15    this nation was built.  The question at this stage of the litigation is whether the 

16    MDC Plaintiffs have plausibly pleaded that the Defendants exceeded the bounds 

17    of the Constitution in the wake of 9/11.  We believe that they have. 




                                               107 
                                                                  


 1                                      CONCLUSION 

 2          For the foregoing reasons, we affirm in part and reverse in part the district 

 3    court’s decision on Defendants Rule 12(b)(6) motions.  More specifically, we 

 4    conclude that: (1) the MDC Plaintiffs have plausibly alleged a substantive due 

 5    process claim against the DOJ Defendants, against Hasty with regard to both 

 6    official and unofficial conditions, and against Sherman with regard to official 

 7    conditions only, and these Defendants are not entitled to qualified immunity on 

 8    this claim; (2) the MDC Plaintiffs have plausibly alleged an equal protection 

 9    claim against the DOJ Defendants, Hasty, and Sherman, and these Defendants 

10    are not entitled to qualified immunity on this claim; (3) the free exercise claim is 

11    dismissed as to all Defendants; (4) the MDC Plaintiffs have plausibly alleged 

12    their Fourth Amendment strip search claim against Hasty and Sherman, and 

13    these Defendants are not entitled to qualified immunity on this claim; (5) the 

14    MDC Plaintiffs have plausibly alleged the Section 1985(3) conspiracy claim 

15    against the DOJ Defendants, Hasty, and Sherman, and these Defendants are not 

16    entitled to qualified immunity on this claim; and (6) the MDC Plaintiffs have not 

17    plausibly alleged any claims against Zenk.  We affirm the dismissal of the claims 

18    brought by the Passaic Plaintiffs. 




                                               108 
                                                                 


1          The Clerk of the Court is directed to enter an order consistent with these 

2    conclusions, AFFIRMING in part and REVERSING in part, and REMANDING 

3    the matter to the district court for further proceedings consistent with this 

4    opinion. 




                                             109 
REENA RAGGI, Circuit Judge, concurring in part in judgment and dissenting in part:

      Today, our court becomes the first to hold that a Bivens action can be

maintained against the nation’s two highest ranking law enforcement officials—the

Attorney General of the United States and the Director of the Federal Bureau of

Investigation (“FBI”)—for policies propounded to safeguard the nation in the

immediate aftermath of the infamous al Qaeda terrorist attacks of September 11,

2001 (“9/11").1 I respectfully dissent from this extension of Bivens to a context not

previously recognized by Supreme Court or Second Circuit precedent. I do not

suggest that executive action in this, or any other, context is not subject to

constitutional constraints. I conclude only that when, as here, claims challenge

official executive policy (rather than errant conduct by a rogue official—the typical

Bivens scenario), and particularly a national security policy pertaining to the

detention of illegal aliens in the aftermath of terrorist attacks by aliens operating

within this country, Congress, not the judiciary, is the appropriate branch to decide

whether the detained aliens should be allowed to sue executive policymakers in

1
  To date, four Courts of Appeals—for the Fourth, Seventh, Ninth, and D.C.
Circuits—have declined to extend Bivens to suits against executive branch officials
for national security actions taken after the 9/11 attacks. See Vance v. Rumsfeld, 701
F.3d 193 (7th Cir. 2012) (en banc); Mirmehdi v. United States, 689 F.3d 975 (9th Cir.
2012); Doe v. Rumsfeld, 683 F.3d 390 (D.C. Cir. 2012); Lebron v. Rumsfeld, 670 F.3d
540 (4th Cir. 2012); see also Ali v. Rumsfeld, 649 F.3d 762 (D.C. Cir. 2011); Rasul v.
Myers, 563 F.3d 527 (D.C. Cir. 2009).
their individual capacities for money damages.

      Even if a Bivens action were properly recognized in this context—which I

submit it is not—I would still dissent insofar as the majority denies qualified

immunity to five former federal officials, Attorney General John Ashcroft, FBI

Director Robert Mueller, Immigration and Naturalization Service (“INS”)

Commissioner James Ziglar (“DOJ Defendants”), Metropolitan Detention Center

(“MDC”) Warden Dennis Hasty, and Associate Warden James Sherman (“MDC

Defendants”), on plaintiffs’ policy-challenging claims of punitive and discriminatory

confinement and unreasonable strip searches. The majority does narrow these

claims by allowing their pursuit only (1) by those aliens confined in the MDC’s most

restrictive housing unit, the “ADMAX SHU” (“MDC Plaintiffs”); and (2) for

restrictive confinement after defendants purportedly learned that plaintiffs were

being detained without individualized suspicion of their connection to terrorism.

See Majority Op., ante at 41–42, 77. Even with the claims so narrowed, however, I

think defendants are entitled to qualified immunity because plaintiffs fail to plead

plausible policy-challenging claims that were clearly established at law in the period

September 2001 to April 2002, when one or more MDC Plaintiffs were confined in

the ADMAX SHU. As the majority acknowledges, the 9/11 attacks killed 3,000


                                          2
people and presented “unrivaled challenges and severe exigencies” for the security

of the nation. Majority Op., ante at 31. The law did not then clearly alert federal

authorities responding to these challenges that they could not hold lawfully arrested

illegal aliens—identified in the course of the 9/11 investigation and among the group

targeted for recruitment by al Qaeda—in restrictive (as opposed to general)

confinement pending FBI-CIA clearance of any ties to terrorism unless there was

prior individualized suspicion of a terrorist connection. Indeed, I am not sure that

conclusion is clearly established even now.

      Accordingly, because I conclude both that a Bivens remedy should not be

extended to plaintiffs’ policy-challenging claims and that the DOJ and MDC

defendants are entitled, in any event, to qualified immunity, I dissent from the

majority’s refusal to dismiss these claims.2


2
  In concluding its opinion, the majority asserts that plaintiffs’ claims cannot be
dismissed because “[i]f there is one guiding principle to our nation it is the rule of
law.” Majority Op., ante at 106. The rule of law, however, is embodied not only in
amendments to the Constitution, but also, and first, in that document’s foundational
structure of separated powers. See 1 Annals of Cong. 581 (1789) (reporting
Madison’s statement in first Congress that “if there is a principle in our Constitution,
indeed in any free Constitution, more sacred than another, it is that which separates
the Legislative, Executive, and Judicial powers”); see also Mass. Const. of 1780, Part
the First, art. XXX (John Adams) (separating powers “to the end it may be a
government of laws, and not of men”); Bowsher v. Synar, 478 U.S. 714, 721–22 (1986)
(observing that “declared purpose of separating . . . powers of government, of

                                           3
I.    Bivens Should Not Be Extended to Plaintiffs’ Policy-Challenging Claims

      A.     The Narrow Scope of Bivens Actions

      On three occasions in the decade between 1971 and 1980, the Supreme Court

 implied directly from the Constitution private damages actions against federal

officials for alleged violations of rights. See Bivens v. Six Unknown Named Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971) (implying action for unlawful




course, was to ‘diffus[e] power the better to secure liberty,’” (quoting Youngstown
Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 635 (1952) (Jackson, J., concurring))).
Thus, it is the rule of law that demands that a court do more than identify a possible
wrong; it must consider what authority the judiciary has to imply a
remedy—specifically, a damages remedy—in the absence of legislative action. See
The Federalist No. 47, at 251–52 (James Madison) (Carey & McClellan, ed. 2001)
(quoting Montesquieu’s maxim that “were the power of judging joined with the
legislative, the life and liberty of the subject would be exposed to arbitrary control,
for the judge would then be the legislator”); INS v. Chadha, 462 U.S. 919, 951 (1983)
(stating that “hydraulic pressure inherent within each of the separate Branches to
exceed the outer limits of its power, even to accomplish desirable objectives, must
be resisted”); J. Harvie Wilkinson III, Our Structural Constitution, 104 Colum. L.
Rev. 1687, 1707 (2004) (observing that “threshold question” for judge is not, “How
should I resolve this case?” but “To whom does the Constitution entrust the
resolution of this issue?”).
       It is also the rule of law—to which both sides in a lawsuit have a right—that
requires a court to consider whether certain defenses, such as qualified immunity,
shield a particular defendant in any event from a suit for damages. See, e.g.,
Pearson v. Callahan, 555 U.S. 223, 231–32 (2009) (reiterating that qualified immunity
should be decided at earliest possible stage of litigation because it is immunity from
suit, not just liability).
       Thus, the rule of law animates this dissent no less than the majority opinion.

                                          4
arrest and excessive force in arrest from Fourth Amendment prohibition of

unreasonable searches and seizures); accord Carlson v. Green, 446 U.S. 14 (1980)

(implying action for deliberate indifference to prisoner’s medical needs from Eighth

Amendment prohibition of cruel and unusual punishment); Davis v. Passman, 442

U.S. 228 (1979) (implying action for sex discrimination in federal employment from

equal protection component of Fifth Amendment). The Court has never done so

again. Instead, it has “consistently refused to extend Bivens liability to any new

context or new category of defendants,” Correctional Servs. Corp. v. Malesko, 534

U.S. 61, 68 (2001), emphasizing that “implied causes of actions are disfavored,”

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009), and “in most instances . . . unjustified,”

Wilkie v. Robbins, 551 U.S. 537, 550 (2007).

      This reluctance to extend Bivens is grounded in our constitutional structure

of separated powers. As the Supreme Court has explained, deciding whether to

extend Bivens focuses not on “the merits of the particular remedy” sought, but on

“who should decide whether such a remedy should be provided,” specifically, the

legislative branch of government, Congress, or the adjudicative branch, the

judiciary. Bush v. Lucas, 462 U.S. 367, 380 (1983). For more than thirty years now,

the Supreme Court has invariably answered that question in favor of Congress. See,


                                          5
e.g., Wilkie v. Robbins, 551 U.S. at 562 (“‘Congress is in a far better position than a

court to evaluate the impact of a new species of litigation’ against those who act in

the public’s behalf.” (quoting Bush v. Lucas, 462 U.S. at 389)).

      Heeding this precedent, our own court, en banc, has stated “that the Bivens

remedy is an extraordinary thing that should rarely if ever be applied in new

contexts.” Arar v. Ashcroft, 585 F.3d 559, 571 (2d Cir. 2009) (en banc) (internal

quotation marks omitted). Most particularly, it should not be applied in a new

context if any alternative process is available to address the claimed constitutional

interest or if “special factors” counsel hesitation in recognizing a new damages

action. Bush v. Lucas, 462 U.S. at 378; accord Minneci v. Pollard, 132 S. Ct. 617, 621

(2012); Wilkie v. Robbins, 551 U.S. at 550; Arar v. Ashcroft, 585 F.3d at 572 (collecting

cases). In short, a Bivens remedy is never “an automatic entitlement”; it “has to

represent a judgment about the best way to implement a constitutional guarantee.”

Wilkie v. Robbins, 551 U.S. at 550.

      Applying these principles here, I conclude that plaintiffs’ constitutional

challenges to an alleged executive policy for confining lawfully arrested illegal aliens

in the aftermath of the 9/11 attacks cannot pass the stringent test for recognizing a

Bivens action. In holding otherwise, the panel majority maintains that plaintiffs’


                                           6
challenges to the conditions of their confinement—with the exception of their Free

Exercise challenge—“stand[] firmly within a familiar Bivens context,” thus avoiding

the need to consider factors counseling hesitation or alternative remedies. Majority

Op., ante at 31–32, 35–36.3 The majority can reach that conclusion, however, only by

fashioning a new standard for construing the few recognized Bivens contexts that

employs an impermissibly “high level of generality.” Wilkie v. Robbins, 551 U.S. at

561 (cautioning against such construction); accord Arar v. Ashcroft, 585 F.3d at 572.

I respectfully disagree with that analysis.4




3
 I concur in the panel judgment dismissing plaintiffs’ Free Exercise challenge. See
Majority Op., ante at 35–36. Not only has the Supreme Court consistently declined
to extend a Bivens remedy to a First Amendment claim in any context, see, e.g.,
Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009), but also Congress has provided
alternative relief under the Religious Freedom Restoration Act, see 42 U.S.C.
§ 2000bb et seq.
4
 I dissent from the majority’s allowance of Bivens claims against both the DOJ and
the MDC Defendants even though the former group, having secured dismissal on
other grounds in the district court, did not renew their Bivens challenge in
defending that judgment on appeal. No matter. We can affirm on any ground
supported by the record, see Lotes Co. v. Hon Hai Precision Indus. Co., 753 F.3d 395,
413 (2d Cir. 2014), and the lists-merger theory on which the majority reverses
dismissal was never advanced by plaintiffs’ in either the district court or on appeal,
see infra at 43 n.28.

                                          7
      B.     Plaintiffs’ Claims Do Not Arise in an Established Bivens Context

             1.    The Arar v. Ashcroft Standard for Identifying Bivens Context
                   Is Holistic and Cannot Be Reduced to Two Factors

      In deciding whether a claim arises in a previously recognized Bivens context,

this panel is bound by our court’s en banc decision in Arar v. Ashcroft, which

defines “context” as “a potentially recurring scenario that has similar legal and

factual components.” 585 F.3d at 572. The majority pays lip service to this

definition, see Majority Op., ante at 29, but then significantly narrows it to demand

commonality only as to the “rights injured” and the “mechanism of injury,” id. at

32. This substitution cannot be reconciled with controlling precedent.         Arar’s

definition of context is unqualified, contemplating a careful, holistic examination of

all legal and factual components of the “scenario” in which a claim arises to see if

it is, indeed, a recurrent example of a previously recognized Bivens context. Arar

v. Ashcroft, 585 F.3d at 572. Such an inquiry does not denominate any particular

factors—such as the “rights injured” or “mechanism of injury”—as determinative.

Nor does it pronounce other factors—such as a challenge to an executive policy,

implicating the exercise of national security and immigration authority in a time of




                                          8
crisis—irrelevant.5 By doing both here, the majority not only fails to conduct the full

inquiry mandated by Arar’s definition of context. It also fails to heed the Supreme

Court admonition that animates the Arar definition, i.e., that a Bivens

remedy—generally “disfavored,” Ashcroft v. Iqbal, 556 U.S. at 675, and usually

“unjustified,” Wilkie v. Robbins, 551 U.S. at 550—is never “an automatic

entitlement” but, rather, the product of a considered “judgment about the best way

to implement a constitutional guarantee” in particular circumstances, id. Such a

judgment necessarily requires more than the general identification of a

constitutional right or a mechanism of injury. It demands consideration of all factors

counseling for and against an implied damages action in the specific legal and

factual circumstances presented.

      It is precisely because a Bivens judgment is made only after weighing all

factors relevant to a given scenario that, when another case arises presenting similar

legal and factual components, a court need not repeat the process. But where a


5
  In pronouncing the national security challenges following the 9/11 attacks
irrelevant to a Bivens context determination, the majority cites Iqbal v. Hasty, 490
F.3d 143 (2d Cir. 2007), rev’d in part sub nom. Ashcroft v. Iqbal, 556 U.S. 662 (2009).
See Majority Op., ante at 31. That reliance is misplaced because it conflates the
question of clearly established rights—the qualified immunity concern at issue in
Iqbal v. Hasty, 490 F.3d at 159—with the distinct Bivens question of previously
established context.

                                          9
proposed Bivens claim presents legal and factual circumstances that were not

present in an earlier Bivens case, a new assessment is necessary because no court has

yet made the requisite “judgment” that a judicially implied damages remedy is “the

best way” to implement constitutional guarantees in that context. Wilkie v. Robbins,

551 U.S. at 550.

      That is the concern here. No court has ever made the judgment that an

implied damages remedy is the best way to implement constitutional guarantees of

substantive due process, equal protection, and reasonable search when lawfully

arrested illegal aliens challenge an executive confinement policy, purportedly made

at the cabinet level in a time of crisis, and implicating national security and

immigration authority. In the absence of a judgment made in that context, the

majority cannot conclude that a Bivens remedy is available to these plaintiffs simply

because they assert rights and mechanisms of injury present in some other Bivens

cases. Indeed, because rights and mechanisms of injury can arise in a variety of

circumstances, presenting different legal and factual components, these two factors

cannot alone identify context except at an impermissibly high level of generality.

See Wilkie v. Robbins, 551 U.S. at 561; Arar v. Ashcroft, 585 F.3d at 572.

      This generality concern is only exacerbated by the majority’s apparent


                                         10
willingness to mix and match a “right” from one Bivens case with a “mechanism of

injury” from another and to conclude that wherever such a right and such a

mechanism of injury are paired together, the resulting Bivens claim arises in an

established context. See Majority Op., ante at 31–35; 37. The problem is that no

court has previously made the requisite judgment with respect to that pairing, much

less made it in a legal and factual scenario similar to the one presented here.

             2.    The Majority Cites No Case Affording a Bivens Remedy in a
                   Scenario Legally and Factually Similar to that Presented Here

                   a.     Punitive Confinement Claim

      The majority cites two cases, Carlson v. Green, 446 U.S. 14, and Thomas v.

Ashcroft, 470 F.3d 491 (2d Cir. 2006), in which federal prisoners were allowed to

maintain Bivens actions for injuries sustained in confinement. See Majority Op.,

ante at 32–33. But in each case, the claim asserted was deliberate indifference to the

prisoner’s particular medical needs. That scenario is neither legally nor factually

similar to a substantive due process claim of punitive pre-trial confinement implied

from allegedly purposeless restrictions. See generally Bell v. Wolfish, 441 U.S. 520

(1970).6 Indeed, the difference in context is only highlighted by law affording prison


6
 When, in Bell v. Wolfish, the Supreme Court discussed the substantive due process
prohibition on punitive pre-trial confinement, it did so on a petition for a writ of

                                         11
authorities considerable discretion in establishing confinement policies.          See

generally Florence v. Bd. of Chosen Freeholders, 132 S. Ct. 1510, 1517 (2012).

      Deliberate indifference to an individual inmate’s particular health needs was

also the basis for the constitutional claim in Correctional Services Corp. v. Malesko,

534 U.S. 61. In that case, however, the Supreme Court declined to extend a Bivens

remedy to such a claim when brought against a private corporation operating

detention facilities under a contract with the Bureau of Prisons (“BOP”). See id. at

74. Thus, the Malesko observation cited by the majority—that “[i]f a federal prisoner

in a BOP facility alleges a constitutional deprivation, he may bring a Bivens claim

against the offending individual officers, subject to the defense of qualified

immunity,” Majority Op., ante at 33 (quoting Malesko, 534 U.S. at 72)—cannot be

read apart from the context in which it was made. It would, in fact, be extraordinary

to conclude that in a deliberate indifference case such as Malesko, in which all claims

against individuals had been dismissed, and in which the Supreme Court declined

to extend Bivens to the private corporate defendant, the Court was, nevertheless,

using a single sentence of dictum to sweep well beyond Carlson and to hold that

Bivens remedies are available to federal prisoners raising any constitutional



habeas corpus, not in a Bivens action. See 441 U.S. at 526, 528.

                                          12
challenge to any aspect of their confinement against individual federal employees.

Indeed, that reading is foreclosed in this circuit by Arar, which observed that

Carlson extended Bivens to Eighth Amendment violations by prison officials, after

which “the Supreme Court has declined to extend the Bivens remedy in any new

direction at all.” Arar v. Ashcroft, 585 F.3d at 571 (emphasis added).

      In Tellier v. Fields, also cited by the majority, ante at 34, a prison inmate did

seek a Bivens remedy for restrictive confinement, but the right he asserted was

procedural not substantive due process. See 280 F.3d 69, 73 (2d Cir. 2001). In short,

he complained that defendants had failed to follow controlling procedures for

imposing prison discipline. He did not contend that the restrictive conditions

themselves were substantively unreasonable, a claim with quite different legal and

factual components.7

      In sum, the panel majority points to no case in which the Supreme Court or

this court has yet extended a Bivens remedy to claims of punitive confinement by

federal pre-trial detainees, and certainly not in the unprecedented context of a

challenge to executive policy implicating the exercise of national security and


7
  This court has already dismissed procedural due process challenges to the
confinement policy here at issue on grounds of qualified immunity. See Iqbal v.
Hasty, 490 F.3d at 167–68.

                                          13
immigration authority in a time of crisis.8

                    b.     Discriminatory Confinement Claim

      Nor does the majority cite to any case affording a Bivens remedy for alleged

discriminatory conditions of confinement. The context of the single equal protection

case cited, Davis v. Passman, 442 U.S. 228, was employment discrimination by a

member of Congress. See Majority Op., ante at 32 n.15. That scenario bears almost

no factual and legal similarity to the equal protection claim here, which is informed

not only by the discretion afforded prison authorities in establishing confinement

policies, see generally Florence v. Bd. of Chosen Freeholders, 132 S. Ct. at 1517, but

also by the particular circumstances of the 9/11 attacks, see generally Ashcroft v.


8
 The majority cites two cases—not controlling on this court—that allowed federal
detainees to pursue a Bivens remedy for restrictive confinement. See Bistrian v.
Levi, 696 F.3d 352, 374–75 (3d Cir. 2012); Cale v. Johnson, 861 F.2d 943, 947 (6th Cir.
1988), abrogated on other grounds by Thaddeus-X v. Blatter, 175 F.3d 378 (6th Cir.
1999 (en banc). In neither case, however, did these courts assess “context” by
reference to the standard we articulated in Arar. In fact, Bistrian conducted no
Bivens extension analysis. Much less were these other circuit courts confronted with
the circumstances contributing to the unique scenario presented here.
       Insofar as the majority cites the dissenting opinion in Arar for the proposition
that this court has “presumed the availability of a Bivens remedy for substantive due
process claims,” Majority Op., ante at 32 n.15 (citing Arar, 585 F.3d at 598 (Sack, J.,
dissenting)), it is, of course, not the dissent, but the en banc majority opinion in Arar
that controls our context consideration here. For reasons already discussed, that
controlling opinion requires us to look to more than the right alleged to identify an
established Bivens context.

                                           14
Iqbal, 556 U.S. at 682 (observing that because 9/11 attacks were ordered and

conducted by Arab Muslims, it was “no surprise” that legitimate law enforcement

policies to identify 9/11 assailants and to prevent future attacks “would produce a

disparate incidental impact on Arab Muslims, even though the purpose of the policy

was to target neither Arabs nor Muslims”).

      Even in the context of employment discrimination claims, the Supreme Court

has been reluctant to construe Davis v. Passman to reach beyond its particular

factual scenario, especially where factors—not present in Davis—counsel hesitation.

See Chappell v. Wallace, 462 U.S. 296, 297–305 (1979) (declining to extend Bivens to

enlisted soldiers’ claims of race discrimination against commanding officers). If, as

the majority seems to recognize, Davis cannot be construed to afford a Bivens

remedy for every claim of employment discrimination, see Majority Op., ante at 32

n.15, it can hardly be understood to afford a Bivens remedy in the altogether

different context of alleged prison confinement discrimination.

                   c.     Strip-Search Claim

      In challenging the strip-search component of their restrictive confinement, the

MDC Plaintiffs invoke the Fourth as well as the Fifth Amendment. The Fourth

Amendment cases cited by the majority—Bivens, Groh v. Ramirez, 540 U.S. 551


                                         15
(2004), and Castro v. United States, 34 F.3d 106 (2d Cir. 2006), see Majority Op., ante

at 36–37—do not present scenarios similar to that here.

      The potentially recurring scenario in Bivens was unlawful arrest, executed

without probable cause and with excessive force. See 403 U.S. at 389. That hardly

represents a judgment that an implied Bivens damages action is the best way to

vindicate every Fourth Amendment claim. See Majority Op., ante at 37. Rather, to

come within the context established by Bivens, a Fourth Amendment claim must

have legal and factual components akin to unlawful arrest. See generally Arar v.

Ashcroft, 585 F.3d at 572. Plaintiffs here do not challenge their arrests, which were

all supported by probable cause to believe that each detained alien had violated

immigration laws, and which were all effected without undue force. Instead,

plaintiffs challenge a policy of restrictive confinement (including strip searches) after

lawful arrest.

      As for Groh and Castro, the searches there at issue were of private residences,

a factually distinct scenario presenting different legally cognizable expectations of

privacy giving rise to different legal standards of constitutional reasonableness than

those applicable to prison searches. See Covino v. Patrissi, 967 F.2d 73, 75 (2d Cir.

1992) (observing, in § 1983 action, that constitutionality of pre-trial detainee strip


                                           16
searches should be assessed under “legitimate penological interests” standard

outlined in Turner v. Safley, 482 U.S. 78, 87 (1987)); accord Iqbal v. Hasty, 490 F.3d

at 172.

        To summarize, I respectfully dissent from the majority’s conclusion that

plaintiff’s policy-challenging claims to restrictive confinement arise in a familiar

Bivens context because (1) to the extent the majority employs a rights-injury calculus

to reach that conclusion, it construes context at an impermissibly high level of

generality; and (2) no case cited by the plaintiffs or the majority has yet made the

requisite judgment that a Bivens remedy is the best way to implement constitutional

rights in a scenario with legal and factual components similar to those presented

here.     In short, the context here is “fundamentally different from anything

recognized in Bivens or subsequent cases.” Correctional Servs. Corp. v. Malesko,

534 U.S. at 70. Thus, this court must conduct the full analysis necessary to extend

a Bivens remedy to a new context. Because the majority declines to do so, see

Majority Op., ante at 38 n.17, I undertake that task here.

        C.    Factors Counseling Against Extending Bivens to Plaintiffs’ Policy-
              Challenging Claims

        Not only do the unique circumstances of this case not fall within an

established Bivens context, but a number of those circumstances also counsel

                                         17
hesitation in extending a Bivens remedy here. See Bush v. Lucas, 462 U.S. at 378

(instructing courts to pay “particular heed” to “any special factors counseling

hesitation before authorizing a new kind of federal litigation”); accord Minneci v.

Pollard, 132 S. Ct. at 621; Wilkie v. Robbins, 551 U.S. at 550; Arar v. Ashcroft, 585

F.3d at 573 (characterizing “special factors” as “embracing category,” which includes

any circumstance provoking hesitation about propriety of court entertaining

damages claim in absence of congressional action). I discuss four factors in

particular, the first three of which are inextricably intertwined: (1) plaintiffs

challenge an official executive policy (rather than rogue action), implicating (2) the

executive’s immigration authority, (3) as well as its national security authority, and

(4) Congress has afforded no damages remedy to 9/11 detainees despite awareness

of the concerns raised here.

                    1.     Official Executive Policy

      Plaintiffs challenge what they themselves characterize as an official

confinement policy propounded by the nation’s two highest ranking law

enforcement officials, the Attorney General and the FBI Director, in response to the

national security threat raised by the terrorist attacks of 9/11. Neither plaintiffs nor

the panel majority identifies any case affording a Bivens remedy in the context of a


                                          18
constitutional challenge to executive branch policy, and certainly not to policy made

at the cabinet level. This is not surprising. A Bivens action has never been

considered a “proper vehicle for altering an entity’s policy.” Correctional Servs.

Corp. v. Malesko, 534 U.S. at 74. While Malesko made this observation in declining

to extend Bivens to a suit against a corporate defendant, this court has recognized

en banc that it applies with equal force to claims against individuals. As we

explained in Arar v. Ashcroft, allowing a private party to maintain a Bivens action

against federal officials for “policies promulgated and pursued by the executive

branch, not simply isolated actions of individual federal employees . . . is without

precedent and implicates questions of separation of powers as well as sovereign

immunity.” 585 F.3d at 578.

      That admonition counsels particular hesitation here where the challenged

confinement policy was purportedly propounded and maintained not by rogue

actors, see Kreines v. United States, 33 F.3d 1105, 1108 (9th Cir. 1994) (stating that

Bivens actions are generally brought “against rogue officers who step outside the

scope of their official duties”), but by persons specifically charged by the President




                                         19
with primary responsibility for homeland defense after 9/11.9 In this regard, it is

worth recalling that the confinement policy here at issue was not the only action

taken by the nation in response to the security exigencies presented by the 9/11

attacks. Within a week, the United States went to war.10 Defendants Ashcroft and

Mueller were among those senior officials who served as the President’s “war

council,” and it was in that context that they were charged with homeland defense.11

These circumstances should only add to our hesitation in judicially implying a

damages remedy against executive officials who might well be understood to have

been acting as “the hand of the president” in formulating policies responding to a


9
 See The 9/11 Commission Report, Final Report of the National Commission on
Terrorist Attacks upon the United States (“9/11 Report”) 333 (2004), available at
http://1.usa.gov/1AMXOO4 (detailing President’s written assignment of
responsibility for homeland security after 9/11 to Attorney General Ashcroft, FBI
Director Mueller, and CIA Director George Tenet); see also Jack Goldsmith, The
Terror Presidency 75 (2007) (recounting that, at September 12, 2001 meeting of
National Security Council, President Bush told Attorney General Ashcroft, “‘Don’t
ever let this happen again,’” a “simple sentence” that “set the tone for everything
Ashcroft’s Justice Department would do in the aftermath of 9/11”).
10
  See Authorization for Use of Military Force, Pub. L. No. 107-40, 115 Stat. 224 (Sept.
18, 2001).
11
  See 9/11 Report 330 (identifying Attorney General and FBI Director, along with
Vice President, Secretaries of State and Defense, Chairman and Vice-Chairman of
Joint Chiefs, National Security Advisor, CIA Director, and President’s Chief of Staff,
as “top advisers” convened by President on night of 9/11 and subsequently
denominated by him as his “war council” in responding to terrorist attacks).

                                          20
national emergency.12

      Nor is a different conclusion warranted here because subordinates of the

Attorney General may have disagreed among themselves about the parameters of

the challenged policy. See Majority Op., ante at 49.13 As this court has recognized,

a Bivens damages action is not the appropriate vehicle for reopening executive

branch debates so that the judiciary can second-guess the final policy decision. See

Benzman v. Whitman, 523 F.3d 119, 126 (2d Cir. 2008) (observing that “right of

federal agencies to make discretionary decisions when engaged in disaster relief

without the fear of judicial second-guessing” raises separation-of-powers concern

cautioning hesitation in extending Bivens (internal quotation marks omitted)). The

12
  In Ponzi v. Fessenden, 258 U.S. 254, 262 (1922), Chief Justice (and former
President) Taft described the Attorney General as “the hand of the president” in
protecting United States interests in legal proceedings.
13
   The majority locates evidence of disagreement between the FBI and INS with
respect to the MDC Plaintiffs’ continued restrictive confinement in the ADMAX
SHU in an OIG Report’s account of a November 2, 2001 meeting. See Dep’t of
Justice, Office of the Inspector General, The September 11 Detainees: A Review of
the Treatment of Aliens Held on Immigration Charges in Connection with the
Investigation of the September 11 Attacks (“OIG Report”) 55–56 (April 2003),
available at http://1.usa.gov/1ygkjKg. This is misleading. As I explain infra at 52–53,
the OIG Report makes plain that the disagreement voiced by FBI and INS
representatives at that meeting pertained not to whether illegal aliens detained at
the MDC should continue to be held in the ADMAX SHU, but to whether New York
list detainees (housed both restrictively at the MDC and in general population at the
Passaic County Jail) should continue to be held at all.

                                          21
Fourth Circuit reached that same conclusion in declining to extend Bivens to a due

process challenge to the executive’s designation of enemy combatants in the war on

terrorism, a matter on which the FBI and Defense Department had allegedly

disagreed. See Lebron v. Rumsfeld, 670 F.3d 540 (4th Cir. 2012). In so ruling,

Lebron observed that the claims not only intruded on “past executive deliberations

affecting sensitive matters of national security,” but also risked chilling frank, future

policy discussions in this area “shadowed as they might be by the thought that those

involved would face prolonged civil litigation and potential personal liability.” Id.

at 551.

      As earlier stated, hesitation in extending Bivens does not suggest that federal

policymakers—even those appointed by the President and of cabinet rank—are not

bound by constitutional constraints. See supra at 1–2. It simply recognizes that

where an executive policy is at issue, Congress, not the judiciary, is the branch best

suited to decide whether a damages action is the appropriate vehicle for challenging

that policy. See Arar v. Ashcroft, 585 F.3d at 574 (explaining that “federal system of

checks and balances provides means to consider allegedly unconstitutional

executive policy, but a [judicially created] private action for money damages against

individual policymakers is not one of them”); see also Vance v. Rumsfeld, 701 F.3d


                                           22
193, 205 (7th Cir. 2012) (en banc) (observing that “normal means to handle defective

policies and regulations is a suit under the Administrative Procedure Act or an

equivalent statute, not an award of damages against the policy’s author”).

             2.    Implicating Executive’s Immigration Authority

      Further removing plaintiffs’ claims from any recognized Bivens context, and

certainly counseling hesitation in extending a Bivens remedy, is the fact that the

challenged policy implicates the executive’s immigration authority. As the Supreme

Court has stated—in general and not simply with respect to Bivens—“any policy

toward aliens is vitally and intricately interwoven with contemporaneous policies

in regard to the conduct of foreign relations, the war power, and the maintenance

of a republican form of government,” matters “so exclusively entrusted to the

political branches of government as to be largely immune from judicial inquiry or

interference” absent congressional authorization. Harisiades v. Shaughnessy, 342

U.S. 580, 588-89 (1952); accord Arar v. Ashcroft, 585 F.3d at 570.

      The majority, however, concludes that plaintiffs’ immigration status is

irrelevant to assessing a Bivens context because illegal aliens have the same rights

as citizens to be free from punitive or discriminatory conditions of confinement. See

Majority Op., ante at 35. Whatever the merits of that conclusion generally, it begs


                                         23
the relevant Bivens extension question, which is not whether the Constitution

affords illegal aliens certain rights co-extensive with those of citizens, but whether

a judicially implied damages remedy is the best way to implement such rights when

the plaintiff is an illegal alien and not a citizen. See Wilkie v. Robbins, 551 U.S. at

550; Mirmehdi v. United States, 689 F.3d 975, 981 (9th Cir. 2012) (observing that

“immigrants’ remedies for vindicating the rights which they possess under the

Constitution are not coextensive with those afforded to citizens,” and declining to

extend Bivens to illegal alien’s claim of wrongful detention pending deportation).

      Even assuming that in the familiar Bivens contexts of false arrest or deliberate

indifference, the law were to conclude that the distinction between citizens and

aliens did not counsel hesitation in extending a Bivens remedy, that is not this case.

Plaintiffs here seek to employ a Bivens action to challenge an executive policy for the

restrictive confinement of lawfully arrested illegal aliens while the FBI and CIA

determined if they had any connection to recent terrorist attacks by aliens operating

in this country or if they posed a threat of future attacks. This is hardly a familiar

Bivens context, and such an intrusion on the executive’s immigration authority

counsels hesitation in denominating a judicially implied damages remedy against

policymakers as the “best way” to implement constitutional guarantees in those


                                          24
circumstances. Wilkie v. Robbins, 551 U.S. at 550.

              3.     Implicating Executive’s National Security Authority

       Plaintiffs’ claims also propose to inquire into—and dispute—the executive’s

exercise of its national security authority. Indeed, that seems to be their primary

purpose. This is an unprecedented Bivens context strongly counseling hesitation.

       To explain, plaintiffs’ due process and equal protection claims require proof

of defendants’ specific intent, either to punish, see Bell v. Wolfish, 441 U.S. at 538,

or to discriminate, see Washington v. Davis, 426 U.S. 229, 241–42 (1976). Such intent

may be either express or implied. See Brown v. City of Oneonta, 221 F.3d 329, 337

(2d Cir. 2000).    The majority here concludes that plaintiffs plausibly imply

proscribed intent through allegations that the challenged confinement policy was

“not reasonably related to a legitimate goal.” See Majority Op., ante at 55–58 (citing

Bell v. Wolfish, 441 U.S. at 539). It similarly concludes that plaintiffs’ plausibly plead

that frequent strip searches were unreasonable relative to any legitimate penological

interest. See id. at 97.

       The “legitimate goal” at issue here is national security. MDC Plaintiffs

propose to prove that their confinement in the ADMAX SHU was punitive and/or

discriminatory by showing that there was no real national security need to maintain


                                           25
them in such restrictive confinement pending FBI-CIA clearance, at least not in the

absence of prior individualized suspicion that each alien posed a terrorism threat.

Plaintiffs propose to make essentially the same showing in challenging the

reasonableness of the strip-search policy that accompanied restrictive confinement.

Thus, the executive’s exercise of national security authority, far from being

irrelevant to plaintiffs’ Bivens claims, see Majority Op., ante at 31, will be the critical

focus of this litigation—and of the exhaustive discovery that will undoubtedly

attend it.

       The Supreme Court has never afforded a Bivens remedy to a party

challenging the executive’s exercise of its national security authority. See Doe v.

Rumsfeld, 683 F.3d 390, 394 (D.C. Cir. 2012) (making observation in declining to

recognize Bivens action). Indeed, the Court has observed—in general and not

simply with respect to Bivens—that “[m]atters intimately related to . . . national

security are rarely proper subjects for judicial intervention” in the absence of

congressional authorization. Haig v. Agee, 453 U.S. 280, 292 (1981); see Department

of Navy v. Egan, 484 U.S. 518, 529–30 (1988) (stating that “unless Congress

specifically has provided otherwise, courts traditionally have been reluctant to

intrude upon the authority of the Executive in military and national security


                                            26
affairs”); accord Arar v. Ashcroft, 585 F.3d at 578 (noting that intrusion on

executive’s national security authority raises “grave concerns about the separation

of powers” dictated by the Constitution and, thus, counsels hesitation in extending

Bivens).

      Further counseling hesitation is the judiciary’s limited competency to make

national security assessments, see Arar v. Ashcroft, 585 F.3d at 575–78, particularly

ones that could be informed by classified information, see generally Boumediene v.

Bush, 553 U.S. 723, 797 (2009) (observing that federal judges do not “begin the day

with briefings that may describe new and serious threats to our Nation and its

people”).14 That competency concern is only heightened here by the extensive

inquiry that will be necessary to understand and assess the risk concerns reasonably

informing the challenged restrictive confinement policy. At a minimum, such an

inquiry would have to consider the 9/11 attacks, the al Qaeda terrorist organization

that ordered them, the attacks’ alien perpetrators, and how those aliens—and,

therefore, similarly minded others—could operate in the United States without




14
  See also Goldsmith, The Terror Presidency 71–74 (describing “threat matrix”
provided daily to President and select officials, including Attorney General and FBI
Director).

                                         27
detection.15 It would have to consider the history of al Qaeda attacks on American

interests prior to 9/11,16 as well as terrorists’ frequent use of immigration fraud to

conceal their murderous plans.17 It would have to consider past life-threatening

actions by Islamic terrorists while in federal custody.18 It would have to consider

events after 9/11—during the time when the challenged confinement policy was

maintained—that fueled fears of further attacks.19

15
  See, e.g., 9/11 Report 227–29 (reporting how, when 9/11 hijackers Mohamed Atta
and Marwan al Shehhi encountered difficulty re-entering United States in January
2001 without presenting student visas, they nevertheless persuaded INS inspectors
to admit them so that they could continue flight training).
16
  Previous al Qaeda attacks included (1) the 1993 World Trade Center bombing (six
deaths); (2) the thwarted 1993 conspiracy to bomb New York City landmarks led by
the “Blind Sheikh,” Omar Abdel Rahman; (3) the thwarted 1995 plot to explode
American commercial airplanes over the Pacific Ocean, led by Ramzi Yousef; (4) the
1996 bombing of an apartment complex housing United States Air Force personnel
in Khobar, Saudi Arabia (19 deaths); (5) the 1998 bombings of United States
embassies in Tanzania and Kenya (224 deaths); (6) the thwarted millennial bombing
of Los Angeles International Airport; and (7) the 2000 bombing of the U.S.S. Cole (17
deaths). See United States v. Farhane, 634 F.3d 127, 132 n.4 (2d Cir. 2011); In re
Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 93, 103–05 (2d Cir. 1998).
17
  See, e.g., 9/11 Report 177–78 (discussing how conspirators in Los Angeles Airport
plot followed “a familiar terrorist pattern” of using “fraudulent passports and
immigration fraud to travel” in furtherance of their scheme).
18
 See, e.g., infra at 67–68 (discussing prison actions of Omar Abdel Rahman and
Mamdouh Mahmud Salim).
19
  Among these events were (1) the September 18, 2001 transmittal of anthrax in
letters sent to various government and media offices, killing five, and infecting 17;

                                         28
      Hesitation is also counseled by sober recognition that national security

assessments, “particularly in times of conflict, do not admit easy answers, especially

not as products of the necessarily limited analysis undertaken in a single case.”

Lebron v. Rumsfeld, 670 F.3d at 549. This contrasts sharply with “the small number

of contexts in which courts have implied a Bivens remedy,” where it generally has

“been easy to identify both the line between constitutional and unconstitutional

conduct, and the alternative course which officers should have pursued.” Arar v.

Ashcroft, 585 F.3d at 580.

      Here, the majority proposes to draw a line between generally and restrictively

confining illegal aliens until they are cleared of terrorist connections. It concludes

that general confinement raises no constitutional concerns—even though the aliens




(2) the mysterious November 12, 2001 crash of an American Airlines plane soon after
takeoff from John F. Kennedy Airport, killing all onboard; (3) the thwarted
December 22, 2001 attempt by Richard Reid to detonate a shoe bomb onboard an
American Airlines plane traveling from Paris to Miami; and (4) the January 2002
kidnapping, and February 2002 beheading of Wall Street Journal reporter Daniel
Pearl in Pakistan. Subsequent investigation would link the last two events to al
Qaeda, with 9/11 mastermind Khalid Sheikh Mohammed claiming particular credit
for the Pearl murder. See Peter Finn, Khalid Sheik Mohammed killed U.S. Journalist
Daniel Pearl, report finds, Wash. Post, Jan. 20, 2011, http://wapo.st/NyvICX; Pam
Belluck, Threats and Responses: The Bomb Plot; Unrepentant Shoe Bomber Is Given
a Life Sentence For Trying to Blow Up Jet, N.Y. Times, Jan. 31, 2003,
http://nyti.ms/ZhFZJF.

                                         29
so confined were mostly Arab and Muslim. But it concludes that restrictive

confinement of such aliens (at least in the absence of individualized suspicion) goes

too far reasonably to relate to national security. See Majority Op., ante at 40–41.

Setting aside the question of judicial competency to make this national security

assessment, the Supreme Court has specifically cautioned against extending Bivens

to claims that propose to show that government officials “went too far” in pursuit

of a legitimate objective. Wilkie v. Robbins, 551 U.S. at 556–57. That caution is

particularly apt here where, before 9/11, the executive had never had to consider

whether, and how restrictively, to confine illegal aliens in the aftermath of a surprise

terrorist attack by aliens operating within this country. Much less had the courts

ever confronted these questions. Precedent provided no easy answer—and certainly

no easy negative answer—to whether it “reasonably related” to national security to

hold lawfully arrested illegal aliens in restrictive confinement, at least until the FBI

and CIA cleared them of terrorist connections. The law does not, after all, invariably

demand individualized suspicion to support the restrictive confinement of lawfully

arrested persons to ensure security, a point I discuss further infra at 62–63, and with

which the majority agrees. See Bell v. Wolfish, 441 U.S. at 560–62; accord Florence

v. Bd. of Chosen Freeholders, 132 S. Ct. at 1523; Whitley v. Albers, 475 U.S. 312, 316


                                          30
(1986); Block v. Rutherford, 468 U.S. 576, 577 (1984); see also Majority Op., ante at

58 n.31.

      Where plaintiffs’ policy-challenging claims thus turn on a “reasonably

related” inquiry implicating national security decisions made within “a complex and

rapidly changing legal framework beset with critical legal judgments that have not

yet been made, as well as policy choices that are by no means easily reached,” we

not only confront a new Bivens context, but also one strongly counseling hesitation.

Arar v. Ashcroft, 585 F.3d at 575, 580 (declining to extend Bivens to claim requiring

“inquiry into the perceived need for the [challenged] policy, the threats to which it

responds, the substance and sources of the intelligence used to formulate it, and the

propriety of adopting specific responses to particular threats”).

      Again, this does not mean that executive detention and confinement decisions

implicating national security are insulated from judicial review. The Constitution’s

guarantee of habeas corpus ensures against that. See Boumediene v. Bush, 553 U.S.

at 771; Hamdi v. Rumsfeld, 542 U.S. 507, 525, 533 (2004); see also Bell v. Wolfish, 441

U.S. at 526.    But the fact that the Constitution expressly affords a liberty-

safeguarding remedy against the sovereign even when national security concerns

are present is hardly an invitation to the judiciary to imply a damages remedy


                                          31
against individual executive officials in these circumstances.          See Lebron v.

Rumsfeld, 670 F.3d at 550 (drawing distinction). Such a decision is more properly

made by the legislative rather than the adjudicative branch of government.20

      Thus, where, as here, plaintiffs urge this court to imply a damages action

where none has been provided by Congress so that persons unlawfully in this

country can challenge executive policy relating to national security in a time of crisis,

a proper regard for separation of powers counsels hesitation in judicially extending

Bivens to that new context. Indeed, I would decline to extend Bivens to plaintiffs’

policy-challenging claims for this reason alone. There is, however, yet one further

factor counseling hesitation.

             4.     Congress’s Failure To Provide a Damages Remedy

      The judiciary will not imply a Bivens action where Congress itself “has

provided what it considers adequate remedial mechanisms for constitutional




20
  Were Congress to afford compensatory relief in the circumstances at issue, it is
hardly obvious that it would place the burden on individual officials rather than the
sovereign on whose behalf they acted. See generally John Paul Stevens, Reflections
About the Sovereign’s Duty to Compensate Victims Harmed by Constitutional
Violations, Lawyers for Civil Justice Membership Meeting (“Stevens Reflections”)
11 (May 4, 2015), available at http://1.usa.gov/1Ih51e4 (proposing that “sovereign,
rather than its individual agents,” compensate any persons whose rights were
violated in course of 9/11 investigation).

                                           32
violations.”   Schweiker v. Chilicky, 487 U.S. 412, 423 (1988).       Even where a

congressionally prescribed remedy is lacking, however, courts will hesitate to

extend Bivens to a new context where there is reason to think Congress’s inaction

is not “inadvertent.” Id.; accord Dotson v. Griesa, 398 F.3d 156, 167 (2d Cir. 2005).

That conclusion is warranted here, where Congress has not provided a damages

remedy to post-9/11 detainees despite its awareness that (1) DOJ was arresting and

detaining illegal aliens as part of its response to 9/11, (2) DOJ might press hard

against constitutional bounds in its efforts to safeguard national security, and

(3) concerns had arisen pertaining to the detention of Arab and Muslim aliens.

      As to the first point, Attorney General Ashcroft and FBI Director Mueller (as

well as other DOJ officials) repeatedly testified before Congress that the arrest of

illegal aliens was part of DOJ’s post-9/11 strategy against terrorism.21

      As to the second point, when Congress enacted the PATRIOT Act in October


21
  See, e.g., Dep’t of Justice Oversight: Preserving Our Freedoms While Defending
Against Terrorism: Hearing Before the S. Comm. on the Judiciary, 107th Cong. 312
(Dec. 6, 2001) (statement of John Ashcroft, Att’y Gen. of the United States)
(explaining “deliberate campaign of arrest and detention to remove suspected
terrorists who violate the law from our streets,” noting that “INS has detained 563
individuals on immigration violations” and that BOP had “acted swiftly to intensify
security precautions in connection with al Qaeda and other terrorist inmates,” and
adding that DOJ “has briefed members of the House, the Senate and their staffs on
more than 100 occasions”).

                                         33
2001, it anticipated possible DOJ overreaching and required the Department’s

Inspector General to review and report semi-annually to Congress on any identified

abuses of civil rights and civil liberties in fighting terrorism.22 Indeed, it is pursuant

to this legislative mandate that the Inspector General provided Congress with the

very OIG Reports upon which plaintiffs rely in pleading their complaint.

      As to the third point, these OIG Reports discussed concerns about the

treatment of confined Arab and Muslim aliens, and Congress’s attention to these

concerns is evident in the public record.23 Despite its awareness of these matters,

however, neither in enacting the PATRIOT Act, nor in the more than thirteen years

that have now followed—during which time portions of the PATRIOT Act were re-

authorized five times24—has Congress afforded a damages remedy to aliens who


22
  See Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (“PATRIOT Act”), Pub. L. No.
107-56, § 1001, 115 Stat. 272, 391 (2001).
23
  See, e.g., Oversight Hearing: Law Enforcement and Terrorism: Hearing Before the
S. Comm. on the Judiciary, 108th Cong. 192 (July 23, 2003) (questioning by Sen.
Patrick Leahy of FBI Director Mueller about OIG report “alleging, among other
things, the abuse of immigrants being held in Federal custody,” particularly
“Muslim and Arab immigrants being held on civil violations of our immigration
laws”).
24
   See Uniting and Strengthening America by Fulfilling Rights and Ensuring
Effective Discipline Over Monitoring Act of 2015 (“USA FREEDOM Act”), Pub. L.
No. 114-23, 129 Stat. 268 (2015); PATRIOT Sunsets Extension Act of 2011, Pub. L. No.

                                           34
were, or in the future could be, detained in connection with terrorism investigations.

We must presume that Congress was aware that alternative, albeit non-

compensatory, remedies were available to challenge unconstitutional confinement,

notably, habeas corpus and the “remedial mechanisms established by the BOP,

including suits in federal court for injunctive relief.” Correctional Servs. Corp. v.

Malesko, 534 U.S. at 74 (observing that injunctive relief has long been recognized as

proper means for altering unconstitutional policy); see Bell v. Wolfish, 441 U.S. at

526 (habeas corpus review).25 Where Congress, with awareness of the concerns at

issue, as well as the remedies available to address them, legislates repeatedly in an



112-14, 125 Stat. 216 (2011); Act to Extend Expiring Provisions of the USA PATRIOT
Improvement and Reauthorization Act of 2005 and Intelligence Reform and
Terrorism Prevention Act of 2004 until February 28, 2011, Pub. L. No. 111-141, 124
Stat. 37 (2010); USA PATRIOT Act Additional Reauthorizing Amendments Act of
2006, Pub. L. No. 109-178, 120 Stat. 278 (2006); USA PATRIOT Improvement and
Reauthorization Act of 2005, Pub. L. No. 109-177, 120 Stat. 192 (2005).
25
   MDC Plaintiff Baloch was among the illegal aliens arrested in the 9/11
investigation who filed a habeas petition to challenge his confinement. See Turkmen
v. Ashcroft, No. 02 CV 2307 (JG), 2006 WL 1662663, at *5 (E.D.N.Y. June 14, 2006)
(“Turkmen I”) (stating that Baloch filed habeas petition and six weeks later was
transferred from ADMAX SHU to general population), aff’d in part, vacated in part,
589 F.3d 542 (2d Cir. 2009) (“Turkmen II”); see also OIG Report 87, 99–100, 102
(reporting other detainees’ filing of habeas petitions).
       The Ninth Circuit has cited the availability of a habeas remedy (and plaintiffs’
pursuit of such relief) as a factor counseling hesitation in extending Bivens to claims
of unlawful detention. See Mirmehdi v. United States, 689 F.3d at 982.

                                          35
area without affording a damages remedy, there is strong reason to think that its

inaction was not inadvertent and, thus, for the judiciary to hesitate before extending

Bivens to that area. See Klay v. Panetta, 758 F.3d 369, 376 (D.C. Cir. 2014) (“If

Congress has legislated pervasively on a particular topic but has not authorized the

sort of suit that a plaintiff seeks to bring under Bivens, respect for the separation of

powers demands that courts hesitate to imply a remedy.”); Lebron v. Rumsfeld, 670

F.3d at 551–52 (observing that where “Congress was no idle bystander” and had

“devoted extensive attention” to the concerns at issue in case but nonetheless did

not create damages remedy, court could infer that “congressional inaction ha[d] not

been inadvertent”); cf. Arar v. Ashcroft, 585 F.3d at 573 (stating that “complexity”

of remedial immigration scheme created (and frequently amended) by Congress

would ordinarily warrant “strong inference that Congress intended the judiciary to

stay its hand and refrain from creating a Bivens action in this context”).

      Accordingly, insofar as plaintiffs invoke Bivens to challenge an official

executive policy for the restrictive confinement and strip searching of illegal aliens

in the aftermath of the 9/11 attacks, I conclude that their claims must be dismissed

because a Bivens remedy has not been extended to such a context, and factors

strongly counsel against this court doing so here. If illegal aliens should be afforded


                                          36
a damages remedy to challenge an executive policy implicating immigration and

national security authority, that decision should be made by Congress rather than

by the courts. See Arar v. Ashcroft, 585 F.3d at 580–81 (“Congress is the appropriate

branch” to decide whether policy decisions “directly related to the security of the

population and the foreign affairs of the country” should be “subjected to the

influence of litigation brought by aliens”).

II.   Defendants Are Entitled to Qualified Immunity

      A.     The Concept of Qualified Immunity

      Whether or not a Bivens action is available to challenge the executive policy

at issue, defendants are entitled to dismissal on grounds of qualified immunity.

Qualified immunity—a concept derived from common law—shields federal and

state officials from claims for money damages “unless a plaintiff pleads facts

showing that (1) the official violated a statutory or constitutional right, and (2) the

right was ‘clearly established’ at the time of the challenged conduct.” Ashcroft v. al-

Kidd, 131 S. Ct. 2074, 2080 (2011) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)). For law to be clearly established, it is not necessary to identify a case

directly on point. But precedent must have spoken with sufficient clarity to have

placed the constitutional question “beyond debate.” Id. at 2083; accord Carroll v.


                                          37
Carman, 135 S. Ct. 348, 350 (2014). Put another way, the law must have made “the

contours” of the asserted right “sufficiently clear that every reasonable official

would have understood that what he is doing violates that right.” Ashcroft v. al-

Kidd, 131 S. Ct. at 2083 (internal quotation marks omitted).

       Qualified immunity affords such a broad shield to protect not simply

government officials but government itself, specifically, “government’s ability to

perform its traditional functions.” Wyatt v. Cole, 504 U.S. 158, 167 (1992). Thus,

qualified immunity is afforded to ensure both that talented persons are not deterred

from entering public service by the threat of crippling damages suits, see id., and

that those in government service act “with the decisiveness and the judgment

required by the public good,” Scheuer v. Rhodes, 416 U.S. 232, 240 (1974); accord

Filarsky v. Delia, 132 S. Ct. 1657, 1665 (2012); Richardson v. McKnight, 521 U.S. 399,

409 (1997) (describing “unwarranted timidity” on the part of those engaged in

public’s business as “most important special government immunity-producing

concern”); Amore v. Novarro, 624 F.3d 522, 530 (2d Cir. 2010) (recognizing that

qualified immunity is animated by “concern that for the public benefit, public

officials be able to perform their duties unflinchingly and without constant dread

of retaliation”).


                                         38
      Toward this end, qualified immunity serves to give public officials “breathing

room to make reasonable but mistaken judgments” without fear of disabling

liability. Messerschmidt v. Millender, 132 S. Ct. 1235, 1244 (2012) (internal quotation

marks omitted). Indeed, the standard is sufficiently forgiving that it protects “‘all

but the plainly incompetent or those who knowingly violate the law.’” Ashcroft v.

al-Kidd, 131 S. Ct. at 2085 (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).26

      It is difficult to imagine a public good more demanding of decisiveness or

more tolerant of reasonable, even if mistaken, judgments than the protection of this

nation and its people from further terrorist attacks in the immediate aftermath of the

horrific events of 9/11.27 Whatever lessons hindsight might teach about how best to

achieve this legitimate government objective within our system of laws, I cannot



26
  The Supreme Court’s recent repeated unanimous awards of qualified immunity
emphasize the narrow circumstances in which government officials may be held
personally liable for their actions in suits for money damages. See, e.g., Taylor v.
Barkes, 135 S. Ct. 2042, 2044 (2015); Carroll v. Carman, 135 S. Ct. at 350–52; Lane v.
Franks, 134 S. Ct. 2369, 2383 (2014); Wood v. Moss, 134 S. Ct. 2056, 2070 (2014);
Plumhoff v. Richard, 134 S. Ct. 2012, 2023–24 (2014); Stanton v. Sims, 134 S. Ct. 3, 7
(2013).
27
  See generally Stevens Reflections 9 (advocating absolute immunity for “dedicated
public officials”—including Ashcroft and Mueller—who, in aftermath of 9/11, were
“attempting to minimize the risk of another terrorist attack,” while proposing that
federal government assume responsibility for compensating any persons whose
rights were violated).

                                          39
conclude that defendants here were plainly incompetent or defiant of established

law in instituting or maintaining the challenged restrictive confinement policy.

Insofar as the majority decides otherwise based on its determinations that plaintiffs

have (1) plausibly pleaded violations of Fourth and Fifth Amendment rights, (2)

which rights were clearly established at the time of defendants’ actions, I

respectfully dissent. As to the second point in particular, I think the majority defines

established law at an impermissibly “high level of generality.” Id. at 2084.

      B.     Punitive Confinement

      The MDC Plaintiffs having been lawfully arrested for, but not yet convicted

of, violations of federal immigration law, their confinement status was that of pre-

trial detainees. The Fifth Amendment guarantee of substantive due process does not

permit pre-trial detainees to be subjected to confinement, or to restrictive conditions

of confinement, “for the purpose of punishment.” Bell v. Wolfish, 441 U.S. at 538.

At the same time, due process does not preclude restrictive confinement “incident

of some other legitimate government purpose.” Id. In short, pre-trial confinement,

or a condition of pre-trial confinement is not deemed “punishment” in the abstract,

but only by virtue of the purpose for which it is imposed.

      To maintain a punitive confinement claim, then, a pre-trial detainee must


                                          40
plausibly plead that a defendant imposed restrictive confinement with the specific

intent to punish. See id. Where, as here, plaintiffs propose for such intent to be

implied, they must plead facts sufficient to admit a plausible inference that the

challenged conditions of their confinement were “not reasonably related to a

legitimate goal” but, rather, were “arbitrary or purposeless.” Id. at 539. The burden

is significant because a reasonable relatedness inquiry is not an end in itself. Rather,

it is a proxy for determining a defendant’s true intent. Thus, a plaintiff does not

plausibly plead punitive intent simply by alleging some mismatch between

challenged conditions of confinement and the legitimate goal they are intended to

serve. See, e.g., id. at 558–60 (rejecting challenge to routine body cavity searches of

pre-trial detainees following contact visits even though there had been only one

reported attempt to smuggle contraband into facility in body cavity); accord Block

v. Rutherford, 468 U.S. at 587 (rejecting lower courts’ characterization of total ban

on contact visits as excessive in relation to security and other interests at stake). The

mismatch must be so glaring as to make the challenged condition “arbitrary or

purposeless” relative to any legitimate goal.        Moreover, when the professed

legitimate goal is security, the plausibility of any arbitrary or purposeless assertion

must be considered in light of the “wide-ranging deference” that the law accords


                                           41
prison administrators in determining the conditions necessary to preserve discipline

and security. Bell v. Wolfish, 441 U.S. at 547 (cautioning that courts must not

depend on their own “idea of how best to operate a detention facility”); accord

Florence v. Bd. of Chosen Freeholders, 132 S. Ct. at 1517; Trammell v. Keane, 338

F.3d 155, 163 (2d Cir. 2003).

      Further, as the Supreme Court recently explained in rejecting an earlier

discriminatory confinement challenge to the very policy here at issue, plaintiffs

cannot carry their pleading burden by alleging facts that admit only a “possibility”

of defendants’ proscribed intent. Ashcroft v. Iqbal, 556 U.S. at 678. “[F]acts that are

merely consistent with a defendant’s liability . . . stop[] short of the line between

possibility and plausibility of entitlement to relief.” Id. (internal quotation marks

omitted). This is particularly so where “more likely” legitimate explanations for

defendants’ actions are “obvious.” Id. at 681–82.

             1.     DOJ Defendants

      The panel majority concludes—and I agree—that plaintiffs fail plausibly to

plead that the DOJ hold-until-cleared policy, as applied ab initio to illegal aliens

arrested in the course of the FBI’s 9/11 investigation, implies the DOJ Defendants’

punitive intent. The “obvious” and “more likely explanation[]” for the policy was


                                          42
the government’s legitimate interest in national security, specifically, in identifying

and apprehending any persons connected with the 9/11 terrorist attacks and in

detecting and preventing future attacks. Id. In pursuing those goals, the DOJ

Defendants were entitled to assume that subordinates would lawfully implement

the hold-until-cleared policy. See Majority Op., ante at 40; see also Turkmen v.

Ashcroft, 915 F. Supp. 2d 314, 340 (E.D.N.Y. 2013) (“Turkmen III”).

      Where I depart from the majority is in its determination that plaintiffs

plausibly plead that the DOJ Defendants’ legitimate national security purpose

transformed to proscribed punitive intent by November 2001, when they approved

merger of the FBI New York detainee list with the INS national detainee list, thereby

maintaining the MDC Plaintiffs in the ADMAX SHU pending FBI-CIA clearance

without individualized suspicion of these aliens’ connection to terrorism. See

Majority Op., ante at 40–42. Much less can I agree that clearly established law

alerted every reasonable official that such actions violated substantive due process.28


28
  Plaintiffs themselves never raised this lists-merger theory, either in their briefs to
this court or in the district court. The majority, however, views merger of the New
York and national lists as the critical event because it construes the pleadings to
allege that “illegal aliens were being detained in punitive conditions of confinement
in New York” with “no suggestion that those detainees were tied to terrorism except
for the fact that they were, or were perceived to be Arab or Muslim.” Majority Op.,
ante at 40–41. This is not apparent in the record.

                                          43
      First, insofar as the November 2001 lists-merger decision is the critical factor




       For example, when MDC Plaintiff Purna Raj Bajracharya was placed in
restrictive confinement, federal officials knew that, approximately two weeks before
the 9/11 attacks, he had been observed videotaping a Queens building that housed
both a New York FBI unit and the Queens County District Attorney’s Office. See id.
at 19. They further knew that when Bajracharya—who had lived illegally in the
United States for five years—was questioned about this conduct, he falsely claimed
to be a tourist. While these circumstances did not conclusively link Bajracharya to
terrorism, no more so did Zacarias Moussaoui’s pre-9/11 interest in flight simulator
training for large jets. What both circumstances did provide, however, was
individualized suspicion for investigating these mens’ ties to terrorism, which in
Moussaoui’s case led to his conviction for participation in the 9/11 conspiracy. See
United States v. Moussaoui, 591 F.3d 263, 266 (4th Cir. 2010).
       Further, New York list detainees were not uniformly detained in “punitive”
conditions—by which I understand the majority to be referring to highly restrictive
conditions of confinement rather than to the intent with which such restrictions were
imposed. Much less were they so confined for no reason other than ethnicity or
religion. This is evident from the fact that the vast majority of the approximately 300
persons on the New York list at the time of the merger decision were Arab or
Muslim. Nevertheless, no more than 84 detainees were ever restrictively confined
in the ADMAX SHU. See OIG Report 2, 22, 111. The remainder were held in
general confinement at the Passaic County Jail. The designation difference appears
generally to have been based on whether an arrested illegal alien was designated
“high interest,” “of interest,” or “interest undetermined” to the 9/11 investigation.
See OIG Report 18, 111 (explaining that arrested illegal aliens in first category were
generally held in high security confinement at MDC, while persons in latter two
categories were generally held in less restrictive confinement at Passaic County Jail).
Nevertheless, because the OIG Report provides no specifics on this point, and
because plaintiffs allege that some of them were detained at the MDC “even though
they had not been classified ‘high interest,’” Fourth Am. Compl. ¶ 4. I do not
pursue the matter further. Rather, I proceed to explain why plaintiffs fail, even
under the majority’s lists-merger theory, plausibly to plead a claim for punitive (or
discriminatory) confinement, much less one supported by clearly established law.

                                          44
in the majority’s identification of a plausible punitive confinement claim, plaintiffs

fail to plead a sufficient factual basis for ascribing the merger decision to any of the

three DOJ Defendants. See Ashcroft v. Iqbal, 556 U.S. at 678. Their allegations—that

Attorney General Ashcroft “ordered that” New York list detainees “be detained

until cleared and otherwise treated as ‘of interest,’” and that FBI Director Mueller

and INS Commissioner Ziglar “were fully informed of this decision, and complied

with it,” Fourth Am. Compl. (“Compl.”) ¶ 47—are plainly not based on personal

knowledge and, in fact, are belied by the very OIG Report on which they rely to

support their claims, see id. ¶ 3 n.1. That report states quite clearly that it was

Associate Deputy Attorney General Stuart Levey who, at the end of the November

2, 2001 meeting with FBI and INS representatives, “decided that all the detainees on

the New York list would be added to the INS Custody List and held without bond.”

OIG Report 56. To be sure, plaintiffs profess to incorporate the OIG Report into their

pleadings only to the extent it is not “contradicted” by their own allegations.

Compl. ¶ 3 n.1. But that begs the question of whether there is sufficient factual

matter—either in plaintiffs’ allegations or in the OIG Report—plausibly to ascribe

merger responsibility to any of the DOJ Defendants. There is not. Nothing in the

OIG Report indicates that Levey’s merger decision was ever ordered or endorsed


                                          45
by Attorney General Ashcroft, FBI Director Mueller, or INS Commissioner Ziglar,

or even communicated to them.

      In concluding otherwise, the majority asserts that OIG identification of Levey

as the lists-merger decisionmaker does not absolve Ashcroft of responsibility

because the OIG appears not to have asked Ashcroft about his role in that decision.

See Majority Op., ante at 50. To the extent this implies OIG negligence or oversight,

that hardly supplies a factual basis for inferring Ashcroft’s responsibility. See

Ashcroft v. Iqbal, 556 U.S. at 678. In any event, negligence is belied by the OIG’s

detailed 198-page, single-spaced report, which includes a careful discussion of

when, how, and by whom the merger decision was made. See OIG Report 55–57;

see also Compl. ¶ 3 n.1 (describing “well-documented” OIG Report).29

      Nor can the majority infer Ashcroft’s responsibility simply by referencing “the

importance of the merger and its implications for how [Ashcroft’s] lawful original




29
   The majority responds that I mistakenly treat “the OIG reports as a repository of
all . . . facts” relevant to plaintiffs’ claims, “measur[ing] plausibility by the absence
or presence of fact-findings” in these reports. See Majority Op., ante at 50. Not so.
It is plaintiffs who support their pleadings by incorporating the OIG Reports. And
it is the majority that maintains that statements in (or in the instant example, an
omission from) the OIG Report, reasonably establish the plausibility of plaintiffs’
claims. I herein demonstrate only why no “factual matter” supports such a
conclusion. Ashcroft v. Iqbal, 556 U.S. at 678.

                                           46
[hold-until-cleared] order was being carried out.” Majority Op., ante at 51. Not only

is the assertion conclusory, but also Ashcroft v. Iqbal holds that even facts “merely

consistent with a defendant’s liability . . . stop[] short of the line between possibility

and plausibility.” 556 U.S. at 681–82 (internal quotation marks omitted).

      Insofar as the majority maintains that the OIG Report itself provides factual

support for a plausible inference that Ashcroft, not Levey, was the ultimate merger

decisionmaker, the conclusion does not bear close examination. For example, the

majority highlights part of the OIG Report indicating that, at the same November

2 meeting where the lists-merger question arose, an INS official questioned the need

for CIA (as well as FBI) checks prior to releasing 9/11 detainees, prompting Levey

to reply that he would need to check to see if “‘any detainees could be released

without the CIA check.’” Majority Op., ante at 51 (quoting OIG Report 56). The

majority reasons that if this statement is construed to suggest Levey’s “lack of

authority” to make a decision as to CIA checks, it plausibly “supports the conclusion

that Levey . . . had to take [the question] to more senior officials.” Id. at 51–52. The

majority then quotes another part of the OIG Report indicating that, in late

November, when the INS Chief of Staff asked if DOJ would reconsider the CIA

check requirement, Levey was still concerned about “‘chang[ing] the CIA check


                                           47
policy without additional input.’” Id. at 52 (quoting OIG Report 62). It concludes

that “if Levey was not comfortable changing the CIA check policy without input

from more senior officials, he certainly would not have been comfortable making the

decision on his own to double the number of detainees subject to that policy in the

first instance” and, therefore, it is plausible to think that he brought the question to

Ashcroft. Id.

      This reasoning is wholly speculative in assuming Levey’s equal discomfort

with the CIA check and merger decisions. Moreover, the majority’s inference that

Ashcroft was the consulted “senior official” is defeated by the very OIG Report on

which it purports to rely. That report specifically identifies the person Levey

consulted about continuing CIA checks: it was not Attorney General Ashcroft, but

“David Laufman, the Deputy Attorney General’s Chief of Staff.” OIG Report 62. It

was Laufman who advised Levey to continue the CIA checks. See id.30 In its

footnote acknowledgment of Laufman’s role, the majority denies any intent to imply

Ashcroft’s responsibility for the CIA checks decision. It maintains that “the only




30
  The majority can hardly have overlooked the OIG’s identification of Laufman
because it occurs in the very sentence of the Report that the majority quotes (in part)
about Levey’s continuing discomfort with making a CIA check decision in late
November 2001. See OIG Report 62.

                                          48
relevance of the CIA checks decision, period, is that Levey was not capable of

making it on his own, suggesting that he also would not be able to make the list

merger decision on his own.” Majority Op., ante at 52 n.27. What the majority fails

to explain, however, is how that analogy supports an inference that Ashcroft made

the merger decision.

      While that could end this discussion, I further note that the OIG Report does

not, in fact, permit one to infer from Levey’s discomfort with canceling CIA checks

on his own that he must have been equally uncomfortable with making the lists-

merger decision. The OIG Report expressly states that Levey made the lists-merger

decision “[a]t the conclusion of the [November 2] meeting” at which the subject was

first raised to him. OIG Report 56. In short, there was no delay in Levey’s making

of the merger decision for him to consult with Ashcroft or anyone else, leaving the

majority’s reasoning on this point wholly without any basis in fact.

      The majority responds that because “the issue of the New York list was

discovered in October 2001, . . . surely it is plausible that Levey consulted with more

senior officials, including Ashcroft, prior to [the November 2] meeting.” Majority

Op., ante at 53 (emphasis in original). Even if this were an accurate account of

events, it admits no more than a possibility that Levey consulted with anyone in the


                                          49
interim, much less that the person consulted was Ashcroft. But I do not think this

account is accurate. While the OIG Report does detail an October 22, 2001 meeting

at which DOJ, FBI, and INS representatives discussed “problems presented by the

New York List,” the critical fact omitted by the majority is that Levey was not in

attendance. OIG Report 55. The OIG Report states that what Levey attended was

a “follow-up meeting” on November 2, 2001. It was there that he heard the

competing views of the three interested entities, and made the merger decision. Id.

at 55–56. The majority nevertheless deems it plausible that Levey learned about the

October New York list discussion in advance of the November meeting because

“Levey would not attend the November 2 meeting without knowing its agenda.”

Majority Op., ante at 53 n.29. This gave him “time to consult with more senior

officials, including Ashcroft, before communicating a decision” at the November 2

meeting. Id. (emphasis added). Such attenuated reasoning stops well “short of the

line between possibility and plausibility.” Ashcroft v. Iqbal, 556 U.S. at 681–82

(internal quotation marks omitted). It is pure speculation.31


31
  In another footnote, the majority further asserts that Levey’s communication with
Ashcroft about the lists-merger decision, and Ashcroft’s approval of the merger, find
support in Ziglar’s statement to the OIG that “he [i.e., Ziglar] contacted the Attorney
General’s Office on November 7, 2001 [i.e., five days after Levey had already made
the merger decision], to discuss concerns about the clearance process, especially the

                                          50
      Thus, the pleadings, even with incorporation of the OIG Report, do not

“contain sufficient factual matter” plausibly to ascribe the lists-merger decision to

the DOJ Defendants Ashcroft v. Iqbal, 556 U.S. at 678 (stating that well-pleaded

facts must permit court to infer more than mere possibility of misconduct).

      Second, even if plaintiffs could plausibly allege the DOJ Defendants’

responsibility for the merger decision—which they cannot—plaintiffs fail to plead

that these defendants thereby intended for plaintiffs to be held in the MDC’s

ADMAX SHU. The Complaint pleadings quoted at the start of the preceding point,

see supra at 44–45, assert only that New York list detainees should be designated as

“of interest” and held until cleared; they make no mention of any DOJ Defendant

dictating aliens’ continued confinement in the ADMAX SHU, or even their

awareness of that result. Indeed, after merger, most New York list detainees

continued to be held in general confinement at the Passaic County Jail. See OIG



impact of adding the New York cases to the INS Custody list.” OIG Report 66. But
the OIG Report makes clear that who Ziglar called was not Ashcroft himself, but his
Chief of Staff, and that the person he in fact spoke with was Deputy Chief of Staff
David Israelite. Id. at 66–67. Further, when Ziglar’s quoted statement is read in the
context of preceding and subsequent paragraphs, it is plain that his concerns related
only to the “slow pace” of the FBI’s clearance process, not to the conditions of
confinement for New York list detainees held at the MDC. Id. These facts cannot
admit a plausible inference that Ashcroft made the merger decision, much less that
he made it for a punitive purpose.

                                         51
Report 111.

      Moreover, the OIG Report’s detailed discussion of the lists-merger decision

gives no indication that the issue of continued restrictive—as opposed to

general—confinement informed the merger decision in any way. The Report

explains that INS officials opposed merger because of “how it would look when

[INS] statistics regarding the number of September 11 detainees doubled overnight.”

OIG Report 55. The INS feared these high numbers would persist because of the

time it was taking the FBI New York office to conduct clearance inquiries. The INS

predicted that such delay would make it difficult for its attorneys to argue for

continued detention without bail. See id. at 55–56.32 Viewed in this context, the

statement of Victor Cerda, Ziglar’s Chief of Staff, explaining INS’s opposition to the

merger decision—“INS did not want to begin treating all the detainees on the New

York list under the more restrictive INS policies applicable to September 11

detainees,” OIG Report 56—can only be understood to reference the INS policy of



32
   At the same time that the OIG Report criticized the slow pace of FBI clearance, it
acknowledged that the FBI New York office was under enormous pressure after the
9/11 attacks, both in investigating that event and in preventing future attacks. The
New York office had by far the most leads to pursue, in the course of which it
encountered the most illegal aliens. See OIG Report 2, 22 (indicating that, of the 762
illegal aliens arrested during the 9/11 investigation nationwide through August 6,
2002, 491 were arrested in New York).

                                         52
holding all 9/11 detainees without bond, a restriction that it did not apply to illegal

aliens generally, see id. at 73. In sum, the merger debate between the INS and FBI

was about whether illegal aliens on the New York list should continue to be

detained at all, not about the conditions of their confinement. Thus, the debate

admits no inference that the merger decision—by whomever made—was motivated

by a desire to subject the MDC Plaintiffs to restrictive confinement.

      Third, as the district court observed in dismissing plaintiffs’ punitive

confinement claim against the DOJ Defendants, plaintiffs do not allege that these

defendants “were even aware” of the challenged restrictive confinement conditions

at the MDC. Turkmen III, 915 F. Supp. 2d at 340. The majority nevertheless

concludes that the Complaint admits an inference of such awareness, pointing to

allegations that (1) FBI Director Mueller oversaw the 9/11 investigation from FBI

Headquarters, see Compl. ¶¶ 56–57); and (2) the DOJ Defendants “received detailed

daily reports of the arrests and detentions,” id. ¶ 47. See Majority Op., ante at 42.

I respectfully submit that these allegations admit no more than a possibility that the

DOJ Defendants ever learned of the particular conditions of confinement imposed

by BOP officials at the MDC—or, indeed, at any of the other facilities around the

country where the 738 illegal aliens arrested in the course of the 9/11 investigation



                                          53
were held until cleared.

      The first allegation, that FBI Director Mueller oversaw the vast 9/11

investigation from headquarters—as opposed to the investigation being run out of

one or more field offices—says nothing to support an inference that Mueller would

therefore have had personal knowledge as to the particular confinement conditions

imposed by the BOP on MDC detainees. See Ashcroft v. Iqbal, 556 U.S. at 678

(holding that complaint must do more than plead facts “merely consistent with a

defendant’s liability” to cross the line from “possibility” to “plausibility”). To be

sure, plaintiffs allege that the MDC defendants formulated the challenged restrictive

conditions “in consultation with the FBI.” Compl. ¶ 65.          But the FBI is an

organization with more than 13,000 agents among 30,000 employees. Thus, this

pleading hardly admits an inference that the FBI Director himself (much less the

Attorney General or INS Commissioner) personally participated in or even knew of

these consultations.

      As to the second allegation highlighted by the majority, even assuming

arguendo that it might admit an inference that the DOJ Defendants received daily

reports on the number of illegal aliens detained in the 9/11 investigation, and on

facts about such persons relevant to the ongoing terrorism investigation, it is pure



                                         54
conjecture to think that daily reports to federal authorities at this high level detailed

the particular conditions of confinement under which each arrested alien was being

held at the various facilities being used for that purpose. See id. Indeed, as the

district court observed, plaintiffs themselves allege that the challenged conditions

of confinement at the MDC were the “result” of the DOJ Defendants’ policy of

holding illegal aliens until cleared, rather than a specifically approved element of

that policy. Turkmen III, 915 F. Supp. 2d at 340 (citing Compl. ¶ 61).

      Nor do those parts of the OIG Report cited by the majority support a different

conclusion. See Majority Op., ante at 42–44. A BOP official’s statement that “the

Department [of Justice] was aware of the BOP’s decision to house the September 11

detainees in high-security sections in various BOP facilities,” OIG Report 19

(emphasis added), is too vague to ascribe personal awareness to the three DOJ

Defendants in this case.33     Moreover, the statement references how the BOP

generally implemented the hold-under-clear policy throughout the country—which

33
  Indeed, the OIG Report indicates that a number of DOJ witnesses—including
Michael Chertoff, the Assistant Attorney General in charge of the Criminal Division;
his Deputy Alice Fisher, who oversaw terrorism issues in the division; David
Israelite, the Deputy Chief of Staff to the Attorney General; and Southern District of
New York Deputy U.S. Attorney David Kelley, the lead prosecutor on the 9/11
investigation—stated that they either had “no information” or “no input” into where
detainees would be held or the conditions of their confinement at the various BOP
facilities. Id. at 20.

                                           55
the panel concludes does not support plausible constitutional claims against these

defendants. It does not reference the particular MDC restrictive confinement here

at issue.

       Insofar as the Attorney General’s Deputy Chief of Staff recalled “one

allegation of prisoner mistreatment being called to the attention of the Attorney

General,” id. at 20, a single complaint suggests rogue abuse, not the restrictive

confinement policy at issue here. Further, the Attorney General’s response was not

to approve such conduct, but to call for a staff inquiry, hardly action implying

punitive intent. See id.

       BOP Director Kathy Hawk Sawyer did tell the OIG of conversations she had

in the weeks following 9/11 with the Deputy Attorney General’s Chief of Staff,

David Laufman, and the Principal Associate Deputy Attorney General, Christopher

Wray, in which these men expressed “concerns about detainees ability to

communicate both with those outside the facility and with other inmates,”and urged

the BOP to take “policies to their legal limit” to prevent such communication in

order “to give officials investigating the detainees time to ‘do their job.’” Id. at

112–13. But statements by members of the Deputy Attorney General’s staff admit

no more than a “possibility” that the Attorney General himself was aware of their



                                        56
content. Ashcroft v. Iqbal, 556 U.S. at 678. That conclusion applies with even more

force to the FBI Director or INS Commissioner. Moreover, the Laufman-Wray

communications appear to have urged a communication blackout for all 9/11

detainees, not just those held at the MDC. See OIG Report 113. Thus, they cannot

support an inference that the DOJ Defendants knew the particular restrictive

conditions imposed in that facility. Further, it appears that the BOP lifted the

communications blackout on 9/11 detainees—even at the MDC—by mid-October

2001, see id. at 114, which is before the November merger decision that is the

majority’s triggering date for a plausible claim of punitive and discriminatory

confinement by MDC Plaintiffs. Thus, communications before the November

merger, by persons other than the DOJ Defendants, about a condition of

confinement that BOP lifted before the merger decision was made, support no

inference as to what the DOJ Defendants knew about conditions of confinement at

the MDC in November 2001.34

      Fourth, even if plaintiffs’ allegations were sufficient to admit an inference that



34
  For the same reasons that I think pleadings related to the lists-merger decision do
not admit a plausible inference that the DOJ Defendants knew of the particular
restrictive conditions of confinement at the MDC, I do not think they admit a
plausible inference that the DOJ Defendants knew that such conditions were being
imposed without individualized suspicion of terrorist connections.

                                          57
the DOJ Defendants knew that, as a consequence of the lists’ merger, MDC Plaintiffs

would remain in restrictive confinement, that would be insufficient to imply the

requisite specific intent. As the Supreme Court explained in Ashcroft v. Iqbal,

“purposeful” conduct “requires more than intent as volition or intent as awareness

of consequences.” 556 U.S. at 681. It requires that a decisionmaker undertake a

course of action “‘because of,’ not merely ‘in spite of’ the action’s adverse effects.”

Id. (internal quotation marks and citation omitted). Here, the pleadings provide no

factual basis to conclude that anyone made the merger decision because it would

keep the MDC Plaintiffs in restrictive confinement.

      Fifth, plaintiffs fail in any event plausibly to allege facts admitting an

inference that their continued MDC restrictive confinement after November 2001

was “arbitrary or purposeless” to any legitimate objective, so that plaintiffs’ real

intent must have been punitive. Bell v. Wolfish, 441 U.S. at 539. That inference is,

I submit, foreclosed by the “obvious” and “more likely” explanation for the

challenged action: the DOJ Defendants’ determination to identify and apprehend

anyone involved in the 9/11 attacks and to safeguard the nation from further

terrorist attacks. Ashcroft v. Iqbal, 556 U.S. at 681–82.

      This non-punitive motivation is no after-the-fact invention. The Supreme



                                          58
Court recognized it to motivate the entire vast investigation that followed 9/11 and

pursuant to which plaintiffs were arrested and confined. See id. at 667 (stating that

“FBI and other entities within the Department of Justice began an investigation of

vast reach to identify the [9/11] assailants and prevent them from attacking anew,”

dedicating “more than 4,000 special agents and 3,000 support personnel to the

endeavor”). The OIG Report makes the same point. See OIG Report 12–13 (noting

Attorney General’s directive that all components of DOJ “focus their efforts on

disrupting any additional terrorist threats,” and general understanding within DOJ

that every available legal means should be used “to make sure that no one else was

killed”).

      The panel majority acknowledges that national security concerns “might well”

have motivated defendants’ challenged actions, see Majority Op., ante at 106,

including the merger decision on which it relies to deny dismissal to the DOJ

Defendants, see id. at 54–55 (quoting Levey’s statement to OIG that, in merging lists,

“he wanted to err on the side of caution so that a terrorist would not be released by

mistake,” OIG Report 56). Indeed, the OIG Report specifically concludes that the

merger decision “was supportable, given the desire not to release any alien who

might be connected to the [9/11] attacks or [to] terrorism.” OIG Report 71.



                                         59
Nevertheless, the majority maintains that, even if the DOJ Defendants were intent

on ensuring national security, the mismatch between that object and the restrictive

confinement conditions at the MDC was so great (in the absence of individualized

suspicion) as to be deemed arbitrary and purposeless, admitting an inference of

punitive intent. See Majority Op., ante at 55–58.

      Whether a court, upon identifying an obvious non-punitive intent for

challenged conduct, can nevertheless allow plaintiffs to pursue a substantive due

process claim on a theory of implied punitive intent is not apparent. See, e.g.,

Ashcroft v. Iqbal, 556 U.S. at 683 (rejecting discrimination claim in such

circumstances); Block v. Rutherford, 468 U.S. at 589 (instructing that once court

identifies legitimate purpose for challenged confinement policy, its inquiry should

end because “further ‘balancing’ result[s] in an impermissible substitution of [the

court’s] views” for those of confining authorities). Certainly, the conclusion is not

placed “beyond debate” by clearly established law, without which defendants must

be afforded qualified immunity. Carroll v. Carmon, 135 S. Ct. at 350; Ashcroft v. al-

Kidd, 131 S. Ct. at 2083.

      In urging otherwise, the majority cites Bell v. Wolfish, 441 U.S. 520, and Iqbal

v. Hasty, 490 F.3d 143. See Majority Op., ante at 61. Bell v. Wolfish held that if a



                                         60
condition of pre-trial confinement “is not reasonably related to a legitimate goal—if

it is arbitrary or purposeless—a court permissibly may infer that the purpose of the

government action is punishment.” 441 U.S. at 539. But that simply states a

“general proposition,” which affords “little help in determining whether the

violative nature of particular conduct is clearly established.” Ashcroft v. al-Kidd,

131 S. Ct. at 2084. Moreover, because Wolfish itself rejected all constitutional

challenges to the restrictive conditions there at issue, see 441 U.S. at 560–62, it hardly

made the parameters of the substantive due process ban on punitive pre-trial

confinement “sufficiently clear that every reasonable official would have

understood” that the restrictive conditions here at issue were arbitrary or

purposeless to ensuring national security in the absence of individualized suspicion

of terrorism, Ashcroft v. Al-Kidd, 131 S. Ct. at 2083 (holding that unless law is so

clearly established, official is entitled to qualified immunity).

      As for Iqbal v. Hasty, this court did not there place beyond dispute the need

for individualized suspicion of terrorism to place 9/11 detainees in restrictive

confinement. Indeed, that case made no mention of the lack of such suspicion in

observing that “[t]he right of pretrial detainees to be free from punitive restraints

was clearly established at the time of the events in question, and no reasonable



                                           61
officer could have thought that he could punish a detainee by subjecting him to the

practices and conditions alleged by the Plaintiff.” Iqbal v. Hasty, 490 F.3d at 169.

In fact, this statement was made in concluding that plaintiffs had adequately alleged

Warden Hasty’s express punitive intent. That conclusion having been reached

under a pleading standard abrogated by the Supreme Court in Ashcroft v. Iqbal, 556

U.S. at 680, Hasty’s preclusive effect here is open to question. But even if we assume

that this court there correctly concluded that the prohibition on punitive restraints

is clearly established in any circumstance where a defendant acts with the express

intent to punish, Hasty did not hold that the same conclusion applies in the myriad

circumstances where plaintiffs propose to imply intent by challenging the

reasonableness of a restraint relative to a legitimate objective. Certainly, Hasty did

not hold it well established that the restrictive confinement of lawfully arrested

persons without individualized suspicion of a security risk is implicitly punitive.

      Meanwhile, considerable law indicates that individualized suspicion is

generally not required to impose restrictive conditions of confinement on lawfully

arrested detainees in pursuit of a legitimate security objective. Block v. Rutherford,

468 U.S. at 585–87, upheld a blanket prohibition on pre-trial detainees’ contact visits,

observing that the “identification of those inmates who have propensities for



                                          62
violence, escape, or drug smuggling is a difficult if not impossible task,” id. at 587.

Bell v. Wolfish, 441 U.S. at 558, rejected a challenge to body cavity searches of all

pre-trial detainees after contact visits even though there had been only a single past

incident of contraband being concealed in a body cavity. Whitley v. Albers, 475 U.S.

at 316, held, in the context of a prison riot, that a “shoot low” (i.e., below vital

organs) policy could be applied without individual suspicion to any prisoner

climbing stairs leading to where hostages were being held. Most recently, Florence

v. Board of Chosen Freeholders, 132 S. Ct. at 1523, upheld visual strip searches of all

arrestees without individualized suspicion.35

      The reasoning of these cases applies with equal, if not more, force here where

defendants had an obvious and legitimate interest in identifying anyone connected

with the 9/11 attacks and in safeguarding the nation from further terrorist attacks.



35
   The majority attempts to distinguish these cases by saying that, in each, the
Supreme Court did not state that individualized suspicion was not required but,
rather, determined that the challenged restrictions reasonably related to the
legitimate object of prison security. See Majority Op., ante at 58 n.31. The reasoning
is perplexing. Implicit in the rejection of challenges to generally applicable
restrictive conditions of confinement is the conclusion that no individualized
suspicion was necessary for the condition reasonably to relate to the legitimate
object of prison security. In any event, the majority points to no case holding a
generally applicable restrictive condition to fail the reasonably related inquiry for
lack of individualized suspicion, and certainly not one doing so in the context of a
condition whose professed object is national security.

                                          63
Because the attacks were carried out by Arab Muslim aliens who proclaimed

themselves members of al Qaeda, it is “no surprise” that authorities focused their

investigative and preventative attention on persons encountered in the course of the

FBI’s 9/11 investigation, who were not lawfully in this country, and who fell within

the same ethnic and religious group as the hijackers or as those targeted for

recruitment by al Qaeda. Ashcroft v. Iqbal, 556 U.S. at 682 (recognizing that

circumstances of 9/11 attacks necessarily produced “disparate, incidental impact on

Arab Muslims”); see also United States v. Farhane, 634 F.3d 127, 132 n.4 (2d Cir.

2011) (discussing “fatwa” proclaiming it religious duty of Muslims worldwide to kill

Americans and their allies wherever found). Moreover, given (1) the inherent

difficulty in identifying in advance of an FBI-CIA investigation who, among such a

group of illegal aliens, might have terrorist connections; (2) the serious risk of

murderous harm posed by persons with such connections (even while

incarcerated36); and (3) events following 9/11 fueling fears of further imminent

attacks,37 I cannot conclude that established precedent would have alerted the



36
 See infra at 67–68 (discussing actions of Omar Abdel Rahman and Mamdouh
Mahmud Salim while incarcerated).
37
  See supra at 28 & n.19 (detailing anthrax scare, airliner crash, shoe bomb attempt,
and journalist beheading, all within five months of 9/11 attacks).

                                         64
Attorney General, the FBI Director, and the INS Commissioner that, in the absence

of individualized suspicion of terrorist connections, it was arbitrary or purposeless

to national security to hold such illegal aliens in restrictive, rather than general,

confinement pending clearance.

      In disputing that conclusion, the majority mischaracterizes this dissent to

assert that “because the MDC Plaintiffs were, or appeared to be, members of the

group—Arab or Muslim males—that were targeted for recruitment by al Qaeda,

they may be held in the ADMAX SHU without any reasonable suspicion of terrorist

activity.” Majority Op., ante at 56. I suggest no such thing. In fact, no plaintiff was

“held” on anything less than probable cause, specifically, probable cause to think the

alien was in violation of federal immigration laws. Moreover, the majority itself

identifies no plausible constitutional claim against the DOJ Defendants for holding

9/11 detainees until they were cleared of terrorism connections—even though

detainees were overwhelmingly Arab and Muslim, and detention continued after

the lists-merger decision even without individualized suspicion of terrorism for the

New York list detainees. See Majority Op., ante at 39–40. Nor does it identify any

precedent clearly establishing that substantive due process does not permit

detention to be restrictive in such circumstances unless there is individualized



                                          65
suspicion of terrorist connections. It is in the absence of such precedent that I assert

the DOJ Defendants are entitled to qualified immunity.

      Nor do I suggest that government officials can “hold[] someone in the most

restrictive conditions of confinement available simply because he happens to be—or,

worse yet, appeared to be—Arab or Muslim.” Majority Op., ante at 57. Rather, as

I explain in discussing plaintiffs’ equal protection claim, the pleadings do not admit

a plausible inference that the MDC Plaintiffs were restrictively confined because of

their ethnicity or religion. See infra Part II.B.

      The majority further misconstrues the dissent “to imply that once ‘national

security’ concerns become a reason for holding someone,” there is no need to

consider whether restrictive conditions reasonably relate to that objective. See

Majority Op., ante at 55.      Not so.    Bell v. Wolfish makes plain that neither

confinement, nor any condition of confinement, can be imposed on pre-trial

detainees for the purpose of punishment. See 441 U.S. at 535. Thus, I have never

suggested that a legitimate national security purpose for holding someone supports

the further imposition of restrictive conditions of confinement without any need to

consider whether such conditions also reasonably relate to the same objective, or

whether they are so arbitrary and purposeless as to admit an inference that their real



                                           66
purpose was punishment. What I assert is that an arbitrary and purposeless

conclusion as to the restrictive conditions here at issue is not so beyond debate that

the DOJ Defendants can be denied qualified immunity.

      To explain, isolating the 9/11 detainees confined at the MDC from one another

and from the outside world while clearance investigations were conducted ensured

that—in the event detainees were found to have terrorist connections—they would

not have been able to communicate in ways that either furthered terrorist plans or

thwarted government investigations.            Further, strict restrictions on prison

movement and cell conditions minimized the possibility that, while clearance was

pursued, an as-yet-unidentified terrorist associate would threaten either national or

prison security. We need only look to our own precedent to understand why the

executive would reasonably have had such concerns. In the two years before the

9/11 attacks, convicted terrorist Omar Abdel Rahman (“the Blind Sheikh”) had

managed to use his lawyer to communicate from prison to followers in Egypt that

he now sanctioned renewed terrorist attacks. See United States v. Stewart, 590 F.3d

93, 163–65 (2d Cir. 2009) (Walker, J., concurring in part and dissenting in part). Also

in the year before 9/11, pre-trial detainee Mamdouh Mahmud Salim, charged with

participating in the bombings of United States embassies in Africa, viciously



                                          67
attacked a guard at New York’s Metropolitan Correctional Center with a sharpened

plastic comb, causing the guard both to lose an eye and to suffer permanent brain

damage. See United States v. Salim, 690 F.3d 115, 119–20 (2d Cir. 2012). Both men

had been held in some degree of restrictive confinement. Events after 9/11,

suggesting ongoing terrorist plots, see supra at 28 & n.19, would only have

reinforced the executive’s view that national security required that the MDC

Plaintiffs be restrictively confined until authorities could determine whether they

had terrorist connections. The majority cites no established precedent to the

contrary. Nor can it ground an arbitrary and purposeless conclusion in the fact that

not all New York list detainees were held in restrictive confinement pending

clearance. See Majority Op., ante at 59. As the Supreme Court stated in Bell v.

Wolfish, “the Due Process Clause does not mandate a ‘lowest common denominator’

security standard, whereby a practice permitted at one penal institution must be

permitted at all institutions.”   441 U.S. at 554.    Its singular concern is that

defendants’ real purpose not be punitive.

      With the benefit—or handicap—of hindsight, persons might now debate how

well the challenged restrictive confinement policy at the MDC served national




                                        68
security interests.38 But it is no more a judicial function to decide how best to ensure

national security than it is to decide how best to operate a detention facility. See id.

at 539. Rather, on qualified immunity review, our task is to determine whether the

MDC Plaintiffs plausibly allege a substantive due process violation that, in late 2001,

was so clearly established by precedent as to put the illegality of the DOJ

Defendants’ actions beyond debate. See Ashcroft v. al-Kidd, 131 S. Ct. at 2083. For

the reasons stated herein, I conclude that is not this case and that the DOJ

Defendants are, therefore, entitled to dismissal of plaintiffs’ punitive confinement

claim on the ground of qualified immunity.

             2.     MDC Defendants

      By contrast to the DOJ Defendants, MDC Defendants Hasty and Sherman

were personally involved in the MDC Plaintiffs’ restrictive confinement in the

ADMAX SHU both before and after the November 2001 merger decision.39 As


38
   See 9/11 Report 339 (cautioning, with respect to judging actions leading and
responding to 9/11 attacks, that hindsight can both make things seem “crystal clear”
that at relevant time were “obscure and pregnant with conflicting meanings,” and
make it “harder to reimagine” the “preoccupations and uncertainty” of a past time
as memories “become colored” by knowledge of what happened and was written
later).
39
  The decision to impose strict restrictive confinement was apparently made at the
headquarters level of the BOP, see OIG Report 19, with the MDC Defendants
establishing the conditions effecting such confinement, see Compl. ¶¶ 24, 26, 68, 75.

                                          69
warden and deputy warden of the MDC, however, these defendants have a

particular claim to judicial deference in determining the confinement conditions

reasonably related to legitimate security interests. See Florence v. Bd. of Chosen

Freeholders, 132 S. Ct. at 1517; Bell v. Wolfish, 441 U.S. at 548. The majority

concludes that no such deference is warranted here because the MDC Defendants

(1) imposed the conditions without adequate supporting information or an

evaluation of their propriety, and (2) maintained the restrictive conditions even after

learning that they were not supported by individualized suspicion of the detained

aliens’ terrorist connections. See Majority Op., ante at 63–65. Moreover, the

majority observes that this court denied qualified immunity on a materially identical

substantive due process claim in Iqbal v. Hasty, 490 F.3d at 143, 168–69, and

identifies no reason to rule differently here. See Majority Op., ante at 73. I

respectfully disagree.

      First, plaintiffs’ pleadings do not admit a plausible inference that Hasty and

Sherman imposed restrictive conditions of confinement without any supporting

information or assessment of propriety. As to the latter, the OIG Report recounts

that, immediately after the 9/11 attacks, BOP Headquarters ordered that “all

detainees who were ‘convicted of, charged with, associated with, or in any way



                                          70
linked to terrorist activities’ . . . be placed in the highest level of restrictive

detention.” OIG Report 112. A plausible inference of punitive intent cannot

reasonably be drawn from the MDC Defendants’ carrying out this order without

making an independent assessment of its categorical need. The obvious and more

likely motivation for their doing so is national and prison security. Defendants

reasonably deferred to their superiors’ assessment that, in the aftermath of a

devastating terrorist attack, lawfully arrested illegal aliens, whom the FBI and CIA

were investigating for possible terrorist connections, should be kept “in the most

secure conditions available until the suspects could be cleared of terrorist activity.”

Ashcroft v. Iqbal, 556 U.S. at 683. The Supreme Court has already held that such

motivation does not admit a plausible inference of discriminatory intent. See id. No

more will it admit a plausible inference of punitive intent.

      Further, because it is undisputed that the FBI had designated each MDC

Plaintiff as a person “of high interest,” or “of interest” in their ongoing terrorism

investigation, and that BOP employees relied on this designation in imposing

restrictive confinement, see, e.g., Compl. ¶¶ 1–2, 4; see also OIG Report 111–12, 126,

158, it cannot be said that the MDC Defendants acted without any information so

as to admit an inference that their conduct was arbitrary or purposeless. See



                                          71
generally Martinez v. Simonetti, 202 F.3d 625, 635 (2d Cir. 2000) (holding that police

may reasonably rely on information provided by other officers even when

confronted with conflicting accounts). Thus, these allegations do not plausibly

imply discriminatory intent.

      Second, insofar as plaintiffs fault the MDC Defendants for maintaining them

in restrictive confinement even after learning that the FBI’s designations were not

based on individualized suspicion, I have already explained with reference to the

DOJ Defendants why established precedent does not support that conclusion, much

less alert every reasonable federal official that restrictive confinement in the absence

of individualized suspicion of a security threat violates substantive due process. See

supra at 62–63.

      Iqbal v. Hasty, 490 F.3d 140, does not dictate otherwise. As discussed supra

at 61–62, the court there applied a “notice pleading standard” to “general allegations

of knowledge” to identify alleged “purposeful infliction of restraints that were

punitive in nature.” Id. at 169. In thus identifying express punitive intent, Hasty

never discussed whether the pleadings otherwise plausibly implied intent.

Although the MDC Defendants were not parties in Ashcroft v. Iqbal, the Supreme

Court’s rejection of the pleading standard employed in Hasty, see 556 U.S. at 684,



                                          72
does not admit preclusive effect to Hasty’s assessment of the sufficiency of plaintiffs’

specific intent claims, particularly insofar as they imply intent.40

      Accordingly, I would dismiss plaintiffs’ policy-challenging punitive

confinement claim against the MDC Defendants, as well as the DOJ Defendants, on

grounds of qualified immunity.41

      B.     Discriminatory Confinement

      To state a Fifth Amendment claim for discriminatory confinement, a plaintiff

must plead sufficient factual matter to show that defendants adopted the challenged

restrictive confinement policy not for a neutral reason “but for the purpose of

discriminating on account of race, religion, or national origin.” Ashcroft v. Iqbal, 556

U.S. at 676–77 (explaining that standard is not satisfied by pleadings of intent as

“volition” or “awareness of consequences”; instead, pleadings must plausibly allege

that defendant undertook conduct “because of,” not merely “in spite of[,]” its


40
  Indeed, when reviewing Turkmen I in light of Ashcroft v. Iqbal, we vacated the
district court’s decision and remanded “for further proceedings consistent with the
standard articulated in Twombly and Iqbal.” Turkmen II, 589 F.3d at 546–47. On
remand, the district court did not cite Hasty in identifying a plausible punitive
confinement claim against the MDC Defendants. See Turkmen III, 915 F. Supp. 2d
at 341. These developments do not comport with a conclusion that Hasty is
dispositive on this appeal.
41
  This dissent does not pertain to plaintiffs’ non-policy claims of “unofficial abuse”
against the MDC Defendants.

                                          73
discriminatory effect). The Supreme Court articulated this standard in reversing this

court’s determination that these plaintiffs’ original complaint stated a plausible

claim for discriminatory confinement based on race, religion, or national origin. See

id. at 687. While acknowledging that plaintiffs had pleaded facts “consistent with”

purposeful discrimination, the Court concluded that such a claim was not plausible

in light of the “obvious,” and “more likely” non-discriminatory reason for the

challenged confinement policy, specifically, national security concerns about

“potential connections” between illegal aliens identified in the course of the FBI’s

investigation of the 9/11 attacks and Islamic terrorism. Id. at 682–83 (holding that,

where all pleadings “plausibly suggest[] is that the Nation’s top law enforcement

officers, in the aftermath of a devastating terrorist attack, sought to keep suspected

terrorists in the most secure conditions available until the suspects could be cleared

of terrorist activity,” plaintiffs “would need to allege more by way of factual content

to nudge [their] claim[s] of purposeful discrimination across the line from

conceivable to plausible” (internal quotation marks omitted)).

      One might have thought that put plaintiffs’ policy-challenging claims of

discriminatory confinement to rest. The majority, however, affords the MDC

Plaintiffs another opportunity to pursue these claims, concluding that the newest



                                          74
amended complaint now pleads sufficient facts to show that it is “not more likely”

that the MDC Plaintiffs were held in restrictive confinement because of suspected

ties to terrorism. Majority Op., ante at 83.

      The pleadings the majority cites to support this conclusion as to both the DOJ

and MDC Defendants can be summarized as follows: (1) the New York FBI office

expressly relied on race, religion, ethnicity, and national origin in targeting persons

identified in their 9/11 investigation for detention; (2) the DOJ Defendants were

aware of and condoned such discriminatory intent by merging the New York FBI

detainee list with the INS national detainee list, knowing that the former list was not

supported by individualized suspicion of a terrorist threat; (3) the MDC Defendants

also knew there was no individualized suspicion tying the aforementioned detainees

to terrorism when they confined them in the ADMAX SHU; and (4) the MDC

Defendants falsely reported that MDC staff had classified the ADMAX SHU

detainees as “high security” based on an individualized assessment when no such

assessment was ever conducted. See id. at 55–62. I am not persuaded.

      First, the amended complaint’s pleadings of purposeful FBI discrimination are

not materially different from those considered in Ashcroft v. Iqbal. See 556 U.S. at

669 (acknowledging that plaintiffs pleaded purposeful designation of detainees



                                          75
based on race, religion, or national origin); see also id. at 698 (Souter, J., dissenting)

(detailing specific allegations that FBI officials implemented policy that

discriminated against Arab Muslim men based solely on race, religion, or national

origin). Thus, we are bound by the Supreme Court’s holding that such allegations

are inadequate to plead plausible discriminatory intent in light of the obvious and

more likely national security explanation for the challenged confinement. See id. at

681–82.

      Not insignificantly, in reaching this conclusion, the Supreme Court

acknowledged that it was the perpetrators of the 9/11 attacks who injected religion

and ethnicity into the government’s investigative and preventative efforts. The

Court stated that the attacks “were perpetrated by 19 Arab Muslim hijackers who

counted themselves members in good standing of al Qaeda, an Islamic

fundamentalist group. Al Qaeda was headed by another Arab Muslim—Osama bin

Laden—and composed in large part of his Arab Muslim disciples.” Id. at 682.

Where a terrorist group thus effectively defines itself by reference to religion and

ethnicity, see supra at 64, the Constitution does not require investigating authorities

to ignore that reality nor to dilute limited resources casting a wider net for no good

reason. It is “no surprise” then that a law enforcement policy—including a



                                           76
restrictive confinement policy—legitimately aimed at identifying persons with

connections to the 9/11 attacks and preventing further attacks “would produce a

disparate, incidental impact on Arab Muslims, even though the purpose of the

policy was to target neither Arabs nor Muslims.” Ashcroft v. Iqbal, 556 U.S. at 682;

see also Brown v. City of Oneonta, 221 F.3d at 337 (observing that racial description

of perpetrator, “which originated not with the state but with the victim, was a

legitimate classification within which potential suspects might be found,” even

though it might well have disparate impact on minority groups).42

      Thus, as in Ashcroft v. Iqbal, plaintiffs cannot plausibly imply proscribed

discriminatory intent from pleadings merely “consistent with” the New York FBI’s

alleged purposeful targeting and detention of aliens based on ethnicity and religion.

556 U.S. at 681–82. Here, those characteristics originated with the terrorists not the

state, the FBI actions were limited to aliens not lawfully in this country and



42
   In recently forbidding investigative stereotyping, the Department of Justice
nevertheless stated that, “in conducting activities directed at a specific criminal
organization or terrorist group whose membership has been identified as
overwhelmingly possessing a listed characteristic, law enforcement should not be
expected to disregard such facts in taking investigative or preventive steps aimed
at the organizations’ activities.” U.S. Dep’t of Justice, Guidance for Federal Law
Enforcement Agencies Regarding the Use of Race, Ethnicity, Gender, National
Origin, Religion, Sexual Orientation, or Gender Identity 4 (Dec. 2014), available at
http://1.usa.gov/1ytxRoa.

                                         77
encountered in the course of the 9/11 investigation, and the obvious and more likely

reason for the challenged confinement was ensuring national security in the face of

an Islamic terrorist threat.43

      Second, the DOJ Defendants’ purported involvement with the lists-merger

decision also cannot imply these defendants’ discriminatory intent. As I have

already explained with respect to punitive intent, plaintiffs fail plausibly to plead

these defendants’ involvement with that decision. See supra at 44–51.

      In any event, the merger decision—by whomever made—applied equally to

all New York list detainees, the larger number of whom were not subjected to

restrictive confinement, but housed in general prison population at the Passaic

43
   In discussing the actions of the New York FBI office—and particularly its
maintenance of its own list of 9/11 detainees—the OIG and the majority reference
that office’s tradition of independence from headquarters. See Majority Op., ante
at 24 n.12 (citing OIG Report 54). Such independence does not plausibly imply
rogue conduct. To the contrary, in the years before 9/11, the New York FBI office led
the nation’s pursuit of Islamic terrorism, as is evident in a number of exemplary
investigations. See, e.g., 9/11 Report 72 (commending “superb investigative and
prosecutorial effort” of New York FBI and U.S. Attorney’s Office in identifying and
convicting perpetrators of first World Trade Center attack, as well as the “Blind
Sheikh” and Ramzi Yousef); see also In re Terrorist Bombings of U.S. Embassies in
E. Africa, 552 F.3d 93 (affirming New York convictions for terrorist bombings of
American embassies in Africa based on guilty verdicts returned only weeks before
9/11). In short, at the time of the 9/11 investigation, there was no FBI field office with
greater knowledge of, or experience investigating, Islamic terrorism than that in
New York. This, and not invidious discriminatory intent, is the obvious and more
likely explanation for its independence.

                                           78
County Jail, even though they shared the same racial, religious, and national

identities as the MDC Plaintiffs. See supra at 51–52. Such circumstances do not

permit discriminatory intent plausibly to be inferred from the merger decision. See

generally O’Connor v. Consol. Coin Caterers Corp., 517 U.S. 308, 313 (1996) (holding

that inference of age discrimination cannot be drawn from “replacement of one

worker with another worker insignificantly younger”); James v. N.Y. Racing Ass’n,

233 F.3d 149, 154 (2d Cir. 2000) (stating that prima facie case for discrimination

required proof of employer “preference for a person not of the protected class”).

Indeed, the conclusion that a plaintiff cannot urge an inference of discriminatory

purpose from his receipt of treatment less favorable than most members of his own

protected class is so obvious that we generally pronounce it summarily. See, e.g.,

Fleming v. MaxMara USA, Inc., 371 F. App’x 115, 117 (2d Cir. 2010) (summary

order). District court opinions in this circuit to the same effect are countless. See,

e.g., Baez v. New York, 56 F. Supp. 3d 456, 467–68 (S.D.N.Y. 2014) (collecting cases);

White v. Pacifica Found., 973 F. Supp. 2d 363, 381 (S.D.N.Y. 2013) (collecting cases).

Thus, no clearly established law would have alerted every reasonable official that

the lists-merger decision violated equal protection.44

44
  The majority recognizes that the precedent cited herein undermines plaintiffs’
equal protection claim, but it maintains that these holdings properly apply on

                                         79
      In concluding otherwise, the majority dismisses the Passaic assignments as a

“red herring.” Majority Op., ante at 85. The label will not stick. The reality that

most Arab Muslim detainees on the New York list were not held in restrictive

confinement precludes a plausible inference that arresting FBI agents were intent on

discriminating against Arab Muslims in assigning a minority of New York detainees

to the MDC. Thus, even if the lists-merger decision can be understood to manifest

the DOJ Defendants’ “deference to others’ designation of detainees for particular

facilities,” id. at 84, that is not a factual basis for plausibly inferring their

discriminatory intent against MDC detainees. To overcome this hurdle, the majority

parenthetically suggests that “for all [the DOJ Defendants’] knew, all” New York list

detainees were held in restrictive confinement. Id. This is, again, pure speculation.

Moreover, because the facts are to the contrary, a plaintiff (or a panel majority)


summary judgment review, not dismissal. See Majority Op., ante at 85 n.39. Bell
Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), does not admit that conclusion.
Therein, the Supreme Court observed that it had earlier ruled “at the summary
judgment stage” that an inference of anticompetitive collusion could not be drawn
from parallel conduct. Id. at 554 (citing Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574 (1976)). It then applied that same rule at the motion to dismiss
stage, holding that where plaintiffs’ pleadings, taken as true, show only parallel
conduct, a conspiracy is not plausibly alleged. See id. at 556. The same principle
applies here. Just as evidence of differential treatment within a suspect class is
insufficient on summary judgment to demonstrate proscribed discriminatory intent,
allegations of such differential treatment are insufficient to plead discriminatory
intent so as to defeat a motion for dismissal.

                                         80
looking to locate invidious intent in defendants’ possible misunderstanding of the

confinement circumstances surely needs to identify some factual basis for its

hypothesis. See Ashcroft v. Iqbal, 556 U.S. at 678. That is missing here.

      In sum, plaintiffs fail plausibly to plead either that DOJ Defendants were

responsible for the lists-merger decision or that the decision was animated by

discriminatory intent.

      Third, allegations that the DOJ and MDC Defendants maintained the

challenged restrictive confinement after learning that the FBI designations were not

based on individualized suspicion of terrorist threats are also inadequate to

conclude that defendants were “not more likely” concerned with ensuring national

and prison security. Majority Op., ante at 83. Indeed, the conclusion is foreclosed

by Ashcroft v. Iqbal, 556 U.S. at 681–82, because the discrimination allegations there

deemed implausible in light of the more likely national security explanation for

defendants’ actions included assertions that the MDC Plaintiffs’ restrictive

confinement was not supported by “any individual determination” that such

restrictions were “appropriate or should continue.” First Am. Compl. ¶ 97, App. to

Pet. for Cert. 173a, Ashcroft v. Iqbal, No. 07-1015 (U.S. Feb. 6, 2008), available at

http://1.usa.gov/1CfHJQF.     Thus, the majority cannot suggest that when the



                                         81
Supreme Court there rejected an equal protection challenge to efforts by “the

Nation’s top law enforcement officers . . . to keep suspected terrorists in the most

secure conditions available until the suspects could be cleared of terrorist activity,”

Ashcroft v. Iqbal, 556 U.S. at 682–83, it did not understand that plaintiffs were

complaining of the lack of prior individualized suspicion. See Majority Op., ante at

82–83.45

      In any event, and as already explained, courts have upheld the imposition of

restrictive conditions of confinement on lawfully arrested persons without requiring

individualized suspicion of a security threat, recognizing both the difficulty in

identifying which detainees pose the particular risk needing to be addressed, and

the serious harm that can ensue from a failure to do so. See supra at 62–63. Thus,

no clearly established law would have alerted reasonable officials that restrictive

confinement without individualized suspicion was unconstitutionally punitive or

discriminatory in the circumstances presented here.

      Fourth, allegations that the MDC Defendants (1) failed to follow BOP

procedures requiring “individualized determination of dangerousness or risk” for

restrictive confinement, and (2) approved documents falsely representing that such

45
  The lists-merger pleadings support no different conclusion for reasons just
discussed. See Majority Op., ante at 84–85.

                                          82
determinations had been made, also do not render it “not more likely” that the

challenged conduct was motivated by national security. See Majority Op., ante at

86. This court has already granted qualified immunity to some of these same MDC

Defendants on a procedural due process challenge to their failure to follow BOP

procedures in connection with the same challenged confinement. See Iqbal v. Hasty,

490 F.3d at 167–68.     In doing so, moreover, Hasty acknowledged that the

“separation” of the MDC Plaintiffs “from the general prison population could be

reasonably understood . . . to relate to matters of national security, rather than an

ordinary criminal investigation.” Id. at 167. Hasty further noted that, in 2001–2002,

neither the Supreme Court nor this court had considered whether BOP

administrative segregation procedures had to be afforded “to persons detained

under special conditions of confinement until cleared of connection with activities

threatening national security.” Id.

      The fact that plaintiffs here use procedural failures to imply discriminatory

intent rather than to assert a denial of procedural due process warrants no different

qualified immunity conclusion. As the OIG Report indicates, by October 1, 2001,

BOP Headquarters had effectively ceded “individualized” risk assessment

responsibility for 9/11 detainees to the FBI. A memorandum of that date from



                                         83
Michael Cooksey, the BOP Assistant Director for Correctional Programs, “directed

all BOP staff, including staff at the MDC, to continue holding September 11

detainees in the most restrictive conditions of confinement possible until the

detainees could be ‘reviewed on a case-by-case basis by the FBI and cleared of any

involvement in or knowledge of on-going terrorist activities.’” OIG Report 116

(quoting Cooksey’s October 1, 2001 memorandum). In these circumstances, even if

the MDC Defendants might be faulted for approving documents suggesting

individualized risk assessments of MDC Plaintiffs that were not made by the BOP,

their actions cannot plausibly imply discriminatory intent because they are

obviously and more likely explained by reliance on the FBI’s designations of each

MDC Plaintiff as a person “of high interest,” or “of interest,” to the ongoing

terrorism investigation.

      In sum, as to both the DOJ and MDC Defendants, the pleadings highlighted

by the majority are insufficient to render “not more likely” what the Supreme Court

in Ashcroft v. Iqbal held “obvious” and “more likely”: MDC Plaintiffs were

restrictively confined pending FBI-CIA clearance for the legitimate purpose of

ensuring national security. 556 U.S. at 681–82. Moreover, to the extent the majority

implies discriminatory intent from the MDC Plaintiffs’ restrictive confinement



                                        84
without individualized suspicion of terrorist connections, no clearly established law

would have alerted every reasonable officer that it violated equal protection so to

confine these lawfully arrested illegal aliens pending clearance. Accordingly, I

conclude that both the DOJ and the MDC Defendants are entitled to dismissal of the

MDC Plaintiffs’ equal protection claims on the ground of qualified immunity.46

      C.     Fourth Amendment Claim

      As the majority acknowledges, plaintiffs do not assert that the Fourth

Amendment absolutely prohibited them from being strip-searched while

incarcerated at the MDC. See Majority Op., ante at 95. Rather, plaintiffs contend

that the frequency with which they were strip searched—every time they were

removed from or returned to their cells, or randomly even when not so moved,

“even when they had no conceivable opportunity to obtain contraband”—was

constitutionally unreasonable. Compl. ¶ 112. They further allege that the manner

in which they were strip searched—with female officers present or in view of other

prisoners and staff, with prohibited videotaping, or with humiliating

46
  Because I would dismiss plaintiffs’ equal protection claims, I would also dismiss
their § 1985 claims. See Griffin v. Breckenridge, 403 U.S. 88, 102 (1971) (“The
language [in § 1985(3)] requiring intent to deprive of equal protection, or equal
privileges and immunities, means that there must be some racial, or perhaps
otherwise class-based, invidiously discriminatory animus behind the conspirators’
action.”); accord Reynolds v. Barrett, 685 F.3d 193, 201–02 (2d Cir. 2012).

                                         85
comments—was unconstitutional. See id. ¶¶ 112–15.

      Insofar as plaintiffs seek damages from MDC Defendants Hasty and Sherman

for the challenged strip search policy, Ashcroft v. Iqbal does not admit a theory of

supervisory liability on a Bivens claim. See 556 U.S. at 676–77. Rather, plaintiffs

must plausibly plead that each Bivens defendant, “through the official’s own

individual actions, has violated the Constitution.” Id. at 676. Plaintiffs do not allege

that Hasty and Sherman themselves ever participated in any of the challenged strip

searches or that they personally developed the policy. The latter conduct is

attributed to MDC First Lieutenant Joseph Cuciti. See Compl. ¶ 111.

      The majority nevertheless concludes that plaintiffs carry their Iqbal pleading

burden by alleging that (1) “Hasty ordered [MDC Captain] Lopresti and Cuciti to

design extremely restrictive conditions of confinement,“ which were “then approved

and implemented by Hasty and Sherman,” id. ¶ 75; and (2) many of the strip

searches “were documented in a ‘visual search log’ created by MDC staff for review

by MDC management, including Hasty,” id. ¶ 114. The majority holds that these

pleadings are sufficient to allege Hasty’s and Sherman’s personal involvement “in

creating and executing” the challenged strip-search policy, or at least their

awareness of the searches “based on the search log.” Majority Op., ante at 97–98.



                                          86
It then further concludes that neither Hasty nor Sherman is entitled to qualified

immunity because, at the time of the MDC Plaintiffs’ confinement, it was clearly

established that strip searches had to be “‘rationally related to legitimate

government purposes.’” Id. at 100 (quoting Iqbal v. Hasty, 490 F.3d at 172). I cannot

join in this reasoning.

      First, insofar as plaintiffs challenge the frequency of the strip searches, it is

their burden to plead facts sufficient to demonstrate that the challenged policy

lacked a rational relationship to a legitimate government objective, specifically,

prison security. See Turner v. Safley, 482 U.S. at 89 (establishing standard for

challenging prison regulation); Covino v. Patrissi, 967 F.2d at 78–80 (applying

standard to body-cavity search challenge). That burden is, moreover, a heavy one

because it requires a showing that the “logical connection between the regulation

and the asserted goal is so remote as to render the policy arbitrary or irrational.”

Turner v. Safley, 482 U.S. at 89–90. I do not think plaintiffs’ pleadings plausibly

allege that the frequency with which they were strip searched was so unrelated to

prison security as to be arbitrary or irrational.

      Plaintiffs assert that they were strip searched “even when they had no

conceivable opportunity to obtain contraband.” Compl. ¶ 112. The conclusion



                                          87
borrows from Hodges v. Stanley, a case in which this court reinstated a complaint

challenging a second strip search under circumstances where “it seems clear that

there was no possibility that Hodges could have obtained and concealed

contraband.” 712 F.2d 34, 35 (2d Cir. 1983). Hodges, however, was decided before

Turner and Covino. Thus, courts cannot assume that its “no possibility” to obtain

contraband conclusion invariably equates to the required showing of no rational

relationship to a legitimate government purpose. Notably, Hodges reached the “no

possibility” conclusion in circumstances where the prisoner had been searched

“immediately prior to the search forming the basis of his complaint.” Id. at 35

(emphasis added). Plaintiffs here allege no such immediately successive—and,

therefore, purposeless—strip searches. Rather, they complain of random strip

searches in their cells or of required strip searches in circumstances involving

intervening events—e.g., before and after non-contact visits—that plaintiffs

conclusorily maintain afforded them no opportunity to receive contraband. See

Compl. ¶ 112. In the aftermath, however, of an all-too-successful attack on a BOP

guard by a restrictively confined terrorist suspect, see United States v. Salim, 690

F.3d at 119–20, it was hardly irrational for prison authorities to conclude that

persons under investigation for terrorist connections should be strip searched both



                                        88
randomly in their cells and whenever they were moved from one location to another

to ensure prison security. Hodges cannot be read to make clear to every reasonable

officer that such searches were unconstitutional. Indeed, this is precisely the sort of

“difficult judgment[] concerning institutional operations” that the Supreme Court

has concluded must be made by “prison administrators . . . , and not the courts.”

Turner v. Safley, 482 U.S. at 89 (internal quotation marks omitted).47

      Second, with respect to the manner in which the searches were conducted,

plaintiffs’ claims against Hasty and Sherman depend on these defendants’ review

47
  The majority’s reliance on Iqbal v. Hasty, 490 F.3d at 172, in holding otherwise, see
Majority Op., ante at 98, is misplaced for the reasons already discussed. See supra
at 61–62.
       So too is its citation to N.G. v. Connecticut, 382 F.3d 225 (2d Cir. 2004). See
Majority Op., ante at 98 n.44. There, this court held that repetitive strip searches
after supervisory transport of persons confined in juvenile facilities were not
reasonable under the Fourth Amendment in the absence of reason to suspect the
juvenile’s possession of contraband. See N.G. v. Connecticut, 382 F.3d at 233–34.
It is hardly apparent that the same conclusion applies where the persons being
searched are adults and where they are being confined subject to clearance of
terrorist activities. The higher risks to prison and public safety of missed contraband
in that circumstance, as well as terrorists’ proved ability to evade even restrictive
confinement does not admit a conclusion that N.G. clearly established
unreasonableness in the context here at issue. See generally id. at 234
(acknowledging that continuous custody cannot “guarantee” protection for
subsequent access to contraband).
       Even if such a conclusion were possible, however, N.G. was not decided until
2004. Thus, the majority can hardly rely on that decision as the clearly established
law that, in late 2001, put beyond debate that the strip-search policy here at issue
violated the Fourth Amendment.

                                          89
of a visual search log allegedly created by MDC staff for management. The

“possibility” that defendants reviewed such logs is not enough, however, to state a

plausible claim against them for the manner of the searches. Ashcroft v. Iqbal, 556

U.S. at 678 (stating that “plausibility standard . . . asks for more than a sheer

possibility that a defendant has acted unlawfully”). Indeed, even if their review of

the logs were plausible, it would, at best, support an inference of Hasty’s and

Sherman’s knowledge of the manner in which the searches were being conducted.

Further facts indicating more than negligence in these defendants’ failure to take

corrective action would be necessary plausibly to plead that through their “own

individual actions,” each had “violated the Constitution.” Id. at 676; see also, e.g.,

O’Neill v. Krzeminski, 839 F.2d 9, 11 n.1 (2d Cir. 1988) (“Negligence is not a basis of

liability for constitutional torts.”).

       I would thus grant Hasty and Sherman dismissal of the MDC Plaintiffs’

Fourth Amendment claim on the ground of qualified immunity.

                                     *     *      *

       In sum, I respectfully dissent from the judgment entered on appeal in this case

insofar as it allows the MDC Plaintiffs to pursue money damages on policy-

challenging Fifth Amendment claims for punitive and discriminatory confinement



                                          90
against defendants Ashcroft, Mueller, Ziglar, Hasty, and Sherman, and an attendant

policy-challenging Fourth Amendment claim for unreasonable strip searches against

defendants Hasty and Sherman. I conclude that no established Bivens action is

available for plaintiffs to pursue these claims and that significant factors counsel

hesitation in extending Bivens to an action challenging executive policy pertaining

to immigration and national security made in a time of crisis. In any event, I would

grant defendants’ motions for dismissal on grounds of qualified immunity because

plaintiffs fail either to plead plausible constitutional violations or to demonstrate

that clearly established law would have alerted every reasonable official that the

challenged actions were unlawful.




                                         91